Exhibit 10.1

EXECUTION COPY

TERM LOAN AGREEMENT

DATED AS OF SEPTEMBER 13, 2013

by and among

DUPONT FABROS TECHNOLOGY, L.P.,

AS BORROWER,

ROYAL BANK OF CANADA,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

ROYAL BANK OF CANADA,

AS AGENT,

AND

RBC CAPITAL MARKETS*,

AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER

AND

RBC CAPITAL MARKETS,

AS SYNDICATION AGENT

 

 

* RBC Capital Markets is the global brand name for the corporate and investment
banking businesses of Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

THIS TERM LOAN AGREEMENT (this “Agreement”) is made as of the 13th day of
September, 2013, by and among DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited
partnership (“Borrower”), ROYAL BANK OF CANADA (“RBC”), the other lending
institutions which are parties to this Agreement as “Lenders”, and the other
lending institutions that may become parties hereto pursuant to §18 (together
with RBC, the “Lenders”), and ROYAL BANK OF CANADA, as Agent for the Lenders
(the “Agent”), RBC CAPITAL MARKETS, as Sole Lead Arranger and Sole Book Manager,
and RBC CAPITAL MARKETS, as Syndication Agent.

R E C I T A L S

WHEREAS, Borrower has requested that the Lenders make available to Borrower
unsecured term loan advances in the aggregate amount set forth on Schedule 1.1;
and

WHEREAS, the Agent and the Lenders are willing to provide such unsecured term
loan to Borrower on and subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

 

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1 Definitions. The following terms shall have the meanings set forth in this
§l or elsewhere in the provisions of this Agreement referred to below:

Accepting Lenders. See §2.14(a).

Additional Subsidiary Guarantor. Each additional Subsidiary of Borrower which
becomes a Subsidiary Guarantor pursuant to §5.2.

Adjusted Funds from Operations. With respect to any Person for any period, an
amount equal to Funds from Operations for such period, excluding, to the extent
included in Funds from Operations, straight-line revenue, non-cash stock based
compensation, gain or loss on derivative instruments, acquisition of service
agreements, below market lease amortization net of above market lease
amortization, early write-off of unamortized loan costs and gains from debt
extinguishment.

Advance. The Initial Advance and each subsequent advance of the Loan as provided
herein.

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) (or, in the case of REIT,
thirty-five percent (35%)) or more of the stock, shares, voting trust
certificates, beneficial interest, partnership interests, member interests or
other interests having voting power for the election of directors of such Person
or otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise, or (b) the ownership of (i) a general partnership interest, (ii) a
managing member’s or manager’s interest in a limited liability company or
(iii) a limited partnership interest or preferred stock (or other ownership
interest) representing ten percent (10%) (or, in the case of REIT, thirty-five
percent (35%)) or more of the outstanding limited partnership interests,
preferred stock or other ownership interests of such Person.



--------------------------------------------------------------------------------

Agent. Royal Bank of Canada, acting as administrative agent for the Lenders, and
its successors and assigns.

Agent’s Head Office. The Agent’s head office located at 200 Vesey Street, 12th
Floor, New York, New York 10281-8098, or at such other location as the Agent may
designate from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel. Shearman & Sterling LLP or such other counsel as
selected by Agent.

Agreement. This Term Loan Agreement, including the Schedules and Exhibits
hereto.

Agreement Regarding Fees. See §4.2.

Applicable Margin. (a) On any date, the Applicable Margin for LIBOR Rate Loans
and Base Rate Loans shall be a percentage per annum as set forth below based on
the ratio of the Consolidated Total Indebtedness to the Borrower’s Gross Asset
Value:

 

Pricing Level

  

Ratio

   LIBOR Rate
Loans     Base Rate
Loans  

Pricing Level 1

   Less than or equal to 35%      1.75 %      0.75 % 

Pricing Level 2

   Greater than 35% but less than or equal to 40%      1.90 %      0.90 % 

Pricing Level 3

   Greater than 40% but less than or equal to 45%      2.05 %      1.05 % 

Pricing Level 4

   Greater than 45% but less than or equal to 52.5%      2.20 %      1.20 % 

Pricing Level 5

   Greater than 52.5%      2.40 %      1.40 % 

The initial Applicable Margin shall be at Pricing Level 1. At such time as this
subparagraph (a) is applicable, the Applicable Margin for each Base Rate Loan
shall be determined by reference to the ratio of Consolidated Total Indebtedness
to Gross Asset Value in effect from time to time, and the Applicable Margin for
any Interest Period for all LIBOR Rate Loans comprising part of the same
borrowing shall be determined by reference to the ratio of Consolidated Total
Indebtedness to Gross Asset Value in effect on the first (1st) day of such
Interest Period. The Applicable Margin shall not be adjusted based upon such
ratio, if at all, until the first (1st) day of the first (1st) month following
the delivery by REIT to the Agent of the Compliance Certificate after the end of
a calendar quarter. In the event that REIT shall fail to deliver to the Agent a
quarterly Compliance Certificate on or before the date required by §7.4(c), then

 

2



--------------------------------------------------------------------------------

without limiting any other rights of the Agent and the Lenders under this
Agreement, the Applicable Margin for Loans shall be at Pricing Level 5 until
such failure is cured within any applicable cure period, or waived in writing by
the Required Lenders in which event the Applicable Margin shall adjust, if
necessary, on the first (1st) day of the first (1st) month following receipt of
such Compliance Certificate.

(b) From and after the date that Agent first receives written notice from REIT
or Borrower that Borrower has first obtained an Investment Grade Rating, the
Applicable Margin shall mean, as of any date of determination, a percentage per
annum determined by reference to the Credit Rating Level as set forth below:

 

Pricing Level

  

Credit Rating Level

   Applicable Margin for
LIBOR Rate Loans     Applicable Margin
for
Base Rate Loans  

I

   Credit Rating Level 1      0.95 %      0.00 % 

II

   Credit Rating Level 2      1.05 %      0.05 % 

III

   Credit Rating Level 3      1.20 %      0.20 % 

IV

   Credit Rating Level 4      1.50 %      0.50 % 

V

   Credit Rating Level 5      1.95 %      0.95 % 

At such time as this subparagraph (b) is applicable, the Applicable Margin for
each Base Rate Loan shall be determined by reference to the Credit Rating Level
in effect from time to time, and the Applicable Margin for any Interest Period
for all LIBOR Rate Loans comprising part of the same borrowing shall be
determined by reference to the Credit Rating Level in effect on the first day of
such Interest Period; provided, however that no change in the Applicable Margin
resulting from the application of the Credit Rating Levels or a change in the
Credit Rating Level shall be effective until three (3) Business Days after the
date on which the Agent receives written notice from REIT or Borrower of the
application of the Credit Rating Levels or a change in such Credit Rating Level.
From and after the first date that the Applicable Margin is based on Borrower’s
Investment Grade Rating pursuant to this subparagraph (b), the Applicable Margin
shall no longer be calculated by reference to the ratio of Consolidated Total
Indebtedness to Gross Asset Value (provided that any accrued interest payable at
the Applicable Margin determined by reference to the ratio of Consolidated Total
Indebtedness to Gross Asset Value prior to such date shall be payable as
provided in §2.6).

Approved Fund. Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arranger. RBC Capital Markets or any successor.

Assignment and Acceptance Agreement. See §18.1.

Authorized Officer. Any of the following Persons: Lammot J. du Pont, Hossein
Fateh, Mark L. Wetzel and such other Persons as Borrower shall designate in a
written notice to Agent.

 

3



--------------------------------------------------------------------------------

Balance Sheet Date. December 31, 2012.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The greater of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate” or
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate. The
Base Rate is a reference rate and does not necessarily represent the lowest or
best rate being charged to any customer. Any change in the rate of interest
payable hereunder resulting from a change in the Base Rate shall become
effective as of the opening of business on the day on which such change in the
Base Rate becomes effective, without notice or demand of any kind.

Base Rate Loans. Any Advance bearing interest calculated by reference to the
Base Rate.

Borrower. DuPont Fabros Technology, L.P.

Borrowing Base Availability. The Borrowing Base Availability shall be the amount
which is the lesser of (a) sixty percent (60%) of Unencumbered Asset Value as
most recently determined under this Agreement, and (b) the maximum principal
amount of Consolidated Total Adjusted Unsecured Debt that would not cause the
Unencumbered Property Debt Yield to be less than 12.5%.

Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR incurred (or reasonably expected to be incurred) in connection with
(i) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (ii) the conversion of a
LIBOR Rate Loan to any other applicable interest rate on a date other than the
last day of the relevant Interest Period, or (iii) the failure of Borrower to
draw down, on the first day of the applicable Interest Period, any amount as to
which Borrower has elected a LIBOR Rate Loan.

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Capitalization Rate. Nine percent (9.0%).

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Capitalized Value. With respect to any Stabilized Property, an amount equal to
(a) the Net Operating Income from such Stabilized Property for the preceding
calendar quarter multiplied by four (4), divided by (b) the Capitalization Rate.

Cash Equivalents. As of any date:

(a) direct obligations of the United States of America or any agency thereof or
obligations fully and unconditionally guaranteed by the United States of America
or any agency thereof;

(b) time deposits accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company which is organized under the laws of the United States of America,
or any state thereof, and which bank or trust

 

4



--------------------------------------------------------------------------------

company has capital, surplus and undivided profits aggregating in excess of $50
million and has outstanding debt which is rated “A” (or such similar equivalent
rating) or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act of 1933, as
amended) or any money-market fund sponsored by a registered broker dealer or
mutual fund distributor;

(c) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than 90 days after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
state of the United States of America with a rating at the time as of which any
investment therein is made of “P-2” (or higher) according to Moody’s or “A-2”
(or higher) according to S&P;

(e) securities with maturities of six months or less from the date of
acquisition issued or fully and unconditionally guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by S&P or
Moody’s;

(f) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (e) of this
definition;

(g) repurchase obligations of any commercial bank organized under the laws of
the United States of America or any state thereof having capital and surplus
aggregating at least $500.0 million, having a term of not more than 30 days,
with respect to securities referred to in clause (b) of this definition; and

(h) instruments equivalent to those referred to in clauses (a) to (g) above
denominated in euro or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States of
America to the extent reasonably required in connection with any business
conducted by a Subsidiary of Borrower organized in such jurisdiction.

CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended.

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a) Any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder),
other than Lammot du Pont and Hossein Fateh and their respective controlled
Affiliates, shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of a percentage (based on voting power, in
the event different classes of stock or voting interests shall have different
voting powers) of the voting stock or voting interests of REIT or Borrower equal
to at least thirty-five percent (35%);

(b) As of any date a majority of the Board of Directors or Trustees or similar
body (the “Board”) of REIT or Borrower consists of individuals who were not
either (i) directors or trustees of REIT or Borrower as of the corresponding
date of the previous year, or (ii) selected or nominated to

 

5



--------------------------------------------------------------------------------

become directors or trustees by the Board of REIT or Borrower of which a
majority consisted of individuals described in clause (b)(i) above, or
(iii) selected or nominated to become directors or trustees by the Board of REIT
or Borrower, which majority consisted of individuals described in clause (b)(i)
above and individuals described in clause (b)(ii), above (excluding, in the case
of both clause (ii) and (iii) above, any individual whose initial nomination
for, or assumption of office as, a member of the Board occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors or trustees by any Person or group other than a
solicitation for the election of one or more directors or trustees by or on
behalf of the Board); or

(c) REIT shall fail to be the sole general partner of Borrower, or shall fail to
control the management and policies of Borrower; or

(d) Except for dispositions permitted under §5.2(b), Borrower fails to own
directly or indirectly, at least one hundred percent (100%) of the economic,
voting and beneficial interest of each Guarantor (other than REIT).

Closing Date. The first date on which all of the conditions set forth in §10 and
§11 have been satisfied with respect to the initial Advance.

Code. The Internal Revenue Code of 1986, as amended.

Commitment. With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the amount of such Lender’s Commitment to make the Loan to the
Borrower in one or more Advances as provided herein, subject to increase in
accordance with §2.11.

Commitment Increase. An increase in the Total Commitment to not more than
$250,000,000.00 pursuant to §2.11.

Commitment Increase Date. See §2.11(a).

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if the Commitments of the Lenders have been terminated
as provided in this Agreement, then the Commitment of each Lender shall be
determined based on the Commitment Percentage of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.

Compliance Certificate. See §7.4(c).

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of Borrower and its Subsidiaries for such period determined on a Consolidated
basis.

Consolidated Fixed Charges. For any period, the sum of (a) Consolidated Interest
Expense for such period, plus (b) all regularly scheduled principal payments
made with respect to Indebtedness of Borrower and its Subsidiaries during such
period, other than any balloon, bullet or similar principal payment which repays
such Indebtedness in full, plus (c) all Preferred Distributions paid during such
period. Such Person’s Equity Percentage in the Fixed Charges of its
Unconsolidated Affiliates shall be included in the determination of Fixed
Charges.

 

6



--------------------------------------------------------------------------------

Consolidated Interest Expense. For any period, without duplication, (a) total
Interest Expense of Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP for such period, plus (b) such Person’s Equity
Percentage of Interest Expense of its Unconsolidated Affiliates for such period.

Consolidated Tangible Net Worth. The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.

Consolidated Total Adjusted Unsecured Debt. As of any date of determination, the
sum of (a) Consolidated Total Unsecured Debt of the Borrower and the Guarantors
less (b) Unrestricted Cash and Cash Equivalents of Borrower and its Subsidiaries
(excluding those described in clause (h) of the definition of Cash Equivalents).

Consolidated Total Indebtedness. All Indebtedness of Borrower and its
Subsidiaries determined on a consolidated basis and shall include (without
duplication), such Person’s Equity Percentage of the Indebtedness of its
Unconsolidated Affiliates.

Consolidated Total Unsecured Debt. As of any date of determination, all
Unsecured Debt of Borrower and its Subsidiaries determined on a consolidated
basis and shall include (without duplication) such Person’s Equity Percentage of
the Unsecured Debt of its Unconsolidated Affiliates.

Contribution Agreement. That certain Contribution Agreement dated of even date
herewith among Borrower, the Guarantors and each Additional Subsidiary Guarantor
which may hereafter become a party thereto, as the same may be modified, amended
or ratified from time to time.

Conversion/Continuation Request. A notice given by the Borrower to the Agent in
the form of Exhibit F hereto of its election to convert or continue a Loan in
accordance with §4.1.

Corresponding Amendment. See §7.23.

Credit Rating. As of any date of determination, the higher of the credit ratings
(or their equivalents) then assigned to Borrower’s long-term senior unsecured
non-credit enhanced debt by either of the Rating Agencies. A credit rating of
BBB- from S&P is equivalent to a credit rating of Baa3 from Moody’s and vice
versa. A credit rating of BBB from S&P is equivalent to a credit rating of Baa2
from Moody’s and vice versa. A credit rating of BBB+ from S&P is equivalent to a
credit rating of Baa1 by Moody’s and vice versa. A credit rating of A- from S&P
is equivalent to a credit rating of A3 from Moody’s and vice versa. It is the
intention of the parties that if Borrower shall only obtain a credit rating from
one of the Rating Agencies without seeking a credit rating from the other of the
Rating Agencies, the Borrower shall be entitled to the benefit of the Credit
Rating Level for such credit rating. If Borrower shall have obtained a credit
rating from both of the Rating Agencies, the higher of the two ratings shall
control, provided that the lower rating for such Person is only one level below
that of the higher rating. If the lower rating for such Person is more than one
level below that of the higher credit rating for such Person, the operative
rating would be deemed to be one rating level higher than the lower of the two
ratings. In the event that Borrower shall have obtained a credit rating from
either or both of the Rating Agencies and shall thereafter lose such rating or
ratings (whether as a result of withdrawal, suspension, election to not obtain a
rating, or otherwise) from such Rating Agencies and as a result does not have a
credit rating from any Rating Agency, Borrower shall be deemed for the purposes
hereof not to have a credit rating. Notwithstanding anything to the contrary
contained herein, if at any time neither of the Rating Agencies shall perform
the functions of a securities rating agency, then the Borrower and the Agent
shall promptly negotiate in good faith to agree upon a substitute rating agency
(and to correlate the system of ratings of such substitute rating agency with
that of the rating agency being replaced), and

 

7



--------------------------------------------------------------------------------

pending such amendment, the Credit Rating of any Rating Agency in effect
immediately prior to such time, shall continue to apply, provided that the
designation of such replacement agency and such amendment are completed within
thirty (30) days of such event, and if not so completed within such thirty
(30) day period, Credit Rating Level 5 shall be the applicable Credit Rating
Level until such time as Borrower obtains a Credit Rating from a Rating Agency.

Credit Rating Level. One of the following five pricing levels, as applicable,
and provided, further, that, from and after the time that Agent receives written
notice that Borrower has first obtained an Investment Grade Rating, during any
period that Borrower has no Credit Rating Level, Credit Rating Level 5 shall be
the applicable Credit Rating Level:

“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P or A3 by
Moody’s;

“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P or Baa1
by Moody’s and Credit Rating Level 1 is not applicable;

“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P or Baa2
by Moody’s and Credit Rating Levels 1 and 2 are not applicable;

“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P or Baa3
by Moody’s and Credit Rating Levels 1, 2 and 3 are not applicable; and

“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P or Baa3 by Moody’s or
there is no Credit Rating.

Data Center Property. Highly specialized, secure single or multi-tenant
facilities used for housing a large number of computer servers and the key
infrastructure, including generators and heating, ventilation and air
conditioning, or HVAC systems, necessary to power and cool the servers.

Debt Offering. The issuance and sale by Borrower or any of its Subsidiaries or
REIT of any debt securities of such Person.

Default. See §12.1.

Defaulting Lender. Any Lender that (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans within two (2) Business
Days of the date required to be funded by it hereunder and such failure is
continuing, unless such Lender notifies the Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) (i) has notified the Borrower, the Agent or any
Lender that it does not intend to comply with its funding obligations hereunder
or (ii) has made a public statement to that effect with respect to its funding
obligations under other agreements generally in which it commits to extend
credit, unless with respect to this clause (b), such notice or public statement
relates to such Lender’s obligation to fund an Advance (or portion thereof)
hereunder and states that such position is based on such Lender’s determination
that a condition

 

8



--------------------------------------------------------------------------------

precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such notice or public statement)
cannot be satisfied, (c) has failed, within two (2) Business Days after request
by the Agent or the Borrower, to confirm in a manner reasonably satisfactory to
the Agent and the Borrower that it will comply with its funding obligations;
provided that, notwithstanding the provisions of §2.13, such Lender shall cease
to be a Defaulting Lender upon the Agent’s and Borrower’s receipt of
confirmation that such Defaulting Lender will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, receivership, rearrangement or similar debtor relief law
of the United States or other applicable jurisdictions from time to time in
effect, including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority (including any
agency, instrumentality, regulatory body, central bank or other authority) so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts of the United States or from the
enforcement of judgments or writs of attachment of its assets or permit such
Lender (or such governmental authority or instrumentality) to reject, repudiate,
disavow, or disaffirm any contracts or agreements made with such Person). Any
determination by the Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to §2.13(g)) upon delivery of written notice of such determination to
the Borrower and each Lender.

Default Rate. See §4.12.

Delayed Draw Period. See §2.1(b).

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market

 

9



--------------------------------------------------------------------------------

value(s) for such Derivatives Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Derivatives Contracts (which may include the Agent or any
Lender).

Development Property. Real Estate owned or acquired by the Borrower or any of
its Subsidiaries for which Borrower or its Subsidiary has obtained the necessary
permits (including a building permit to permit construction) and on which the
Borrower or any of its Subsidiaries is actively pursuing construction only of
one or more buildings for use as a Data Center Property and for which
construction is proceeding to completion without undue delay from permit delay
or denial, construction delays or otherwise, all pursuant to the ordinary course
of business of the Borrower or such Subsidiary. Notwithstanding the foregoing,
any such property will no longer be considered to be a Development Property at
the earlier of (i) the point at which such property’s Capitalized Value exceeds
its GAAP book value or (ii) twenty-four (24) months following substantial
completion of construction of the improvements related to such development
(excluding tenant improvements), and shall thereafter be considered a Stabilized
Property for the purposes of the calculation of Gross Asset Value and
Unencumbered Asset Value, as applicable. Each individual phase of a given
development will be considered a separate and distinct Development Property for
purposes of this definition.

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Borrower, a Guarantor or any of their
respective Subsidiaries now or hereafter outstanding, except a dividend payable
solely in Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of Borrower, a Guarantor or any of their respective Subsidiaries
now or hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of Borrower, a Guarantor or any of their respective
Subsidiaries now or hereafter outstanding.

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The date on which any Advance is made or is to be made, and the
date on which any Advance which is made prior to the Maturity Date is converted
in accordance with §4.1.

EBITDA. With respect to a Person for any period (without duplication): The net
income (or loss) before (i) interest, income taxes, depreciation, and
amortization expense, as reported by such Person and its Subsidiaries on a
consolidated basis in accordance with GAAP and (ii) any other non-cash expense
to the extent not actually paid as a cash expense. EBITDA also shall exclude
extraordinary gains and losses (including but not limited to gains (and loss) on
the sale of assets and gains (and losses) from debt extinguishment) and
distributions to minority owners. EBITDA attributable to equity interests shall
be excluded but EBITDA shall include a Person’s Equity Percentage of net income
(or loss) from Unconsolidated Affiliates plus its Equity Percentage of interest,
depreciation and amortization expense from Unconsolidated Affiliates.

 

10



--------------------------------------------------------------------------------

Eligible Real Estate. Real Estate:

(a) which constitutes Land Assets, a Development Property or a Stabilized
Property; and

(b) which is located within the 50 States of the continental United States or
the District of Columbia.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.

Environmental Laws. Any federal, state or local statute, regulation or ordinance
or any judicial or administrative decree or decision, whether now existing or
hereinafter enacted, promulgated or issued, with respect to any Hazardous
Substances, Mold, drinking water, groundwater, wetlands, landfills, open dumps,
storage tanks, underground storage tanks, solid waste, waste water, storm water
run-off, waste emissions or wells. Without limiting the generality of the
foregoing, the term shall encompass each of the following statutes and their
state and local equivalents, and regulations promulgated thereunder, and
amendments and successors to such statutes and regulations, as may be enacted
and promulgated from time to time: (i) CERCLA (codified in scattered sections of
26 U.S.C.; 33 U.S.C.; 42 U.S.C. and 42 U.S.C. §9601 et seq.); (ii) the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. §6901 et seq.); (iii) the
Hazardous Materials Transportation Act (49 U.S.C. §1801 et seq.); (iv) the Toxic
Substances Control Act (15 U.S.C. §2061 et seq.); (v) the Clean Water Act (33
U.S.C. §1251 et seq.); (vi) the Clean Air Act (42 U.S.C. §7401 et seq.);
(vii) the Safe Drinking Water Act (21 U.S.C. §349; 42 U.S.C. §201 and §300f et
seq.); (viii) the National Environmental Policy Act of 1969 (42 U.S.C. §4321);
(ix) the Superfund Amendment and Reauthorization Act of 1986 (codified in
scattered sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42 U.S.C.); and
(x) Title III of the Superfund Amendment and Reauthorization Act (40 U.S.C.
§1101 et seq.).

Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

Equity Offering. The issuance and sale after March 21, 2012 by Borrower or any
of its Subsidiaries or REIT of any equity securities of such Person.

Equity Percentage. The aggregate ownership percentage of a Person or its
Subsidiaries in each Unconsolidated Affiliate.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate. Any Person which is treated as a single employer with Borrower
or its Subsidiaries under §414 of the Code.

 

11



--------------------------------------------------------------------------------

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

Event of Default. See §12.1.

Existing Credit Agreement. That certain Credit Agreement dated as of May 6, 2010
by and among Borrower, as borrower, Key Bank National Association, as agent and
the other lenders, named therein, as amended, restated, extended, supplemented
and otherwise modified from time to time and as refinanced and replaced from
time to time, to the extent such refinancing or replacement is designated by the
Borrower in writing to the Agent as a refinancing or replacement of the Existing
Credit Agreement.

FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations
promulgated thereunder or official interpretations thereof.

Fund. Any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”

Funds from Operations. With respect to any Person for any period, an amount
equal to the Net Income (or Loss) of such Person for such period, computed in
accordance with GAAP, excluding gains and losses from sales of property, plus
depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures. Adjustments for unconsolidated partnerships and
joint ventures will be recalculated to reflect funds from operations on the same
basis. Funds from Operations shall be reported in accordance with NAREIT
policies.

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

Gross Asset Value. On a consolidated basis for Borrower and its Subsidiaries,
Gross Asset Value shall mean the sum of (without duplication with respect to any
Real Estate):

(i) the Capitalized Value of any Real Estate owned by Borrower or any of its
Subsidiaries which is a Stabilized Property; plus

(ii) the book value determined in accordance with GAAP of all Development
Properties owned by Borrower or any of its Subsidiaries; plus

(iii) the aggregate amount of all Unrestricted Cash and Cash Equivalents of
Borrower and its Subsidiaries as of the date of determination determined in
accordance with GAAP; plus

 

12



--------------------------------------------------------------------------------

(iv) the book value determined in accordance with GAAP of Land Assets of
Borrower and its Subsidiaries; plus

(v) the lesser of (A) the book value determined in accordance with GAAP, or
(B) the outstanding principal balance, of all Mortgage Notes held by Borrower
and its Subsidiaries.

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Gross Asset Value disposed of during the
calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. All income, expense and value associated
with assets included in Gross Asset Value acquired during the calendar quarter
period most recently ended prior to a date of determination will be eliminated
from calculations and such acquired assets shall be included at their costs
basis value. Additionally, without limiting or affecting any other provision
hereof, Gross Asset Value shall not include any income or value associated with
Real Estate which is not operated or intended to be operated principally as a
Data Center Property. Gross Asset Value will be adjusted to include an amount
equal to Borrower’s or any of its Subsidiaries’ pro rata share (based upon such
Person’s Equity Percentage in such Unconsolidated Affiliate) of the Gross Asset
Value attributable to any of the items listed above in this definition owned by
such Unconsolidated Affiliate.

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by Borrower or any ERISA Affiliate
the benefits of which are guaranteed on termination in full or in part by the
PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantor. Collectively, REIT, the Subsidiary Guarantors and each Additional
Subsidiary Guarantor, and individually any one of them.

Guaranty. The Guaranty dated of even date herewith made by REIT, the Subsidiary
Guarantors and each Additional Subsidiary Guarantor in favor of the Agent and
the Lenders, as the same may be modified, amended or ratified, such Guaranty to
be in form and substance reasonably satisfactory to the Agent.

Hazardous Substances. Each and every element, compound, chemical mixture,
contaminant, pollutant, toxic substances, oil, material, waste or other
substance which is defined, determined or identified as hazardous or toxic under
any Environmental Law. Without limiting the generality of the foregoing, the
term shall mean and include:

(i) “hazardous substances” as defined in CERCLA, the Superfund Amendment and
Reauthorization Act of 1986, or Title III of the Superfund Amendment and
Reauthorization Act, each as amended, and regulations promulgated thereunder;

(ii) “hazardous waste” and “regulated substances” as defined in the Resource
Conservation and Recovery Act of 1976, as amended, and regulations promulgated
thereunder;

(iii) “hazardous materials” as defined in the Hazardous Materials Transportation
Act, as amended, and regulations promulgated thereunder; and

(iv) “chemical substance or mixture” as defined in the Toxic Substances Control
Act, as amended, and regulations promulgated thereunder.

 

13



--------------------------------------------------------------------------------

Increase Notice. See §2.11(a).

Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) obligations of
such Person as a lessee or obligor under a Capitalized Lease; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests), (g) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof; (h) all Indebtedness of
other Persons which such Person has guaranteed or is otherwise recourse to such
Person (except for guaranties of Non-Recourse Exclusions, and other similar
exceptions to recourse liability until a claim is made with respect thereto, and
then shall be included only to the extent of the amount of such claim that is
reasonably expected to be incurred, as such amount may be approved by the
Agent), including liability of a general partner in respect of liabilities of a
partnership in which it is a general partner which would constitute
“Indebtedness” hereunder, any obligation to supply funds to or in any manner to
invest directly or indirectly in a Person, to maintain working capital or equity
capital of a Person or otherwise to maintain net worth, solvency or other
financial condition of a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss, including, without limitation, through an
agreement to purchase property, securities, goods, supplies or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise; and (i) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation. “Indebtedness” shall be
adjusted to remove any impact of intangibles pursuant to FAS 141, as issued by
the Financial Accounting Standards Board in June of 2001.

Initial Advance. An advance of the Loan from Lenders to Borrower on the Closing
Date equal to $120,000,000.

Interest Expense. For any period with respect to Borrower and its Subsidiaries,
without duplication, (a) interest (whether accrued or paid) actually payable
(without duplication), excluding non-cash interest expense but including
capitalized interest not funded under an interest reserve pursuant to a specific
debt obligation, together with the interest portion of payments on Capitalized
Leases, plus (b) Borrower’s and its respective Subsidiaries’ Equity Percentage
of Interest Expense of their Unconsolidated Affiliates for such period.

Interest Payment Date. As to each Base Rate Loan, the first (1st) day of each
calendar month during the term of such Base Rate Loan. As to each LIBOR Rate
Loan, the last day of each Interest Period relating thereto.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two,
three or six months

 

14



--------------------------------------------------------------------------------

thereafter, and (b) thereafter, each period commencing on the day following the
last day of the next preceding Interest Period applicable to such Loan and
ending on the last day of one of the periods set forth above, as selected by the
Borrower in a Loan Request or Conversion/Continuation Request; provided that all
of the foregoing provisions relating to Interest Periods are subject to the
following:

(i) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London;

(ii) if the Borrower shall fail to give notice as provided in §4.1, the Borrower
shall be deemed to have requested a continuation of the affected LIBOR Rate Loan
as a LIBOR Rate Loan on the last day of the then current Interest Period with
respect thereto as provided in and subject to the terms of §4.1(c);

(iii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv) no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Maturity Date.

International Investments. Investments in fee or leasehold interests in Data
Center Properties located in Western Europe or Asia. Such Data Center Properties
must be located in sizeable cities in countries with well developed real estate
debt and equity capital markets, as reasonably determined by Agent.

Investment Grade Rating. A Credit Rating of BBB- or better by S&P or Baa3 or
better by Moody’s.

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, (ii) trade and customer accounts receivable for
services rendered in the ordinary course of business and payable in accordance
with customary trade terms, (iii) prepaid expenses, (iv) advances in the
ordinary course of business to employees for travel expenses and similar
expenditures, (v) obligations under Derivatives Contracts to the extent
permitted under §8.12, or (vi) investments consisting of cash collateral to
secure (x) letters of credit, (y) Derivative Contracts permitted under §8.12 or
(z) payment of, workers’ compensation, unemployment insurance, old age pensions
or other social security obligations. In determining the aggregate amount of
Investments outstanding at any particular time: (a) there shall be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (b) there shall be deducted
in respect of each Investment any amount received as a return of capital;
(c) there shall not be deducted in respect of any Investment any amounts
received as earnings on such Investment, whether as dividends, interest or
otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

 

15



--------------------------------------------------------------------------------

Joinder Agreement. The Joinder Agreement with respect to the Guaranty and the
Contribution Agreement to be executed and delivered pursuant to §5.2 by any
Additional Subsidiary Guarantor, such Joinder Agreement to be substantially in
the form of Exhibit B hereto.

Land Assets. Land to be developed as a Data Center Property with respect to
which the commencement of grading, construction of improvements (other than
improvements that are not material and are temporary in nature) or
infrastructure for the development of a Data Center Property has not yet
commenced.

Leased Rate. With respect to Real Estate at any time, the ratio, expressed as a
percentage, of (a) the Net Rentable Area of such Real Estate actually leased by
tenants that are not affiliated with the Borrower and paying rent at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no default has occurred
and has continued unremedied for 30 or more days to (b) the aggregate Net
Rentable Area of such Real Estate.

Lenders. RBC, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18).

LIBOR. For any LIBOR Rate Loan for any Interest Period, the rate published on
Reuters LIBOR01 page (or on any successor or substitute page of such service, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to Dollar deposits in the London interbank market)
at approximately 11:00 a.m. (London time), two LIBOR Business Days prior to the
commencement of such Interest Period, with a term equivalent to such Interest
Period or if such published rate is not available at such time for any reason,
then LIBOR for such Interest Period shall be the rate per annum determined by
the Agent to be the rate at which deposits for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the LIBOR Loan or
Loans being made, continued or converted by RBC and with a term equivalent to
such Interest Period would be offered by RBC’s London Branch to major banks in
the London interbank LIBOR market at their request at approximately 11:00 a.m.
(London time), two LIBOR Business Days prior to the commencement of such
Interest Period. For any period during which a Reserve Percentage shall apply,
LIBOR with respect to LIBOR Rate Loans shall be equal to the amount determined
above divided by an amount equal to 1 minus the Reserve Percentage.

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans. Advances bearing interest calculated by reference to LIBOR.

Lien. See §8.2.

 

16



--------------------------------------------------------------------------------

Loan Documents. This Agreement, the Notes, the Guaranty, the Joinder Agreements
and all other documents, instruments or agreements now or hereafter executed or
delivered by or on behalf of the Borrower or the Guarantors in connection with
the Loans (excluding, for the avoidance of doubt, any Derivatives Contracts).

Loan Request. See §2.7.

Loan. The loan to be made by the Lenders hereunder comprised of the Advances.
The Loan shall be made in Dollars.

Loan Modification Agreement. A Loan Modification Agreement in form and substance
reasonably satisfactory to the Agent, the Borrower and the applicable Accepting
Lenders, among the Borrower, the other Loan Parties, such Accepting Lenders and
the Agent.

Loan Modification Offer. See §2.14(a).

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of REIT, Borrower and its Subsidiaries considered as a whole; (b) the ability of
Borrower, REIT or any Subsidiary Guarantor which directly or indirectly owns an
asset included in the calculation of the Unencumbered Asset Value to perform any
of its material obligations under the Loan Documents; or (c) the validity or
enforceability of any of the Loan Documents or the rights or remedies of Agent
or the Lenders thereunder.

Material Subsidiary. Any Subsidiary of the Borrower which is (a) a direct or
indirect owner of an asset included in determining the Unencumbered Asset Value
or (b) a guarantor of or otherwise liable with respect to any other Unsecured
Debt of the REIT, the Borrower or any of their respective Subsidiaries (other
than any of such Subsidiaries that are not organized under the laws of any
political subdivision of the United States and which are not borrowers,
guarantors or otherwise liable with respect to any Unsecured Debt of REIT,
Borrower or any of their respective Subsidiaries which are organized under the
laws of any political subdivision of the United States). Notwithstanding the
foregoing, Yak Ventures LLC and Alshain Ventures LLC shall not be deemed to be
Material Subsidiaries so long as such Subsidiaries do not guarantee any
Unsecured Debt.

Maturity Date. February 15, 2019, or such earlier date on which the Loans shall
become due and payable pursuant to the terms hereof.

Moody’s. Moody’s Investor Service, Inc.

Mortgage Note. A loan to a Person other than the Borrower, any Guarantor or any
of their respective Subsidiaries or Unconsolidated Affiliates originated or
purchased by Borrower or any Subsidiary of Borrower, secured by a first priority
mortgage lien on a completed and operational Data Center Property located in the
United States.

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by Borrower or any ERISA Affiliate.

Net Income (or Loss). With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

 

17



--------------------------------------------------------------------------------

Net Offering Proceeds. The gross cash proceeds received by Borrower or any of
its Subsidiaries or REIT as a result of an Equity Offering less the customary
and reasonable costs, expenses and discounts paid by Borrower or such Subsidiary
or REIT in connection therewith.

Net Operating Income. For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements, actual cost
recoveries and other income for such Real Estate determined in accordance with
GAAP for such period received in the ordinary course of business from tenants in
occupancy (excluding pre-paid rents and revenues and security deposits except to
the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid or accrued and related to the ownership, operation or
maintenance of such Real Estate for such period determined in accordance with
GAAP, including, but not limited to, taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of Borrower and its Subsidiaries and any
property management fees), minus (c) the greater of (i) actual property
management fees of such Real Estate or (ii) an amount equal to
three percent (3.0%) of the gross revenues from such Real Estate, minus (d) all
rents, common area reimbursements and other income for such Real Estate received
from tenants in default of obligations under their lease or with respect to
leases as to which the tenant or any guarantor thereunder is subject to any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or similar debtor relief proceeding.

Net Rentable Area. With respect to any Real Estate, the megawatts of critical
load power available for use by tenants determined in accordance with the Rent
Roll for such Real Estate, the manner of such determination to be reasonably
consistent for all Real Estate of the same type unless otherwise approved by the
Agent.

Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; (iv) violations of
special purpose covenants; or (v) are the result of any unpaid real estate taxes
and assessments (whether contained in a loan agreement, promissory note,
indemnity agreement or other document).

Non-Recourse Indebtedness. Indebtedness of Borrower, its Subsidiaries or an
Unconsolidated Affiliate which is secured by one or more parcels of Real Estate
(other than an Unencumbered Property) or interests therein or equipment and
which is not a general obligation of Borrower or such Subsidiary or
Unconsolidated Affiliate, the holder of such Indebtedness having recourse solely
to the parcels of Real Estate, or interests therein or equipment, securing such
Indebtedness, the leases thereon and the rents, profits and equity thereof or
equipment, as applicable (except for recourse against the general credit of the
Borrower or its Subsidiaries or an Unconsolidated Affiliate for any Non-Recourse
Exclusions), provided that in calculating the amount of Non-Recourse
Indebtedness at any time, the amount of reasonably anticipated liability with
respect to any Non-Recourse Exclusions which are the subject of a claim, as such
amount may be approved by Agent, shall not be included in the Non-Recourse
Indebtedness but shall constitute Recourse Indebtedness. Non-Recourse
Indebtedness

 

18



--------------------------------------------------------------------------------

shall also include Indebtedness of a Subsidiary of Borrower that is not a
Subsidiary Guarantor or of an Unconsolidated Affiliate which is a special
purpose entity that is recourse solely to such Subsidiary or Unconsolidated
Affiliate, which is not cross-defaulted to other Indebtedness of the Borrower or
any Guarantor and which does not constitute Indebtedness of any other Person
(other than such Subsidiary or Unconsolidated Affiliate which is the borrower
thereunder).

Note. A promissory note made by Borrower in favor of a Lender evidencing the
Loan made by such Lender substantially in the form of Exhibit A hereto.

Notice. See §19.

Obligations. All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or other instruments at any time evidencing any of the
foregoing, whether existing on the date of this Agreement or arising or incurred
hereafter, direct or indirect, joint or several, absolute or contingent, matured
or unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise.

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Off-Balance Sheet Obligations. Liabilities and obligations of Borrower, any of
its Subsidiaries or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which REIT would
be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of REIT’s report on
Form 10-Q or Form 10-K (or their equivalents) which REIT is required to file
with the SEC or would be required to file if it were subject to the jurisdiction
of the SEC (or any Governmental Authority substituted therefore). As used in
this definition, the term “SEC Off-Balance Sheet Rules” means the Disclosure in
Management’s Discussion and Analysis About Off-Balance Sheet Arrangements,
Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified
at 17 CFR pts. 228, 229 and 249).

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permitted Amendments. See §2.14(c).

Permitted Liens. Liens permitted by §8.2.

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

 

19



--------------------------------------------------------------------------------

Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by Borrower or any of its
Subsidiaries or REIT. Preferred Distributions shall not include dividends or
distributions (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; or (b) paid or payable to
Borrower or any of its Subsidiaries.

Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

Pricing Level. Such term shall have the meaning established within the
definition of Applicable Margin.”

Proposed Modification. See §27.

Rating Agencies. S&P, Moody’s and any substitute rating agency appointed by the
Borrower and the Agent pursuant to the definition of “Credit Rating”,
collectively, and Rating Agency means either S&P, Moody’s or such substitute
rating agency.

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by Borrower or any of its Subsidiaries, including, without
limitation, the Unencumbered Properties.

Replacement Lender. See §18.10.

RBC. As defined in the preamble hereto.

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to Borrower or any of its
Subsidiaries. Recourse Indebtedness shall not include Non-Recourse Indebtedness.

Register. See §18.2.

REIT. DuPont Fabros Technology, Inc., a Maryland corporation.

REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.

Release. See §6.20(c)(iii).

Rent Roll. A report prepared by the Borrower showing for each Unencumbered
Property owned or leased by Borrower or a Guarantor, its occupancy, lease
expiration dates, lease rent and other information in substantially the form
presented to Agent prior to the date hereof or in such other form as may be
reasonably acceptable to the Agent.

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is greater than fifty percent (50%) of the Total
Commitment; provided that in determining said percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and the
Commitment Percentages of the Lenders shall be redetermined for voting purposes
only to exclude the Commitment Percentages of such Defaulting Lenders.

 

20



--------------------------------------------------------------------------------

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

Revolver Provisions. See §27.

SEC. The federal Securities and Exchange Commission.

Secured Debt. With respect to Borrower or any of its Subsidiaries as of any
given date, the aggregate principal amount of all Indebtedness of such Persons
on a Consolidated basis (including such Person’s Equity Percentage of the
Indebtedness of its Unconsolidated Affiliates) outstanding at such date and that
is secured in any manner by any Lien.

S&P. Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial, Inc.

Stabilized Property. A completed Data Center Property which contains
improvements that are in operating condition and available for occupancy with
respect to which valid certificates of occupancy have been issued and are in
full force and effect, and that has achieved a Leased Rate of at least
eighty-five percent (85%) for a period of not less than thirty (30) consecutive
days, provided that a Development Property on which all improvements related to
the development of such Real Estate have been substantially completed (excluding
tenants improvements) for at least twenty-four (24) months or as to which its
Capitalized Value exceeds its GAAP book value shall constitute a Stabilized
Property. Once a project becomes a Stabilized Property under this Agreement, it
shall remain a Stabilized Property.

State. A state of the United States of America and the District of Columbia.

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Subsidiary Guarantors. Grizzly Ventures LLC, Grizzly Equity LLC, Tarantula
Ventures LLC, Tarantula Interests LLC, Xeres Interests LLC, Xeres Management
LLC, Xeres Ventures LLC, Whale Ventures LLC, Whale Interests LLC, Whale Holdings
LLC, Rhino Equity LLC, Lemur Properties LLC, Porpoise Ventures LLC, Fox
Properties LLC, Yak Interests LLC and Yak Management LLC, each a Delaware
limited liability company, and any Additional Subsidiary Guarantor.

 

21



--------------------------------------------------------------------------------

Taxable REIT Subsidiary. Any Subsidiary of the Borrower that is a “taxable REIT
subsidiary” within the meaning of Section 856(l) of the Code or a Subsidiary of
such Taxable REIT Subsidiary.

Titled Agents. The Arranger and the Syndication Agent.

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time as set forth on Schedule 1.1. The Total Commitment may increase in
accordance with §2.11.

Transferred Interest. See §18.10.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.

Unencumbered Asset Value. On a consolidated basis for Borrower and the
Subsidiary Guarantors, Unencumbered Asset Value shall mean the sum of (without
duplication with respect to any Unencumbered Property):

(i) the Capitalized Value of any Unencumbered Property owned by Borrower or any
Subsidiary Guarantor which is a Stabilized Property; plus

(ii) the book value determined in accordance with GAAP of all Development
Properties that are Unencumbered Properties owned by Borrower or any Subsidiary
Guarantor; plus

(iii) the aggregate amount of all Unrestricted Cash and Cash Equivalents of
Borrower and the Subsidiary Guarantors (but excluding those described in clause
(h) of the definitions of Cash Equivalents) as of the date of determination
determined in accordance with GAAP; plus

(iv) the book value determined in accordance with GAAP of Land Assets that are
Unencumbered Properties of Borrower and the Subsidiary Guarantors.

Unencumbered Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Unencumbered Asset Value disposed of during
the calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. Unencumbered Asset Value may be adjusted
as provided in §8.6. All income, expense and value associated with assets
included in Unencumbered Asset Value acquired during the calendar quarter period
most recently ended prior to a date of determination will be eliminated from
calculations and such acquired assets shall be included at their costs basis
value. Additionally, without limiting or affecting any other provision hereof,
Unencumbered Asset Value shall not include any income or value associated with
Real Estate which is not operated or intended to be operated principally as a
Data Center Property. International Properties, Mortgage Notes and Investments
in non-Wholly Owned Subsidiaries and Unconsolidated Affiliates shall not be
included in the calculation of Unencumbered Asset Value.

 

22



--------------------------------------------------------------------------------

Unencumbered Property. Unencumbered Property shall mean Eligible Real Estate
which satisfies all conditions set forth in §7.22. The initial properties
designated by Borrower as the Unencumbered Properties are described on
Schedule 1.2 hereto.

Unencumbered Property Debt Yield. The quotient of (a) Net Operating Income from
all Unencumbered Properties included in the calculation of Unencumbered Asset
Value for the most recent calendar quarter, annualized, divided by
(b) Consolidated Total Adjusted Unsecured Debt, expressed as a percentage.

Unhedged Variable Rate Debt. Any Indebtedness with respect to which the interest
rate is not fixed (or hedged to a fixed rate) for the entire term of such
Indebtedness to maturity.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is not subject to any
escrow, reserves, cash trap, or Liens or claims of any kind in favor of any
Person.

Unsecured Debt. Indebtedness of a Person outstanding at any time which is not
Secured Debt.

Wholly Owned Subsidiary. As to Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by Borrower.

§1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification of such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(f) The words “include”, “includes” and “including” are not limiting.

(g) The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

(h) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.

 

23



--------------------------------------------------------------------------------

(i) Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(j) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k) In the event of any change in GAAP after the date hereof or any other change
in accounting procedures pursuant to §7.3 which would affect the computation of
any financial covenant, ratio or other requirement set forth in any Loan
Document, then upon the request of Borrower or Agent, the Borrower, the
Guarantors, the Agent and the Lenders shall negotiate promptly, diligently and
in good faith in order to amend the provisions of the Loan Documents such that
such financial covenant, ratio or other requirement shall continue to provide
substantially the same financial tests or restrictions of the Borrower as in
effect prior to such accounting change, as determined by the Required Lenders in
their good faith judgment. Until such time as such amendment shall have been
executed and delivered by the Borrower, the Guarantors, the Agent and the
Required Lenders, such financial covenants, ratio and other requirements, and
all financial statements and other documents required to be delivered under the
Loan Documents, shall be calculated and reported as if such change had not
occurred. The calculation of liabilities shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value options for financial liabilities. Therefore, the amount of
liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount.

 

§2. MAKING OF THE LOAN.

§2.1 The Loan.

(a) Subject to the terms and conditions set forth in this Agreement, on the
Closing Date each Lender severally and not jointly agrees to make the Initial
Advance to the Borrower pro rata based on its Commitment Percentage.

(b) Subject to the terms and conditions set forth in this Agreement and except
as otherwise provided in §2.11, Borrower may request additional Advances of the
Loan; provided, however, that (i) if requested, the full amount of the Loan must
be advanced no later than January 10, 2014 (such 120 day period, the “Delayed
Draw Period”), (ii) Borrower shall not be entitled to more than two such
Advances, (iii) each Advance shall be in a minimum amount of (x) $25,000,000
(except as provided in §2.11(a)) or (y) in the case of the final Advance,
$25,000,000 or the remaining unadvanced portion of the Loan, and (iv) Borrower
shall be entitled to request an Advance in connection with the effectiveness of
each Commitment Increase provided pursuant to §2.11 and such Advances shall be
disregarded for purposes of the two Advance limit referenced in clause
(ii) above. Subject to the terms and conditions set forth in this Agreement,
including that Borrower has satisfied all applicable conditions to any such
subsequent Advance, each Lender severally and not jointly agrees to make such
Advance to Borrower pro rata based on its Commitment Percentage.

(c) Once repaid, any principal amount of the Loan may not be reborrowed.

(d) Any unfunded Commitments of the Lenders existing as of the close of business
on the last day of the Delayed Draw Period shall terminate and shall not be
available to be drawn thereafter.

 

24



--------------------------------------------------------------------------------

§2.2 [Intentionally Omitted].

§2.3 [Intentionally Omitted].

§2.4 [Intentionally Omitted].

§2.5 [Intentionally Omitted].

§2.6 Interest on Loans.

(a) Each Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the date on which such Base Rate Loan is
repaid or converted to a LIBOR Rate Loan at the rate per annum equal to the sum
of the Base Rate plus the Applicable Margin.

(b) Each LIBOR Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of each Interest Period with
respect thereto at the rate per annum equal to the sum of LIBOR determined for
such Interest Period plus the Applicable Margin.

(c) The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

(d) Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

§2.7 Requests for Advance. Except with respect to the Initial Advance on the
Closing Date, the Borrower shall give to the Agent written notice executed by an
Authorized Officer in the form of Exhibit C hereto (or telephonic notice
confirmed in writing in the form of Exhibit C hereto) of each Advance requested
hereunder (a “Loan Request”) by 11:00 a.m. (New York time) one (1) Business Day
prior to the proposed Drawdown Date with respect to Base Rate Loans and
three (3) Business Days prior to the proposed Drawdown Date with respect to
LIBOR Rate Loans. Each such notice shall specify with respect to the requested
Advance the proposed principal amount of such Advance, the Type of Advance, the
initial Interest Period (if applicable) for such Advance and the Drawdown Date.
Each such notice shall also contain (i) a general statement as to the purpose
for which such Advance shall be used (which purpose shall be in accordance with
the terms of §2.9) and (ii) a certification by the chief financial officer or
chief accounting officer of Borrower (or of the REIT) that the Borrower and
Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the making of such Advance and that all
conditions set forth herein to making such Advance have been satisfied. Promptly
upon receipt of any such notice, the Agent shall notify each of the Lenders
thereof. Each such Loan Request shall be irrevocable and binding on the Borrower
and shall obligate the Borrower to accept the Advance requested from the Lenders
on the proposed Drawdown Date. Nothing herein shall prevent the Borrower from
seeking recourse against any Lender that fails to advance its proportionate
share of a requested Advance as required by this Agreement. Each Loan Request
shall be subject to Section 2.1(b), (a) for a Base Rate Loan in a minimum
aggregate amount of $1,000,000.00 or an integral multiple of $100,000.00 in
excess thereof; or (b) for a LIBOR Rate Loan in a minimum aggregate amount of
$1,000,000.00 or an integral multiple of $250,000.00 in excess thereof;
provided, however, that there shall be no more than eight (8) LIBOR Rate Loans
outstanding at any one time.

 

25



--------------------------------------------------------------------------------

§2.8 Funds for Loans.

(a) Not later than 1:00 p.m. (New York time) on the proposed Drawdown Date of
any Advance, each of the Lenders will make available to the Agent, at the
Agent’s Head Office, in immediately available funds, the amount of such Lender’s
Commitment Percentage of the amount of the requested Advance which may be
disbursed pursuant to §2.1. Upon receipt from each such Lender of such amount,
and upon receipt of the documents required by §10 and §11 and the satisfaction
of the other conditions set forth therein, to the extent applicable, the Agent
will make available to the Borrower the aggregate amount of such Advance made
available to the Agent by the Lenders by crediting such amount to the account of
the Borrower maintained at the Agent’s Head Office. The failure or refusal of
any Lender to make available to the Agent at the aforesaid time and place on any
Drawdown Date the amount of its Commitment Percentage of the requested Advance
shall not relieve any other Lender from its several obligation hereunder to make
available to the Agent the amount of such other Lender’s Commitment Percentage
of any requested Advance, including any additional Advance that may be requested
subject to the terms and conditions hereof to provide funds to replace those not
advanced by the Lender so failing or refusing. In the event of any such failure
or refusal, the Lenders not so failing or refusing shall be entitled to a
priority position as against the Lender or Lenders so failing or refusing to
make available to the Borrower the amount of its or their Commitment Percentage
for such Loans as provided in §12.5.

(b) Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to Agent such
Lender’s Commitment Percentage of a proposed Advance, Agent may in its
discretion assume that such Lender has made such portion of the applicable
Advance available to Agent in accordance with the provisions of this Agreement
and the Agent may, if it chooses, in reliance upon such assumption make such
portion of the applicable advance available to the Borrower, and such Lender
shall be liable to the Agent for the amount of such portion of the applicable
Advance. If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent. The Agent shall also
be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such portion of the applicable
Advance or (ii) from a Lender at the Federal Funds Effective Rate.

§2.9 Use of Proceeds. The Borrower will use the proceeds of the Loan solely for
working capital and other general corporate purposes, including real estate
acquisitions, development, redevelopment, capital expenditures and debt
repayment. In no event shall the Borrower and the Guarantors use the proceeds of
the Loans to purchase or carry, or extend credit to others for the purpose of
purchasing or carrying, any “margin security” or “margin stock” as such terms
are used in Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R. Parts 220, 221 and 224.

§2.10 [Intentionally Omitted].

§2.11 Increase in Total Commitment.

(a) Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.11, the Borrower shall
have the option (but subject to Agent’s prior written consent in each instance,
which consent shall not be unreasonably withheld) at any time and from time to
time before the date which is ninety (90) days prior to the Maturity Date to
request an increase in the Total Commitment to not more than $250,000,000.00 by
giving written notice to the Agent (an “Increase Notice”; and the amount of such
requested increase is the “Commitment Increase”), provided that any such
individual increase must be in a minimum amount of $5,000,000.00. Upon receipt
of any Increase Notice, the Agent shall consult with Arranger and shall notify
the Borrower of the amount of facility fees to be paid to any Lenders who
provide an additional Commitment in

 

26



--------------------------------------------------------------------------------

connection with such increase in the Total Commitment (which shall be in
addition to the fees to be paid to Agent or Arranger pursuant to the Agreement
Regarding Fees). If the Borrower agrees to pay the facility fees so determined,
then the Agent, Arranger or Borrower may, but shall not be obligated to, invite
one or more banks or lending institutions (which banks or lending institutions
shall be acceptable to Agent, Arranger and Borrower) to become Lenders and
provide additional Commitments and/or one or more existing Lenders to increase
their Commitments in an aggregate amount consistent with the Increase Notice.
The Agent shall provide all Lenders with a notice setting forth the amount, if
any, of the additional Commitment to be provided by each Lender and the revised
Commitment Percentages which shall be applicable after the effective date of the
Commitment Increase specified therein (the “Commitment Increase Date”). In no
event shall any Lender be obligated to provide an additional Commitment. Any
Commitment Increase and the additional Advance in respect of such Commitment
Increase (which Advance shall be in such principal amount as shall cause the
outstanding Advances of each Lender to be held consistent with its Commitment
Percentage after giving effect to the Commitment Increase) to be made by each
Lender increasing its Commitment or issuing a new Commitment shall be evidenced
by a supplement to this Agreement executed by the Agent, Borrower and any Lender
increasing its Commitment or issuing a new Commitment, which supplement may
include such amendments to this Agreement as the Agent deems reasonably
necessary or appropriate to implement the transactions contemplated by this
§2.11.

(b) On the Commitment Increase Date, the Loans then outstanding and such
additional Advance shall be combined so that all Lenders (including any Lender
issuing a new Commitment) hold pro rata amounts of each Loan (including such
additional Advance) of each Type and Interest Period in their respective
Commitment Percentages as determined after giving effect to such additional
Advance.

(c) Upon the effective date of each increase in the Total Commitment pursuant to
this §2.11 the Agent may unilaterally revise Schedule 1.1 and the Borrower shall
execute and deliver to the Agent new Notes for each Lender whose Commitment has
changed (including any Lender issuing a new Commitment that has requested a
Note) so that the principal amount of such Lender’s Note shall equal its
Commitment. The Agent shall deliver such replacement Notes to the respective
Lenders in exchange for the Notes replaced thereby which shall be surrendered by
such Lenders. Such new Notes shall provide that they are replacements for the
surrendered Notes and that they do not constitute a novation, shall be dated as
of the Commitment Increase Date and shall otherwise be in substantially the form
of the replaced Notes. Upon Agent’s request within five (5) days of issuance of
any new Notes pursuant to this §2.11(c), the Borrower shall deliver an opinion
of counsel, addressed to the Lenders and the Agent, relating to the due
authorization, execution and delivery of such new Notes and the enforceability
thereof, in form and substance substantially similar to the opinion delivered in
connection with the first disbursement under this Agreement. The surrendered
Notes shall be canceled and returned to the Borrower.

(d) Notwithstanding anything to the contrary contained herein, the obligation of
the Agent and the Lenders to increase the Total Commitment pursuant to this
§2.11 shall be conditioned upon satisfaction of the following conditions
precedent which must be satisfied prior to the effectiveness of any increase of
the Total Commitment:

(i) Payment of Activation Fee. The Borrower shall pay to the Arranger such
facility fees as the Lenders who are providing an additional Commitment may
require to increase or provide the aggregate Commitment, which fees shall, when
paid, be fully earned and non-refundable under any circumstances. The Arranger
shall pay to the Lenders acquiring or providing the increased Commitment certain
fees pursuant to their separate agreement; and

 

27



--------------------------------------------------------------------------------

(ii) No Default. On the date any Increase Notice is given and on the date such
increase becomes effective, both immediately before and after the Total
Commitment is increased, there shall exist no Default or Event of Default; and

(iii) Representations True. The representations and warranties made by the
Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower and the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date of such
Increase Notice and on the date the Total Commitment is increased, both
immediately before and after the Total Commitment is increased (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date); and

(iv) Additional Documents and Expenses. The Borrower shall execute and deliver
(or cause to be executed and delivered) to Agent and the Lenders such additional
documents, instruments, certifications and opinions as the Agent may reasonably
require in its reasonable discretion, including, without limitation, a
Compliance Certificate, demonstrating compliance with all covenants,
representations and warranties set forth in the Loan Documents after giving
effect to the increase.

§2.12 [Intentionally Omitted].

§2.13 Defaulting Lenders.

(a) If for any reason any Lender shall be a Defaulting Lender, then, in addition
to the rights and remedies that may be available to the Agent or the Borrower
under this Agreement or applicable law, such Defaulting Lender’s right to
participate in the administration of the Advances, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Required Lenders or all of the Lenders,
shall be suspended during the pendency of such failure or refusal. If a Lender
is a Defaulting Lender because it has failed to make timely payment to the Agent
of any amount required to be paid to the Agent hereunder (without giving effect
to any notice or cure periods), in addition to other rights and remedies which
the Agent or the Borrower may have hereunder or otherwise, the Agent shall be
entitled (i) to collect interest from such Defaulting Lender on such delinquent
payment for the period from the date on which the payment was due until the date
on which the payment is made at the Federal Funds Effective Rate, (ii) to
withhold or setoff and to apply in satisfaction of the defaulted payment and any
related interest, any amounts otherwise payable to such Defaulting Lender under
this Agreement or any other Loan Document in accordance with §2.13(d) and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
Any amounts received by the Agent in respect of a Defaulting Lender’s Advances
and/or Commitment shall be applied as set forth in §2.13(d).

(b) Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitment. Any
Lender desiring to exercise such right shall give written notice thereof to the
Agent and the Borrower no sooner than two (2) Business Days and not later than
five (5) Business Days after such Defaulting Lender became a Defaulting Lender.
If more than one Lender exercises such right, each such Lender shall have the
right to acquire its pro rata share of such Defaulting Lender’s Commitment in
proportion to the Commitments of the other Lenders exercising such right. If
after such fifth (5th) Business Day, the Lenders have not elected to purchase
all of the Commitment of such Defaulting Lender, then the Borrower (so long as
no Default or Event of Default exists) or the Required Lenders may, by giving
written notice thereof to the Agent, the Borrower, such Defaulting Lender and
the other Lenders, demand (but shall have no obligation

 

28



--------------------------------------------------------------------------------

to so demand) that such Defaulting Lender assign its Commitment to an assignee
subject to and in accordance with the provisions of §18.1 for the purchase price
provided for below and upon any such demand such Defaulting Lender shall comply
with such demand and shall consummate such assignment (subject to and in
accordance with the provisions of §18.1). No party hereto shall have any
obligation whatsoever to initiate any such replacement or to assist in finding
an assignee. Upon any such purchase or assignment, and any such demand with
respect to which the conditions specified in §18.1 have been satisfied, the
Defaulting Lender’s interest in its Commitments, Advances and rights hereunder
(but not its liability in respect thereof or under the Loan Documents or this
Agreement to the extent the same relate to the period prior to the effective
date of the purchase) shall terminate on the date of purchase and assignment,
and the Defaulting Lender shall promptly execute all documents reasonably
requested to surrender and transfer such interest to the purchaser or assignee
thereof, including an appropriate Assignment and Acceptance Agreement. The
purchase price for the Commitment of a Defaulting Lender shall be equal to the
amount of the principal balance of the portion of the Advances outstanding and
owed by the Borrower to the Defaulting Lender plus any accrued but unpaid
interest thereon and any accrued but unpaid fees incurred prior to such Lender
becoming a Defaulting Lender. Prior to payment of such purchase price to a
Defaulting Lender, the Agent shall apply against such purchase price any amounts
retained by the Agent pursuant to §2.13(d).

(c) [Intentionally Omitted].

(d) Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any portion of an Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; third, if so determined by the Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to satisfy obligations of such Defaulting Lender to fund
Advances under this Agreement; fourth, to the payment of any amounts owing to
the Agent or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by the Agent or any Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (i) such payment is a
payment of the principal amount of any Advances in respect of which such
Defaulting Lender has not fully funded its appropriate share and (ii) such
Advances were made at a time when the conditions set forth in §10 and §11, to
the extent required by this Agreement, were satisfied or waived, such payment
shall be applied solely to pay the Advances of all Non-Defaulting Lenders on a
pro rata basis until such time as all Advances are held by the Lenders pro rata
in accordance with their Commitment Percentages without regard to §2.13(c),
prior to being applied to the payment of any Advances of such Defaulting Lender.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto, and to the extent allocated to the repayment
of principal of the Advance, shall not be considered outstanding principal under
this Agreement.

 

29



--------------------------------------------------------------------------------

(e) [Intentionally Omitted].

(f) [Intentionally Omitted].

(g) If the Borrower (so long as no Default or Event of Default exists) and the
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the date specified in such notice and subject to
any conditions set forth therein, that Lender will, to the extent applicable,
purchase that portion of outstanding Advances of the other Lenders or take such
other actions as the Agent may determine to be necessary to cause the Advances
to be held on a pro rata basis by the Lenders in accordance with their
Commitments (without giving effect to §2.13(c)), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender (including any
application of such payments pursuant to §2.13(d)); and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

§2.14 Certain Permitted Amendments.

(a) The Borrower may, by written notice to the Agent from time to time, make one
or more offers (each, a “Loan Modification Offer”) to all the Lenders to make
one or more Permitted Amendments pursuant to procedures reasonably specified by
the Agent and reasonably acceptable to the Borrower. Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become effective (which
shall not be less than 10 Business Days or more than 30 Business Days after the
date of such notice, unless otherwise agreed to by the Agent). Notwithstanding
anything to the contrary in §27, each Permitted Amendment shall only require the
consent of the Borrower, the Agent and those Lenders that accept the applicable
Loan Modification Offer (such Lenders, the “Accepting Lenders”), and each
Permitted Amendment shall become effective only with respect to the Loans and
Commitments of the Accepting Lenders.

(b) The Borrower and each Accepting Lender shall execute and deliver to the
Agent a Loan Modification Agreement and such other documentation as the Agent
shall reasonably specify to evidence the acceptance of the Permitted Amendments
and the terms and conditions thereof. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Loan Modification Agreement.
Each of the parties hereto hereby agrees that, upon the effectiveness of any
Loan Modification Agreement, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Permitted Amendment evidenced thereby and only with respect to the Loans and
Commitments of the Accepting Lenders, including any amendments necessary to
treat the applicable Loans and/or Commitments of the Accepting Lenders as a new
“Class” of loans and/or commitments hereunder. Notwithstanding the foregoing, no
Permitted Amendment shall become effective unless the Agent, to the extent
reasonably requested by the Agent, shall have received legal opinions, board
resolutions, officer’s and secretary’s certificates and other documentation
consistent with those delivered on the Closing Date under this Agreement.

(a) “Permitted Amendments” means any or all of the following: (i) an extension
of the Maturity Date or an extension of any scheduled interest payment,
applicable solely to the Loans and/or Commitments of the Accepting Lenders,
(ii) an increase in the interest rate with respect to the Loans and/or
Commitments of the Accepting Lenders, (iii) the inclusion of additional fees to
be payable to the Accepting Lenders in connection with the Permitted Amendment
(including any upfront fees), (iv) such amendments to this Agreement and the
other Loan Documents as shall be appropriate, in the reasonable judgment of the
Agent, to provide the rights and benefits of this Agreement and other Loan

 

30



--------------------------------------------------------------------------------

Documents to each new “Class” of loans and/or commitments resulting therefrom,
provided that payments of principal and interest on Loans (including loans of
Accepting Lenders) shall continue to be shared pro rata in accordance with
§14.5, except that notwithstanding §14.5 the Loans and Commitments of the
Lenders that are not Accepting Lenders may be repaid and terminated on their
applicable Maturity Date, without any pro rata repayment of loans of Accepting
Lenders with a different Maturity Date, and (v) such other amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Agent, to give effect to the foregoing Permitted
Amendments.

(b) This §2.14 shall supersede any provision in §27 to the contrary.
Notwithstanding any reallocation into extending and non-extending “Classes” in
connection with a Permitted Amendment, all Loans to the Borrower under this
Agreement shall rank pari passu in right of payment.

 

§3. REPAYMENT OF THE LOANS.

§3.1 Stated Maturity. The Borrower promises to pay on the Maturity Date and the
Loan shall become absolutely due and payable on the Maturity Date, together with
any and all accrued and unpaid interest thereon.

§3.2 Mandatory Prepayments.

(a) If at any time the total outstanding balance of Consolidated Total Unsecured
Debt (including the Loan and loans and Letter of Credit Liabilities (as defined
in the Existing Credit Agreement) under the Existing Credit Agreement) exceeds
the Borrowing Base Availability (giving effect to the Loan and the outstanding
amount of all loans and Letter of Credit Liabilities under the Existing Credit
Agreement), then the Borrower shall, within five (5) Business Days of such
occurrence pay the amount of such excess as a payment of principal to the holder
or holders of any Consolidated Total Unsecured Debt, together with any
additional amounts required to be paid to such holder or holders in connection
with such principal payments of Indebtedness.

(b) In the event of the occurrence of a Change of Control, then on the date that
is thirty (30) days after the occurrence of such Change of Control the Loan,
together with all accrued and unpaid interest thereon and any other fees or
other amounts accrued and unpaid under the Loan Documents, shall be due and
payable in full, and the Commitments of the Lenders shall terminate.

§3.3 Optional Prepayments.

(a) The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Loan, as a whole or in part, at any time without
penalty or premium; provided, that if any prepayment of the outstanding amount
of any LIBOR Rate Loans pursuant to this §3.3 is made on a date that is not the
last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of any amounts due pursuant to §4.8.

(b) The Borrower shall give the Agent, no later than 11:00 a.m. (New York time)
at least one (1) Business Day prior written notice of any prepayment pursuant to
this §3.3 with respect to Base Rate Loans and three (3) Business Days prior
written notice of any prepayment pursuant to this §3.3 with respect to LIBOR
Rate Loans, in each case specifying the proposed date of prepayment of the Loan
or portion thereof and the principal amount to be prepaid (provided that any
such notice may be revoked or modified upon one (1) day’s prior notice to the
Agent).

 

31



--------------------------------------------------------------------------------

§3.4 Partial Prepayments. Each partial prepayment of the Loan or portion hereof
under §3.3 shall be in a minimum amount of $1,000,000.00 or an integral multiple
of $100,000.00 in excess thereof, shall be accompanied by the payment of accrued
interest on the principal prepaid to the date of payment. Each partial payment
under §3.2 and §3.3 shall be applied first to the principal of Base Rate Loans,
and then to the principal of LIBOR Rate Loans.

§3.5 Effect of Prepayments. Amounts of the Loan prepaid under §3.2(a) and §3.3
prior to the Maturity Date may be not reborrowed.

 

§4. CERTAIN GENERAL PROVISIONS.

§4.1 Conversion Options.

(a) The Borrower may by notice to the Agent in the form of Exhibit F hereto to
elect from time to time to convert any of the outstanding Advances to Advances
of another Type and such Advances shall thereafter bear interest as a Base Rate
Loan or a LIBOR Rate Loan, as applicable; provided that (i) with respect to any
such conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall
give the Agent at least one (1) Business Day’s prior written notice of such
election, and such conversion shall only be made on the last day of the Interest
Period with respect to such LIBOR Rate Loan; (ii) with respect to any such
conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrower shall give the
Agent at least three (3) LIBOR Business Days’ prior written notice of such
election and the Interest Period requested for such Loan, the principal amount
of the Loan so converted shall be in a minimum aggregate amount of $1,000,000.00
or an integral multiple of $250,000.00 in excess thereof and, after giving
effect to the making of such Loan, there shall be no more than eight (8) LIBOR
Rate Loans outstanding at any one time; and (iii) no Loan may be converted into
a LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing. All or any part of the outstanding Advances of any Type may be
converted as provided herein, provided that no partial conversion shall result
in a Base Rate Loan in a principal amount of less than $1,000,000.00 or an
integral multiple of $100,000.00 or a LIBOR Rate Loan in a principal amount of
less than $1,000,000.00 or an integral multiple of $250,000.00. On the date on
which such conversion is being made, each Lender shall take such action as is
necessary to transfer its Commitment Percentage of such Loans to its Domestic
Lending Office or its LIBOR Lending Office, as the case may be. Each
Conversion/Continuation Request relating to the conversion of a Base Rate Loan
to a LIBOR Rate Loan shall be irrevocable by the Borrower.

(b) Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c) In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
continued at the end of the applicable Interest Period as a LIBOR Rate Loan for
an Interest Period of one month unless such Interest Period shall be greater
than the time remaining until the Maturity Date, in which case such Loan shall
be automatically converted to a Base Rate Loan at the end of the applicable
Interest Period.

§4.2 Fees. The Borrower agrees to pay to Agent for their own account certain
fees for services rendered or to be rendered in connection with the Loans as
provided pursuant to a fee letter dated as of even date herewith among Borrower
and Agent (the “Agreement Regarding Fees”). Any annual agency or administration
fee payable under the Agreement Regarding Fees shall be paid annually in
advance. All such fees shall be fully earned when paid and nonrefundable under
any circumstances.

 

32



--------------------------------------------------------------------------------

§4.3 [Intentionally Omitted.]

§4.4 Funds for Payments.

(a) All payments of principal, interest, closing fees and any other amounts due
hereunder or under any of the other Loan Documents shall be made to the Agent,
for the respective accounts of the Lenders and the Agent, as the case may be, at
the Agent’s Head Office, not later than 2:00 p.m. (New York time) on the day
when due, in each case in lawful money of the United States in immediately
available funds. To the extent not already paid pursuant to the preceding
sentence, the Agent is hereby authorized to charge the accounts of the Borrower
with RBC, on the dates when the amount thereof shall become due and payable,
with the amounts of the principal of and interest on the Loans and all fees,
charges, expenses and other amounts owing to the Agent and/or the Lenders under
the Loan Documents. Subject to the foregoing, all payments made to Agent on
behalf of the Lenders, and actually received by Agent, shall be deemed received
by the Lenders on the date actually received by Agent.

(b) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes (other than (i) income or franchise taxes
imposed on any Lender and (ii) U.S. federal taxes imposed by reason of a
Lender’s failure to comply with the requirements of FATCA to establish that such
payment is exempt from withholding tax thereunder), levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Borrower is compelled by law to make such deduction or withholding. If any
such obligation (other than income or franchise taxes imposed on any Lender) is
imposed upon the Borrower with respect to any amount payable by it hereunder or
under any of the other Loan Documents, the Borrower will pay to the Agent, for
the account of the Lenders or (as the case may be) the Agent, on the date on
which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
Lenders or the Agent to receive the same net amount which the Lenders or the
Agent would have received on such due date had no such obligation been imposed
upon the Borrower. The Borrower will deliver promptly to the Agent certificates
or other valid vouchers for all taxes or other charges deducted from or paid
with respect to payments made by the Borrower hereunder or under any other Loan
Document.

(c) Each Lender organized under the laws of a jurisdiction outside the United
States shall, on or prior to the date of its execution and delivery of this
Agreement in the case of each Lender initially a party hereto, and on the date
of the Assignment and Acceptance Agreement or the agreements delivered pursuant
to §2.11 pursuant to which it becomes a Lender, as applicable, and from time to
time thereafter (but only so long as such Lender remains lawfully able to do
so), shall provide the Borrower and Agent with such duly executed form(s) or
statement(s) which may, from time to time, be prescribed by law and, which,
pursuant to applicable provisions of (i) an income tax treaty between the United
States and the country of residence of such Lender, (ii) the Code, or (iii) any
applicable rules or regulations in effect under (i) or (ii) above, indicate that
such Lender is exempt from United States withholding tax on payments pursuant to
this Agreement or the Notes. For any period with respect to which a Lender has
failed to provide the Borrower and the Agent with the appropriate form described
in this subparagraph (c) above (other than if such failure is due to a change in
law occurring after the date on which a form originally was required to be
provided such that such Lender becomes subject to withholding or if such form
otherwise is not required under this subparagraph (c) above), such Lender shall
not be entitled to indemnification under §4.4(b) with respect to taxes imposed
by the United States by reason of such failure; provided, however, that should a
Lender become subject to such taxes because of its failure to deliver a form
required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such taxes. Nothing herein
shall release the Borrower

 

33



--------------------------------------------------------------------------------

of its obligations under §4.4(b) in the event that a Lender becomes subject to
United States withholding tax after such Lender first becomes a party to this
Agreement. In the event that the Borrower shall have delivered the certificates
or vouchers described above for any payments made by the Borrower and such
Lender receives a refund of any taxes paid by the Borrower pursuant to §4.4(b),
such Lender will pay to the Borrower the amount of such refund promptly upon
receipt thereof; provided that if at any time thereafter such Lender is required
to return such refund, the Borrower shall promptly repay to such Lender the
amount of such refund. Without limitation of the foregoing, if a payment made to
a Lender under any Loan Document would be subject to U.S. federal withholding
tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Agent such documentation prescribed
by applicable law (including as prescribed by Sections 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Agent as may be necessary for the Borrower and the Agent to comply with
their obligations under FATCA and to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA or, as necessary, to
determine the amount to deduct and withhold from such payment. Solely for
purposes of the preceding sentence, “FATCA” shall include any amendments to
FATCA after the date of this Agreement.

(d) The obligations of the Borrower to the Lenders under this Agreement shall be
absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including, without limitation, the following circumstances: (i) any
lack of validity or enforceability of this Agreement or any of the other Loan
Documents; (ii) the existence of any claim, set-off, defense or any right which
the Borrower, the Guarantors or any of their Subsidiaries or Affiliates may have
at any time against the Lenders (other than the defense of payment to the
Lenders in accordance with the terms of this Agreement) or any other person,
whether in connection with this Agreement, any other Loan Document, or any
unrelated transaction; (iii) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(iv) the occurrence of any Default or Event of Default; and (v) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.

§4.5 Computations. All computations of interest on the Advances and of other
fees to the extent applicable shall be based on a 360-day year (or a 365 day
year in the case of Base Rate Loans) and paid for the actual number of days
elapsed. Except as otherwise provided in the definition of the term “Interest
Period” with respect to LIBOR Rate Loans, whenever a payment hereunder or under
any of the other Loan Documents becomes due on a day that is not a Business Day,
the due date for such payment shall be extended to the next succeeding Business
Day, and interest shall accrue during such extension. The Outstanding Loans as
reflected on the records of the Agent from time to time shall be considered
prima facie evidence of such amount absent manifest error.

§4.6 Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.

 

34



--------------------------------------------------------------------------------

§4.7 Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or the interpretation or application
thereof shall make it unlawful, or any central bank or other governmental
authority having jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrower and thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law. Notwithstanding the foregoing, before giving
such notice, the applicable Lender shall designate a different lending office if
such designation will void the need for giving such notice and will not, in the
judgment of such Lender, be otherwise materially disadvantageous to such Lender
or increase any costs payable by Borrower hereunder.

§4.8 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages, in addition
to any amounts of interest otherwise payable hereunder, the Breakage Costs.
Borrower understands, agrees and acknowledges the following: (i) no Lender has
any obligation to purchase, sell and/or match funds in connection with the use
of LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(ii) LIBOR is used merely as a reference in determining such rate; and
(iii) Borrower has accepted LIBOR as a reasonable and fair basis for calculating
such rate and any Breakage Costs. Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.

§4.9 Additional Costs, Etc. Notwithstanding anything herein to the contrary, if
any present or future applicable law, which expression, as used herein, includes
statutes, rules and regulations thereunder and interpretations thereof by any
competent court or by any governmental or other regulatory body or official
charged with the administration or the interpretation thereof and requests,
directives, instructions and notices at any time or from time to time hereafter
made upon or otherwise issued to any Lender or the Agent by any central bank or
other fiscal, monetary or other authority (whether or not having the force of
law), shall:

(a) subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender’s Commitment or the Advances (other than taxes based
upon or measured by the gross receipts, income or profits of such Lender or the
Agent or its franchise tax), or

(b) materially change the basis of taxation (except for changes in taxes on
gross receipts, income or profits or its franchise tax) of payments to any
Lender of the principal of or the interest on the Loan or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or

(c) impose or increase or render applicable any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law and which are not already reflected in any
amounts payable by Borrower hereunder) against assets held by, or deposits in or
for the account of, or loans by, or commitments of an office of any Lender, or

 

35



--------------------------------------------------------------------------------

(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loan, such Lender’s
Commitment or any class of loans or commitments of which the Loan or such
Lender’s Commitment forms a part; and the result of any of the foregoing is:

(i) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loan or such Lender’s Commitment, or

(ii) to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender’s Commitment or the
Loan, or

(iii) to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,

then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.
The Borrower shall not be required to reimburse any Lender for any such
additional amounts pursuant to this Section 4.9 unless such Lender (x) notifies
the Borrower of such additional amounts within 270 days following the date on
which such costs or expenses are paid by such Lender (except that, if the change
in law giving rise to such costs or expenses is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof) and (y) generally requires its similarly situated borrowers to
make such payments under comparable provisions of other financing agreements.

§4.10 Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any governmental authority
charged with the administration thereof, or (b) compliance by such Lender or its
parent bank holding company with any guideline, request or directive of any such
entity regarding capital adequacy or liquidity requirements (whether or not
having the force of law), has the effect of reducing the return on such Lender’s
or such holding company’s capital as a consequence of such Lender’s commitment
to make Advances or to a level below that which such Lender or holding company
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy or liquidity position) by any amount deemed by
such Lender to be material, then such Lender may notify the Borrower thereof.
The Borrower agrees to pay to such Lender the amount of such reduction in the
return on capital as and when such reduction is determined, upon presentation by
such Lender of a statement of the amount setting forth the Lender’s calculation
thereof. In determining such amount, such Lender may use any reasonable
averaging and attribution methods generally applied by such Lender. For purposes
of §4.9 and §4.10, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, publications, orders, guidelines and directives
thereunder or issued in connection therewith and all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to have been adopted and gone into effect after the date
hereof regardless of when adopted, enacted or issued. The Borrower shall not be
required to reimburse any

 

36



--------------------------------------------------------------------------------

Lender for any such reduction pursuant to this Section 4.10 unless such Lender
(x) notifies the Borrower of such reduction within 270 days following the date
on which such costs or expenses are paid by the Lender (except that, if the
change in law giving rise to such costs or expenses is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof) and (y) generally requires its similarly situated
borrowers to make such payments under comparable provisions of other financing
agreements.

§4.11 Breakage Costs. Borrower shall pay all Breakage Costs required to be paid
by it pursuant to this Agreement and incurred from time to time by any Lender
upon demand within fifteen (15) days from receipt of written notice from Agent,
or such earlier date as may be required by this Agreement.

§4.12 Default Interest. Following the occurrence and during the continuance of
any Event of Default, and regardless of whether or not the Agent or the Lenders
shall have accelerated the maturity of the Loan, the Loan shall bear interest
payable on demand at a rate per annum equal to two percent (2.0%) above the Base
Rate (the “Default Rate”), until such amount shall be paid in full (after as
well as before judgment), or if any of such amounts shall exceed the maximum
rate permitted by law, then at the maximum rate permitted by law.

§4.13 Certificate. A certificate setting forth any amounts payable pursuant to
§4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of such
amounts which are due, submitted by any Lender or the Agent to the Borrower,
shall be conclusive in the absence of manifest error.

§4.14 Limitation on Interest. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among the
Borrower, Guarantors, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to the Borrower. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law. This Section
shall control all agreements between or among the Borrower, the Guarantors, the
Lenders and the Agent.

§4.15 Certain Provisions Relating to Increased Costs. If a Lender gives notice
of the existence of the circumstances set forth in §4.7 or any Lender requests
compensation for any losses or costs to be reimbursed pursuant to any one or
more of the provisions of §4.4(b) (as a result of the imposition of U.S.
withholding taxes on amounts paid to such Lender under this Agreement), §4.9 or
§4.10, then, upon request of Borrower, such Lender, as applicable, shall use
reasonable efforts in a manner consistent with such institution’s practice in
connection with loans like the Loan to eliminate, mitigate or reduce amounts
that would otherwise be payable by Borrower under the foregoing provisions,
provided that such action would not be otherwise prejudicial to such Lender,
including, without limitation, by designating another of such Lender’s offices,
branches or affiliates; the Borrower agreeing to pay all reasonably incurred
costs and expenses incurred by such Lender in connection with any such action.
Notwithstanding anything to

 

37



--------------------------------------------------------------------------------

the contrary contained herein, if no Default or Event of Default shall have
occurred and be continuing, and if any Lender has given notice of the existence
of the circumstances set forth in §4.7 or has requested payment or compensation
for any losses or costs to be reimbursed pursuant to any one or more of the
provisions of §4.4(b) (as a result of the imposition of U.S. withholding taxes
on amounts paid to such Lender under this Agreement), §4.9 or §4.10 and
following the request of Borrower has been unable to take the steps described
above to mitigate such amounts (each, an “Affected Lender”), then, within
thirty (30) days after such notice or request for payment or compensation, as
applicable, Borrower shall have the one-time right as to such Affected Lender to
be exercised by delivery of written notice delivered to the Agent and the
Affected Lender within thirty (30) days of receipt of such notice, to elect to
cause the Affected Lender to transfer its Commitment. The Agent shall promptly
notify the remaining Lenders that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Affected Lender (or if any of such
Lenders does not elect to purchase its pro rata share, then to such remaining
Lenders in such proportion as approved by the Agent). In the event that the
Lenders do not elect to acquire all of the Affected Lender’s Commitment, then
the Agent, in consultation with the Borrower, shall endeavor to obtain a new
Lender to acquire such remaining Commitment. Upon any such purchase of the
Commitment of the Affected Lender, the Affected Lender’s interest in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest. The purchase price for the Affected Lender’s Commitment shall equal
any and all amounts outstanding and owed by Borrower to the Affected Lender,
including principal, prepayment premium or fee, and all accrued and unpaid
interest or fees.

 

§5. UNSECURED OBLIGATIONS; GUARANTY.

§5.1 Collateral. The Lenders have agreed to make the Loan to the Borrower on an
unsecured basis. Notwithstanding the foregoing, the Obligations shall be
guaranteed pursuant to the term of the Guaranty.

§5.2 Additional Subsidiary Guarantors.

(a) In the event that Borrower shall request that certain Real Estate of a
Subsidiary of Borrower be included as an Unencumbered Property for purposes of
calculation of the Unencumbered Asset Value, Borrower shall as a condition
thereto, in addition to the requirements of §7.22, cause each such Subsidiary
(and any other Subsidiary of Borrower having an interest in such Subsidiary of
Borrower) to execute and deliver to Agent a Joinder Agreement, and such
Subsidiary (and any such other Subsidiary) shall become a Subsidiary Guarantor
hereunder. If Borrower shall request that certain Real Estate of a Subsidiary of
Borrower be included as an “Unencumbered Property” (or such other similar term
as used therein) under the Existing Credit Agreement it shall be required to
include such Real Estate as an Unencumbered Property hereunder. In addition, in
the event any Subsidiary or the Borrower shall constitute a Material Subsidiary
within the meaning of clause (b) of the definition thereof, the Borrower shall
cause such Subsidiary, as a condition to such Subsidiary’s becoming a guarantor
or other obligor with respect to such other Unsecured Debt described therein,
cause each such Subsidiary to execute and deliver to Agent a Joinder Agreement,
and such Subsidiary shall become a Subsidiary Guarantor hereunder. Each such
Subsidiary shall be specifically authorized, in accordance with its respective
organizational documents and applicable law, to be a Guarantor hereunder.
Borrower shall further cause all representations, covenants and agreements in
the Loan Documents with respect to Guarantors to be true and correct with
respect to each such Subsidiary or other entity. In connection with the delivery
of such Joinder Agreement, Borrower shall deliver to the Agent such
organizational agreements, resolutions, consents, opinions and other documents
and instruments as the Agent may reasonably require.

 

38



--------------------------------------------------------------------------------

(b) The Borrower may request in writing that the Agent release, and the Agent
shall release (subject to the terms hereof), a Subsidiary Guarantor from the
Guaranty so long as: (i) no Default or Event of Default shall then be in
existence or would occur as a result of such release; (ii) the Agent shall have
received such written request at least five (5) Business Days prior to the
requested date of release together with an updated Compliance Certificate which
gives effect to such proposed release; and (iii) Borrower shall deliver to Agent
evidence reasonably satisfactory to Agent that (A) the Borrower has disposed of
or simultaneously with such release will dispose of its entire interest in such
Subsidiary Guarantor or that all of the assets of such Subsidiary Guarantor have
been or simultaneously with such release will be disposed of in compliance with
the terms of this Agreement to a Person other than REIT or any of its
Subsidiaries or Affiliates, and the net cash proceeds from such disposition are
being distributed to the Borrower in connection with such disposition; or (B) if
such Subsidiary Guarantor previously directly or indirectly owned an asset
included in the calculation of Unencumbered Asset Value, all such assets have
been removed from the calculation of the Unencumbered Asset Value in accordance
with the terms of the Agreement (and such Subsidiary Guarantor is not otherwise
required by the terms of this Agreement to be a Guarantor); or (C) such
Subsidiary Guarantor does not directly or indirectly own an asset included in
the calculation of the Unencumbered Asset Value and will not, upon giving effect
to such requested release, be a guarantor of or otherwise liable with respect to
any other Unsecured Debt of the REIT, Borrower or any of their respective
Subsidiaries of the type described in clause (b) of the definition of Material
Subsidiary which would require it to be a Guarantor. Delivery by the Borrower to
the Agent of any such request for a release shall constitute a representation by
the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request.
Notwithstanding the foregoing, the foregoing release provisions shall not apply
to the REIT, which may only be released upon the written approval of Agent and
all of the Lenders.

(c) Notwithstanding the terms of §5.2(a), from and after any date that Agent
first receives written notice from REIT or Borrower that Borrower has first
obtained an Investment Grade Rating, then (i) subject to the terms of this
§5.2(c), Material Subsidiaries (including, without limitation, any Subsidiary
Guarantor that is a direct or indirect owner of an Unencumbered Property) shall
no longer be required to be Guarantors hereunder, and (ii) Agent shall promptly
release the Material Subsidiaries from the Guaranty; provided however that
notwithstanding the foregoing, (A) Agent shall not be obligated to release any
Material Subsidiary from the Guaranty in the event that a Default or Event of
Default shall have occurred and be continuing, and (B) no Material Subsidiary
shall be released in the event that such Material Subsidiary constitutes a
Material Subsidiary within the meaning of clause (b) of the definition thereof.
In the event that at any time after Borrower has an Investment Grade Rating,
Borrower shall no longer have an Investment Grade Rating, Borrower and REIT
shall within thirty (30) days (or such later date as agreed to by Agent) after
such occurrence cause all Material Subsidiaries to execute the Guaranty in the
form of the original Guaranty and cause such Material Subsidiaries, REIT and
Borrower to execute a Contribution Agreement in the form of the original
Contribution Agreement, in each case with such conforming changes (i.e.,
references to dates of documents and parties) as Agent may reasonably require
and shall further cause to be satisfied within such thirty (30) day period (or
such longer period as agreed to by Agent) all of the provisions of §5.2(a) that
would be applicable to the addition of a new Guarantor. In no event shall the
provisions of this §5.2(c) entitle REIT to be released from the Guaranty. If at
any time during which the Borrower has an Investment Grade Rating the provisions
of clause (b) of the definition of Material Subsidiary shall be applicable to a
Subsidiary of Borrower, the Borrower shall be required to cause such Subsidiary
to become a Guarantor by executing a Guaranty in the form of the original
Guaranty and cause such Material Subsidiaries, REIT and Borrower to execute a
Contribution Agreement in the form of the original Contribution Agreement, in
each case with such conforming changes (i.e., references to dates of documents
and parties) as Agent may reasonably require and comply with the provisions of
§5.2(a) as a condition to such Subsidiary’s becoming a guarantor or other
obligor with respect to such other Unsecured Debt regardless of whether Borrower
has obtained an Investment Grade Rating.

 

39



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained herein, in the event that
the entities described in clause (a) of the definition of Material Subsidiary
are not required to be a Subsidiary Guarantor pursuant to §5.2(c), then the
Unencumbered Properties owned by such Persons shall still be considered
Unencumbered Properties for the purposes of this Agreement (and considered in
the calculation of Unencumbered Asset Value and Unencumbered Property Debt
Yield) provided that the representations and warranties described below in this
§5.2(d) with respect to such Persons continue to be true and correct in all
material respects, and the Borrower and such Persons continue to comply with the
provisions and covenants (or such provisions and covenants shall be applicable
to such Persons and shall be complied with, as applicable) described below in
this §5.2(d), in each case, as and to the same extent as if such Persons were
Subsidiary Guarantors:

clause (d) of the definition of Change of Control; clause (b) of the definition
of Material Adverse Effect; definition of Non-Recourse Indebtedness; definition
of Rent Roll; definition of Unencumbered Asset Value; §2.7; §2.10(b); §6.1(b);
§6.16; §6.19; §6.20(a), (b), (c), (e) and (f); last sentence of §6.21; §6.23;
§6.26; §6.27; §6.28; §6.31; §7.4(l); §7.5(e); last sentence of §7.6(a); §7.6(b);
§7.17 (for the purposes of §7.17, each entity that is a Material Subsidiary
pursuant to clause (a) of the definition of Material Subsidiary shall be
required to make Distributions the same as other Subsidiaries who are not
Subsidiary Guarantors); §7.22; last paragraph of §8.1; §8.2(iii); §8.4(v); §8.6;
§8.14; and §27.

 

§6. REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Agent and the Lenders as follows.

§6.1 Corporate Authority, Etc.

(a) Incorporation; Good Standing. Borrower is a Maryland limited partnership
duly organized pursuant to its certificate of limited partnership filed with the
Maryland Secretary of State, and is validly existing and in good standing under
the laws of Maryland. REIT is a Maryland corporation duly organized pursuant to
its articles of incorporation filed with the Maryland Secretary of State, and is
validly existing and in good standing under the laws of the State of Maryland.
Each of Borrower and REIT (i) has all requisite power to own its property and
conduct its business as now conducted and as presently contemplated, and (ii) is
in good standing and is duly authorized to do business in the jurisdictions
where an Unencumbered Property included in the calculation of Unencumbered Asset
Value owned or leased by it is located (to the extent required by applicable
law) and in each other jurisdiction where a failure to be so qualified in such
other jurisdiction could have a Material Adverse Effect.

(b) Subsidiaries. Each of the Subsidiary Guarantors and each of the Subsidiaries
of the Borrower and REIT (i) is a corporation, limited partnership, general
partnership, limited liability company or trust duly organized under the laws of
its State of organization and is validly existing and in good standing under the
laws thereof, (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated and (iii) is in good
standing and is duly authorized to do business in each jurisdiction where an
Unencumbered Property included in the calculation of Unencumbered Asset Value
owned or leased by it is located (to the extent required by applicable law) and
in each other jurisdiction where a failure to be so qualified could have a
Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

(c) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which any of the Borrower or the Guarantors is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement,
articles of incorporation or other charter documents or bylaws of, or any
agreement or other instrument binding upon, such Person or any of its
properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Person, and (vi) do not require the approval or consent of any Person other than
those already obtained and delivered to Agent.

(d) Enforceability. The execution and delivery of this Agreement and the other
Loan Documents to which the Borrower or the Guarantors is a party are valid and
legally binding obligations of such Person enforceable in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
general principles of equity.

§6.2 Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which Borrower or the Guarantors is a
party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or authority other
than those already obtained and other than any disclosure filings with the SEC
as may be required with respect to this Agreement.

§6.3 Title to Properties. Except as indicated on Schedule 6.3 hereto or other
adjustments that are not material in amount, Borrower and its Subsidiaries own
or lease all of the assets reflected in the consolidated balance sheet of
Borrower as of the Balance Sheet Date or acquired or leased since that date
(except property and assets sold or otherwise disposed since that date in
accordance with the applicable requirements hereof) subject to no Liens other
than Permitted Liens.

§6.4 Financial Statements. Borrower has furnished to Agent: (a) the consolidated
balance sheet of REIT and its Subsidiaries as of the Balance Sheet Date and the
related consolidated statement of income and cash flow for the calendar year
then ended certified by the chief financial or accounting officer of REIT,
(b) as of the Closing Date, an unaudited statement of Net Operating Income for
each of the Unencumbered Properties included in the calculation of Unencumbered
Asset Value for the period ending June 30, 2013 reasonably satisfactory in form
to the Agent and certified by the chief financial or accounting officer of REIT
as fairly presenting the Net Operating Income for such parcels for such periods,
and (c) certain other financial information relating to the Borrower, Guarantors
and the assets included in the calculation of Unencumbered Asset Value. Such
balance sheet and statements have been prepared in accordance with generally
accepted accounting principles and fairly present the consolidated financial
condition of REIT and its Subsidiaries as of such dates and the consolidated
results of the operations of REIT and its Subsidiaries for such periods. There
are no liabilities, contingent or otherwise, of REIT or any of its Subsidiaries
involving material amounts not disclosed in said financial statements and the
related notes thereto (other than liabilities permitted under this Agreement
incurred after the date of said financial statements).

§6.5 No Material Changes. Since the Balance Sheet Date or the date of the most
recent financial statements delivered pursuant to §7.4, as applicable, there has
occurred no materially adverse change in the financial condition or business of
the Borrower or REIT and their respective Subsidiaries

 

41



--------------------------------------------------------------------------------

taken as a whole, other than changes that have not and could not reasonably be
expected to have a Material Adverse Effect. As of the date hereof, except as set
forth on Schedule 6.5 hereto, there has occurred no materially adverse change in
the financial condition, operations or business activities of any of the
Unencumbered Properties included in the calculation of Unencumbered Asset Value
from the condition shown on the statements of income delivered to the Agent
pursuant to §6.4 other than changes in the ordinary course of business that have
not had any materially adverse effect either individually or in the aggregate on
the business, operation or financial condition of such Unencumbered Property.

§6.6 Franchises, Patents, Copyrights, Etc. The Borrower, Guarantors and their
respective Subsidiaries possess all franchises, patents, copyrights, trademarks,
trade names, service marks, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their business substantially as now
conducted without known conflict with any rights of others except where such
failure has not had and could not reasonably be expected to have a Material
Adverse Effect.

§6.7 Litigation. Except as stated on Schedule 6.7, there are no actions, suits,
proceedings or investigations of any kind pending or to the knowledge of the
Borrower threatened against Borrower, any Guarantor or any of their respective
Subsidiaries before any court, tribunal, arbitrator, mediator or administrative
agency or board which question the validity of this Agreement or any of the
other Loan Documents, any action taken or to be taken pursuant hereto or
thereto, or which if adversely determined could reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 6.7, as of the Closing
Date, there are no judgments, final orders or awards outstanding against or
affecting Borrower, any Guarantor or any of their respective Subsidiaries or any
Unencumbered Property individually or in the aggregate in excess of
$1,000,000.00.

§6.8 No Material Adverse Contracts, Etc. None of the Borrower, the Guarantors or
any of their respective Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation that
has or is expected in the future to have a Material Adverse Effect. None of the
Borrower, the Guarantors or any of their respective Subsidiaries is a party to
any contract or agreement that has or could reasonably be expected to have a
Material Adverse Effect.

§6.9 Compliance with Other Instruments, Laws, Etc. None of the Borrower, the
Guarantors or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.

§6.10 Tax Status. Each of the Borrower, the Guarantors and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject or has obtained an extension for filing, (b) has paid prior to
delinquency all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings and (c) has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction except those that are being
contested pursuant to §7.8, and the officers or partners of such Person know of
no basis for any such claim. The taxpayer identification number for Borrower is
26-0559473. REIT is a real estate investment trust in full compliance with and
entitled to the benefits of §856 of the Code, and has elected to be treated as a
real estate investment trust pursuant to the Code.

§6.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

 

42



--------------------------------------------------------------------------------

§6.12 Investment Company Act. None of the Borrower, the Guarantors or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.

§6.13 Absence of UCC Financing Statements, Etc. Except with respect to Permitted
Liens (including any UCC pre-filings in respect of Permitted Liens prior to the
incurrence of such Permitted Lien, provided that if the Indebtedness to which
such pre-filing relates is not promptly closed following such pre-filing, such
pre-filed UCC financing statement shall be promptly released), there is no
effective financing statement (but excluding any financing statements that may
be filed against Borrower, the Guarantors or their respective Subsidiaries
without the consent or agreement of such Persons), security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
applicable filing records, registry, or other public office, that purports to
cover, affect or give notice of any present or possible future lien on, or
security interest or security title in, any property of Borrower, the Guarantors
or their respective Subsidiaries or rights thereunder.

§6.14 [Intentionally Omitted]

§6.15 Certain Transactions. Except as disclosed on Schedule 6.15 hereto or as
otherwise permitted pursuant to §8.13, none of the partners, officers, trustees,
managers, members, directors, or employees of Borrower, the Guarantors or any of
their respective Subsidiaries is, a party to any transaction with Borrower, any
Guarantor or any of their respective Subsidiaries or Affiliates (other than for
services as partners, managers, members, employees, officers and directors),
including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of the Borrower, any corporation,
partnership, trust or other entity in which any partner, officer, trustee,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, which are on terms less favorable to the Borrower,
any Guarantor or any of their respective Subsidiaries than those that would be
obtained in a comparable arms-length transaction.

§6.16 Employee Benefit Plans. Borrower, each Guarantor and each ERISA Affiliate
has fulfilled its obligation, if any, under the minimum funding standards of
ERISA and the Code with respect to each Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan.
Neither Borrower, any Guarantor nor any ERISA Affiliate has (a) sought a waiver
of the minimum funding standard under §412 of the Code in respect of any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, (b) failed
to make any contribution or payment to any Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan, or made any amendment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, or (c) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under §4007 of ERISA. None of
the Real Estate constitutes a “plan asset” of any Employee Plan, Multiemployer
Plan or Guaranteed Pension Plan.

§6.17 Disclosure. All of the representations and warranties made by or on behalf
of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
by or on behalf of the Borrower, the Guarantors and their respective
Subsidiaries to the Agent or the Lenders pursuant to or in connection with any
of such Loan Documents are true and correct in all material respects as of the
date made or when deemed to have been made or repeated. All information
contained in this Agreement, the other Loan Documents or

 

43



--------------------------------------------------------------------------------

otherwise furnished in writing (which for the purposes hereof shall include all
materials delivered electronically or by email) (other than materials marked
drafts and forward-looking information of a general economic nature and general
information about the Borrower’s industry) to or made available to the Agent or
the Lenders by or on behalf of Borrower or any Guarantor is and will be true and
correct in all material respects as of the date furnished when taken as a whole
with all other information furnished and does not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements contained therein not misleading at such time in light of the
circumstances under which such information was provided. The written
information, reports and other papers and data with respect to the Borrower, the
Guarantors, any Subsidiary or the Unencumbered Properties (other than materials
marked drafts and forward-looking information of a general economic nature and
general information about the Borrower’s industry) furnished to the Agent or the
Lenders by or on behalf of the Borrower, the Guarantors and their respective
Subsidiaries in connection with this Agreement or the obtaining of the
Commitments of the Lenders hereunder was, at the time so furnished, when taken
as a whole with all other information furnished, complete and correct in all
material respects, or has been subsequently supplemented by other written
information, reports or other papers or data, to the extent necessary to give in
all material respects a true and accurate knowledge of the subject matter in all
material respects; provided that such representation shall not apply to (a) the
accuracy of any appraisal, title commitment, survey, or engineering and
environmental reports prepared by third parties or legal conclusions or analysis
provided by the Borrower’s or Guarantors’ counsel (although the Borrower has no
reason to believe that the Agent and the Lenders may not rely on the accuracy
thereof) or (b) budgets, projections and other forward-looking speculative
information prepared in good faith by the Borrower (except to the extent the
related assumptions were when made manifestly unreasonable).

§6.18 Place of Business. As of the date hereof, the principal place of business
of the Borrower and Guarantors is 1212 New York Avenue, N.W., Suite 900,
Washington, DC 20005.

§6.19 Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither Borrower nor
any Guarantor is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

§6.20 Environmental Compliance. The Borrower has taken all commercially
reasonable steps to investigate the past and present conditions and usage of the
Real Estate and the operations conducted thereon and makes the following
representations and warranties except as set forth on Schedule 6.20(d):

(a) None of the Borrower, the Guarantors, their respective Subsidiaries nor to
the best knowledge and belief of Borrower any operator of the Real Estate, nor
any tenant or operations thereon, is in violation, or alleged violation, of any
judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under any
Environmental Law, which violation (i) involves Real Estate (other than the
Unencumbered Properties included in the calculation of Unencumbered Asset Value)
and has had or could reasonably be expected to have a Material Adverse Effect or
(ii) involves an Unencumbered Property included in the calculation of
Unencumbered Asset Value and has had or could reasonably be expected, when taken
together with other matters covered by this §6.20 and §8.6, to result in
liability, clean-up, remediation, containment, correction or other costs to the
Borrower or any Guarantor individually or in the aggregate with other
Unencumbered Properties in excess of $10,000,000.00 or could reasonably be
expected to materially adversely affect the operation of or ability to use such
property.

 

44



--------------------------------------------------------------------------------

(b) None of the Borrower, the Guarantors nor any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any federal, state or local governmental authority, (i) that it has
been identified by the United States Environmental Protection Agency (“EPA”) as
a potentially responsible party under CERCLA with respect to a site listed on
the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that
any Hazardous Substance(s) which it has generated, transported or disposed of
have been found at any site at which a federal, state or local agency or other
third party has conducted or has ordered that Borrower, any Guarantor or any of
their respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances, which in any
case (A) involves Real Estate other than the Unencumbered Properties included in
the calculation of Unencumbered Asset Value and has had or could reasonably be
expected to have a Material Adverse Effect or (B) involves an Unencumbered
Property included in the calculation of Unencumbered Asset Value and has had or
could reasonably be expected, when taken together with other matters covered by
this §6.20 and §8.6, to result in liability, clean-up, remediation, containment,
correction or other costs to the Borrower or any Guarantor individually or in
the aggregate with other Unencumbered Properties in excess of $10,000,000.00 or
could reasonably be expected to materially adversely affect the operation of or
ability to use such property.

(c) (i) No portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Real Estate except those which are being operated and maintained in compliance
with Environmental Laws; (ii) in the course of any activities conducted by the
Borrower, the Guarantors, their respective Subsidiaries or, to the best
knowledge and belief of the Borrower, the tenants and operators of their
properties, no Hazardous Substances have been generated or are being used on the
Real Estate except in the ordinary course of Borrower’s or Guarantors’ business
and in compliance with applicable Environmental Laws; (iii) except as set forth
on Schedule 6.20(c), there has been no past or present releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping (other than the storing of materials in reasonable
quantities to the extent necessary for the operation of data centers of the type
and size of those owned by Borrower or Guarantors in the ordinary course of
their business, and in any event in compliance with all Environmental Laws) (a
“Release”) or threatened Release of Hazardous Substances on, upon, into or from
the Unencumbered Properties included in the calculation of Unencumbered Asset
Value, which Release would have a material adverse effect on the value of such
Unencumbered Properties or adjacent properties, or from any other Real Estate,
which Release has had or could reasonably be expected to have a Material Adverse
Effect; (iv) to the Borrower’s actual knowledge, there have been no Releases on,
upon, from or into any real property in the vicinity of any of the Real Estate
which, through soil or groundwater contamination, may have come to be located
on, and which could be reasonably anticipated to have a material adverse effect
on the value of, the Real Estate; and (v) any Hazardous Substances that have
been generated on any of the Real Estate have been transported off-site in
accordance with all applicable Environmental Laws (except with respect to the
foregoing in this §6.20(c) as to (A) any Real Estate (other than the
Unencumbered Properties included in the calculation of Unencumbered Asset Value
where the foregoing has not had or could not reasonably be expected to have a
Material Adverse Effect) and (B) any Unencumbered Property included in the
calculation of Unencumbered Asset Value where the foregoing has had or could
reasonably be expected, when taken together with other matters covered by this
§6.20 and §8.6, to result in liability, clean up, remediation, containment,
correction or other costs to the Borrower or any Guarantor individually or in
the aggregate with other Unencumbered Properties in excess of $10,000,000.00 or
could reasonably be expected to materially adversely affect the operation of or
ability to use such property).

 

45



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 6.20(d), none of the Borrower, the
Guarantors, their respective Subsidiaries nor the Real Estate is subject to any
applicable Environmental Law requiring the performance of Hazardous Substances
site assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement in each case
by virtue of the transactions set forth herein and contemplated hereby, or as a
condition to the effectiveness of any transactions contemplated hereby except
for such matters that shall be complied with as of the Closing Date.

(e) There are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities on or, to
Borrower’s actual knowledge, affecting the Real Estate except where such
existence (1) as to any Real Estate other than an Unencumbered Property included
in the calculation of Unencumbered Asset Value has not had or could not be
reasonably be expected to have a Material Adverse Effect or (2) with respect to
any Unencumbered Property included in the calculation of Unencumbered Asset
Value has had or could reasonably be expected, when taken together with other
matters covered by this §6.20 and §8.6, to result in liability, clean up,
remediation, containment, correction or other costs to the Borrower or any
Guarantor individually or in the aggregate with other Unencumbered Properties in
excess of $10,000,000.00 or could reasonably be expected to materially adversely
affect the operation of or ability to use such property.

(f) Neither the Borrower nor any Guarantor has received any written notice of
any claim by any party that any use, operation, or condition of the Real Estate
has caused any nuisance or any other liability or adverse condition on any other
property which (A) as to any Real Estate other than an Unencumbered Property
included in the calculation of Unencumbered Asset Value has had or could
reasonably be expected to have a Material Adverse Effect, nor is there any
actual knowledge of any basis for such a claim and (B) as to any Unencumbered
Property included in the calculation of Unencumbered Asset Value, has had or
could reasonably be expected, when taken together with other matters covered by
this §6.20 and §8.6, to result in liability, clean up, remediation, containment,
correction or other costs to the Borrower or any Guarantor individually or in
the aggregate with other Unencumbered Properties in excess of $10,000,000.00 or
could reasonably be expected to materially adversely affect the operation of or
ability to use such property, nor is there any actual knowledge of any basis for
such a claim.

§6.21 Subsidiaries; Organizational Structure. Schedule 6.21(a) sets forth, as of
the date hereof, all of the Subsidiaries of REIT, the form and jurisdiction of
organization of each of the Subsidiaries, and the owners of the direct and
indirect ownership interests therein. Schedule 6.21(b) sets forth, as of the
date hereof, all of the Unconsolidated Affiliates of REIT and its Subsidiaries,
the form and jurisdiction of organization of each of the Unconsolidated
Affiliates, REIT’s or its Subsidiary’s ownership interest therein and the other
owners of the applicable Unconsolidated Affiliate. No Person owns any legal,
equitable or beneficial interest in any of the Persons (other than REIT) set
forth on Schedules 6.21(a) and 6.21(b) except as set forth on such Schedules or
as set forth in an update provided in writing to Agent by Borrower. Each
Subsidiary Guarantor is a Wholly Owned Subsidiary of Borrower.

§6.22 [Intentionally Omitted]

§6.23 Property. All Real Estate of the Borrower, the Guarantors and their
respective Subsidiaries is structurally sound, in good condition and working
order, subject to ordinary wear and tear and casualty events, except for such
portion of such Real Estate which is not occupied by any tenant and where such
defects have not had and could not reasonably be expected to have a Material
Adverse Effect. Each of the Unencumbered Properties included in the calculation
of Unencumbered Asset Value, and the use and operation thereof, is in material
compliance with all applicable federal and state law and governmental
regulations and any local ordinances, orders or regulations, including without
limitation, laws, regulations and ordinances relating to zoning, building codes,
subdivision, fire protection, health,

 

46



--------------------------------------------------------------------------------

safety, handicapped access, historic preservation and protection, wetlands and
tidelands. There are no unpaid or outstanding real estate or other taxes or
assessments on or against any of the Unencumbered Properties included in the
calculation of Unencumbered Asset Value which are payable by Borrower or any
Guarantor (except only real estate or other taxes or assessments, that are not
yet delinquent or are being protested as permitted by this Agreement). There are
no unpaid or outstanding real estate or other taxes or assessments on or against
any other property of the Borrower, the Guarantors or any of their respective
Subsidiaries which are payable by any of such Persons in any material amount
(except only real estate or other taxes or assessments, that are not yet
delinquent or are being protested as permitted by this Agreement). There are no
pending, or to the knowledge of Borrower threatened or contemplated, eminent
domain proceedings against any of the Unencumbered Properties included in the
calculation of Unencumbered Asset Value. None of the Unencumbered Properties
included in the calculation of Unencumbered Asset Value is, except as disclosed
to the Agent in writing in accordance with §7.22(b), now damaged as a result of
any fire, explosion, accident, flood or other casualty, and none of the other
properties of Borrower, Guarantors or their respective subsidiaries is now
damaged as a result of any fire, explosion, accident, floor or other casualty in
any manner which individually or in the aggregate would have any Material
Adverse Effect. No person or entity has any right or option to acquire any
Unencumbered Property included in the calculation of Unencumbered Asset Value or
any building thereon or any portion thereof or interest therein, except for
certain tenants pursuant to the terms of their leases with Subsidiary
Guarantors.

§6.24 Brokers. None of the Borrower, the Guarantors nor any of their respective
Subsidiaries has engaged or otherwise dealt with any broker, finder or similar
entity in connection with this Agreement or the Loans contemplated hereunder.

§6.25 Other Debt. No event described in §12.1(g) has occurred and is continuing.
Schedule 6.25 hereto sets forth all agreements, mortgages, deeds of trust,
financing agreements or other material agreements binding upon the Borrower, the
Guarantors or their respective properties and entered into by the Borrower or
the Guarantors as of the date of this Agreement with respect to any Indebtedness
of the Borrower or Guarantors in an amount greater than $1,000,000.00, and, to
the extent requested by the Agent, the Borrower has provided the Agent with
true, correct and complete copies thereof.

§6.26 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither Borrower nor any
Guarantor is insolvent on a balance sheet basis, such that the sum of such
Person’s assets exceeds the sum of such Person’s liabilities, each of Borrower
and each Guarantor is able to pay its debts as they become due, and each of
Borrower and each Guarantor has sufficient capital to carry on its business.

§6.27 No Bankruptcy Filing. Neither Borrower nor any Guarantor is contemplating
either the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of its assets or property, and neither
Borrower nor any Guarantor has any knowledge of any Person contemplating the
filing of any such petition against it.

§6.28 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by Borrower, any Guarantor or any of
their respective Subsidiaries with or as a result of any actual intent by any of
such Persons to hinder, delay or defraud any entity to which any of such Persons
is now or will hereafter become indebted.

 

47



--------------------------------------------------------------------------------

§6.29 Transaction in Best Interests of Borrower and Guarantors; Consideration.
The transaction evidenced by this Agreement and the other Loan Documents is in
the best interests of Borrower, the Guarantors and their respective
Subsidiaries. The direct and indirect benefits to inure to the Borrower, the
Guarantors and their respective Subsidiaries pursuant to this Agreement and the
other Loan Documents constitute substantially more than “reasonably equivalent
value” (as such term is used in §548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration,” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by the Borrower, the Guarantors and their respective Subsidiaries
pursuant to this Agreement and the other Loan Documents, and but for the
willingness of each Subsidiary Guarantor to be a guarantor of the Loan, the
Borrower would be unable to obtain the financing contemplated hereunder which
financing will enable the Borrower and its Subsidiaries to have available
financing to conduct and expand their business. Borrower further acknowledges
and agrees that Borrower and the Subsidiary Guarantors constitute a single
integrated and common enterprise and that each receives a benefit from the
availability of credit under this Agreement.

§6.30 Contribution Agreement. The Borrower and the Guarantors have executed and
delivered the Contribution Agreement, and the Contribution Agreement constitutes
the valid and legally binding obligations of such parties enforceable against
them in accordance with the terms and provisions thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

§6.31 OFAC. None of the Borrower or any Guarantor is (or will be) a person with
whom any Lender is restricted from doing business under OFAC (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons. In addition, Borrower hereby agrees to provide to the Lenders any
additional information that a Lender deems reasonably necessary from time to
time in order to ensure compliance with all applicable laws concerning money
laundering and similar activities.

§6.32 Partners and the REIT. The REIT is the sole general partner of the
Borrower and as of Closing Date owns a 80.3% partnership interest and as of the
Closing Date such partnership interest is the REIT’s sole interest in the
Borrower.

§6.33 Unencumbered Properties. As of the Closing Date, Schedule 1.2 is a correct
and complete list of all Unencumbered Properties included in the calculation of
the Unencumbered Asset Value. Each of the Unencumbered Properties included by
the Borrower in calculation of the Unencumbered Asset Value and the compliance
of the covenants set forth in §9 satisfies all of the requirements contained in
this Agreement for the same to be included therein.

 

§7. AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees that, so long as the Loan and any Note is
outstanding or any Lender has any obligation to make any Advance:

§7.1 Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest and fees provided
for in this Agreement, all in accordance with the terms of this Agreement and
the Notes, as well as all other sums owing pursuant to the Loan Documents.

 

48



--------------------------------------------------------------------------------

§7.2 Maintenance of Office. The Borrower and Guarantors will maintain their
respective chief executive office at 1212 New York Avenue, N.W., Suite 900,
Washington, DC 20005, or at such other place in the United States of America as
the Borrower shall designate upon fifteen (15) days’ prior written notice to the
Agent, where notices, presentations and demands to or upon the Borrower or
Guarantors in respect of the Loan Documents may be given or made.

§7.3 Records and Accounts. The Borrower and Guarantors will (a) keep, and cause
each of their respective Subsidiaries to keep true and accurate records and
books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), depreciation and amortization of its properties
and the properties of their respective Subsidiaries, contingencies and other
reserves. Neither Borrower, any Guarantor nor any of their respective
Subsidiaries shall, without the prior written consent of the Agent, (x) except
as required by GAAP, make any material change to the accounting
policies/principles used by such Person in preparing the financial statements
and other information described in §6.4 or §7.4, or (y) change its fiscal year.
Agent and the Lenders acknowledge that Borrower’s fiscal year is a calendar
year. In the event that the Borrower, any Guarantor or any of their respective
Subsidiaries makes any change in the accounting policies/principles used by such
Person, Borrower shall give prompt written notice thereof to Agent, which notice
shall reasonably describe such change and any potential impact on the
calculation of any financial covenant in this Agreement.

§7.4 Financial Statements, Certificates and Information. Borrower will deliver
or cause to be delivered to the Agent:

(a) within five (5) days of the filing of REIT’s Form 10-K with the SEC, if
applicable, but in any event not later than one hundred twenty (120) days after
the end of each calendar year, the audited Consolidated balance sheet of REIT
and its Subsidiaries at the end of such year, and the related audited
consolidated statements of income, changes in capital and cash flows for such
year, setting forth in comparative form the figures for the previous fiscal year
and all such statements to be in reasonable detail, prepared in accordance with
GAAP, together with a certification by the chief financial officer or accounting
officer of REIT that the information contained in such financial statements
fairly presents the financial position of REIT and its Subsidiaries, and
accompanied by an auditor’s report prepared without qualification as to the
scope of the audit by a nationally recognized accounting firm reasonably
approved by Agent, and any other information the Lenders may reasonably request
to complete a financial analysis of REIT and its Subsidiaries;

(b) within five (5) days of the filing of REIT’s Form 10-Q with the SEC, if
applicable, but in any event not later than sixty (60) days after the end of
each of the first three (3) calendar quarters of each year, copies of the
unaudited consolidated balance sheet of REIT and its Subsidiaries, as at the end
of such quarter, and the related unaudited consolidated statements of income and
cash flows for the portion of REIT’s fiscal year then elapsed, all in reasonable
detail and prepared in accordance with GAAP, together with a certification by
the chief financial officer or accounting officer of REIT that the information
contained in such financial statements fairly presents the financial position of
REIT and its Subsidiaries on the date thereof (subject to year-end adjustments);

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer or chief accounting officer of REIT in
the form of Exhibit D hereto (or in such other form as the Agent may approve
from time to time) setting forth in reasonable detail computations evidencing
compliance or non-compliance (as the case may be) with the covenants contained
in §8.1(f), §8.3(j)-(n) and (p), §8.7(a) and (b), §8.8, §9 and the other
covenants described in such certificate and (if applicable) setting forth
reconciliations to reflect changes in GAAP since the Balance Sheet Date. The
Compliance

 

49



--------------------------------------------------------------------------------

Certificate shall also include a calculation of the amount of the Borrowing Base
Availability as of the end of the immediately preceding calendar quarter. All
income, expense and value associated with Real Estate or other Investments
disposed of during any quarter will be eliminated from calculations, where
applicable. The Compliance Certificate shall be accompanied by a list of each of
the Unencumbered Properties (specifying which constitutes Land, Development
Properties or Stabilized Properties), any sales, acquisitions, dispositions or
removals of Unencumbered Properties during such accounting period, the
acquisition costs of any Unencumbered Properties acquired during such period,
any Land or Development Properties included within the Unencumbered Properties
and the book value thereof, together with copies of the statements of Adjusted
Funds from Operations and Net Operating Income for such calendar quarter for
each of the Unencumbered Properties included in the calculation of Unencumbered
Asset Value, prepared on a basis consistent with the statements furnished to the
Agent prior to the date hereof and otherwise in form and substance reasonably
satisfactory to the Agent, together with a certification by the chief financial
officer or chief accounting officer of REIT that the information contained in
such statement fairly presents the calculation of Unencumbered Asset Value,
Adjusted Funds from Operations and Net Operating Income of the Unencumbered
Properties included in the calculation of Unencumbered Asset Value for such
periods;

(d) simultaneously with the delivery of the financial statements referred to in
clause (a) above, the statement of all contingent liabilities as of the date of
such financial statements involving amounts of $1,000,000.00 or more of the
Borrower, the Guarantors and their Subsidiaries which are not reflected in such
financial statements or referred to in the notes thereto (including, without
limitation, all guaranties, endorsements and other contingent obligations in
respect of the indebtedness of others, and obligations to reimburse the issuer
in respect of any letters of credit);

(e) promptly upon the request of Agent or the Required Lenders, (i) a Rent Roll
for each of the Unencumbered Properties included in the calculation of
Unencumbered Asset Value and a summary thereof in form satisfactory to Agent as
of the end of each calendar quarter (including the fourth calendar quarter in
each year), together with a listing of each tenant that has taken occupancy of
such Unencumbered Property during each calendar quarter (including the fourth
calendar quarter in each year), and (ii) an operating statement for each of such
Unencumbered Properties for each such calendar quarter and year to date and a
consolidated operating statement for such Unencumbered Properties for each such
calendar quarter and year to date (such statements and reports to be in form
reasonably satisfactory to Agent);

(f) promptly upon the request of Agent or the Required Lenders, a statement
(i) listing the Real Estate owned by the Borrower, the Guarantors and their
Subsidiaries (or in which the Borrower, the Guarantors or their Subsidiaries
owns an interest) and stating the location thereof, the date acquired and the
acquisition cost, (ii) listing the Indebtedness of the Borrower, the Guarantors
and their Subsidiaries (excluding Indebtedness of the type described in
§8.1(b)-(e)), which statement shall include, without limitation, a statement of
the original principal amount of such Indebtedness and the current amount
outstanding, the holder thereof (or if there is a trustee acting on behalf of
the holders, the trustee), the maturity date and any extension options, the
interest rate, the collateral provided for such Indebtedness and whether such
Indebtedness is recourse or non-recourse, and (iii) listing the properties of
the Borrower, the Guarantors and their Subsidiaries which are Development
Properties and providing a brief summary of the status of such development;

(g) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature, reports or proxy statements sent to the owners of
Borrower or REIT, which are not publicly filed with the SEC;

 

50



--------------------------------------------------------------------------------

(h) promptly upon the request of Agent, copies of all annual federal income tax
returns and amendments thereto of the Borrower and the REIT;

(i) promptly upon the request of Agent, copies of any registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and any annual, quarterly or monthly reports and other
statements and reports which Borrower or REIT shall file with the SEC;

(j) promptly upon the request of Agent, evidence reasonably satisfactory to
Agent of the timely payment of all real estate taxes for the Unencumbered
Properties included in the calculation of Unencumbered Asset Value;

(k) not later than January 31 of each year, a budget and business plan for the
Borrower, the Guarantors and their Subsidiaries for such calendar year; and

(l) from time to time such other financial data and information in the
possession of the Borrower, the Guarantors or their respective Subsidiaries
(including without limitation auditors’ management letters, status of litigation
or investigations against the Borrower or any Guarantor and any settlement
discussions relating thereto, property inspection and environmental reports and
information as to zoning and other legal and regulatory changes affecting the
Borrower or any Guarantor) as the Agent may reasonably request.

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Lenders provided that such material is
in a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Lenders upon Agent’s receipt thereof. Upon
the request of Agent, Borrower shall deliver paper copies thereof to Agent.
Borrower authorizes Agent and Arranger to disseminate any such materials through
the use of Intralinks, SyndTrak or any other electronic information
dissemination system, and the Borrower releases Agent and the Lenders from any
liability in connection therewith.

§7.5 Notices.

(a) Defaults. The Borrower will promptly upon becoming aware of same notify the
Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”. If any Person shall give any
notice or take any other action in respect of a claimed default (whether or not
constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which Borrower, the Guarantors or any of their respective Subsidiaries is a
party or obligor, whether as principal or surety, and such default would permit
the holder of such note or obligation or other evidence of indebtedness to
accelerate the maturity thereof or cause the redemption, prepayment or purchase
thereof, which acceleration, redemption, prepayment or purchase would either
cause a Default or have a Material Adverse Effect, the Borrower shall forthwith
give written notice thereof to the Agent and each of the Lenders, describing the
notice or action and the nature of the claimed default.

(b) Environmental Events. The Borrower will give notice to the Agent within five
(5) Business Days of becoming aware of (i) any potential or known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that Borrower,
any Guarantor or any of their respective Subsidiaries reports in writing or is
reportable by such Person in writing (or for which any written report
supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding,

 

51



--------------------------------------------------------------------------------

investigation, or other action, including a notice from any agency of potential
environmental liability, of any federal, state or local environmental agency or
board, that in any case involves (A) any Unencumbered Property included in the
calculation of Unencumbered Asset Value, or (B) any other Real Estate and could
reasonably be expected to have a Material Adverse Effect.

(c) Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting Borrower, any Guarantor or any of their respective
Subsidiaries or to which Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against
Borrower, any Guarantor or any of their respective Subsidiaries that could
reasonably be expected to either cause a Default or have a Material Adverse
Effect and stating the nature and status of such litigation or proceedings. The
Borrower will give notice to the Agent, in writing, in form and detail
reasonably satisfactory to the Agent and each of the Lenders, within ten
(10) days of any judgment not covered by insurance, whether final or otherwise,
against Borrower, any Guarantor or any of their respective Subsidiaries in an
amount in excess of $10,000,000.00.

(d) Notice of Proposed Sales, Encumbrances, Refinance or Transfer of
Non-Unencumbered Property. The Borrower will give notice to the Agent of any
completed sale, encumbrance, refinance or transfer of any Real Estate (other
than the Unencumbered Properties included in the calculation of Unencumbered
Asset Value) of the Borrower or their respective Subsidiaries within any
calendar quarter, such notice to be submitted together with the Compliance
Certificate provided or required to be provided to the Agent and the Lenders
under §7.4 with respect to such calendar quarter. The Compliance Certificate
shall with respect to any completed sale, encumbrance, refinance or transfer be
adjusted in the best good faith estimate of Borrower to give effect to such
sale, encumbrance, refinance or transfer and demonstrate that no Default or
Event of Default with respect to the covenants referred to therein shall exist
after giving effect to such sale, encumbrance, refinance or transfer.

(e) ERISA. The Borrower will give notice to the Agent within ten (10) Business
Days after the Borrower, Guarantors or any ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
§4043 of ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan
or Employee Benefit Plan, or knows that the plan administrator of any such plan
has given or is required to give notice of any such reportable event; (ii) gives
a copy of any notice of complete or partial withdrawal liability under Title IV
of ERISA; or (iii) receives any notice from the PBGC under Title IV or ERISA of
an intent to terminate or appoint a trustee to administer any such plan.

(f) Notification of Lenders. Within five (5) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

§7.6 Existence; Maintenance of Properties.

(a) The Borrower will and will cause each of the Guarantors and their respective
Subsidiaries to preserve and keep in full force and effect their legal existence
in the jurisdiction of its incorporation or formation. The Borrower will
preserve and keep in full force all of its rights and franchises and those of
the Guarantors and their respective Subsidiaries, the preservation of which is
necessary to the conduct of their business. Borrower shall cause REIT to at all
times comply with all requirements and applicable laws and regulations necessary
to maintain REIT Status and continue to receive REIT Status. Borrower shall
cause the common stock of REIT to at all times be listed for trading and be
traded on the New York Stock Exchange or another national exchange approved by
Agent, unless otherwise consented to by the Required Lenders. Borrower shall
continue to own directly or indirectly one hundred percent (100%) of the
Subsidiary Guarantors.

 

52



--------------------------------------------------------------------------------

(b) Each of Borrower and Guarantors (i) will cause all of their properties and
those of their Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order (ordinary wear and tear excepted) and supplied with all
necessary equipment, and (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof in all cases in
which the failure so to do would have a material adverse effect on the condition
of any Unencumbered Property included in the calculation of Unencumbered Asset
Value or would cause a Material Adverse Effect.

§7.7 Insurance. The Borrower, the Guarantors and their respective Subsidiaries
(as applicable) will, at their expense, procure and maintain insurance covering
the Borrower, the Guarantors and their respective Subsidiaries (as applicable)
and their respective properties in such amounts and against such risks and
casualties as are customary for companies of similar size engaged in the same or
similar businesses operating in the same or similar locations.

§7.8 Taxes; Liens. The Borrower will, and will cause the Guarantors and their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
other governmental charges imposed upon them or upon the Unencumbered Properties
or the other Real Estate, sales and activities, or any part thereof, or upon the
income or profits therefrom as well as all claims for labor, materials or
supplies that if unpaid might by law become a lien or charge upon any of its
property or other Liens affecting property of Borrower, the Guarantors or their
respective Subsidiaries, provided that any such tax, assessment, charge or levy
or claim need not be paid if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings which shall suspend the
collection thereof with respect to such property, neither such property nor any
portion thereof or interest therein would be in any danger of sale, forfeiture
or loss by reason of such proceeding and Borrower, such Guarantor or any such
Subsidiary shall have set aside on its books adequate reserves in accordance
with GAAP; and provided, further, that forthwith upon the commencement of
proceedings to foreclose any lien that may have attached as security therefor,
Borrower, such Guarantor or any such Subsidiary either (i) will provide a bond
issued by a surety reasonably acceptable to the Agent and sufficient to stay all
such proceedings or (ii) if no such bond is provided, will pay each such tax,
assessment, charge or levy.

§7.9 Inspection of Properties and Books. The Borrower will, and will cause the
Guarantors and their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrower’s expense and upon reasonable prior notice, to visit
and inspect any of the properties of the Borrower, the Guarantors or any of
their respective Subsidiaries (subject to the rights of tenants under their
leases), to examine the books of account of the Borrower, the Guarantors and
their respective Subsidiaries (and to make copies thereof and extracts
therefrom) and to discuss the affairs, finances and accounts of the Borrower,
the Guarantors and their respective Subsidiaries with, and to be advised as to
the same by, their respective officers, partners or members, all at such
reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower shall not be required to pay for more
than one such visit and inspection in any twelve (12) month period. The Lenders
shall use good faith efforts to coordinate such visits and inspections so as to
minimize the interference with and disruption to the normal business operations
of the Borrower, the Guarantors and their respective Subsidiaries.

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower will,
and will cause each of the Guarantors and their respective Subsidiaries to,
comply in all respects with (i) all applicable laws and regulations now or
hereafter in effect wherever its business is conducted, including

 

53



--------------------------------------------------------------------------------

all Environmental Laws, (ii) the provisions of its corporate charter,
partnership agreement, limited liability company agreement or declaration of
trust, as the case may be, and other charter documents and bylaws, (iii) all
agreements and instruments to which it is a party or by which it or any of its
properties may be bound, (iv) all applicable decrees, orders, and judgments, and
(v) all licenses and permits required by applicable laws and regulations for the
conduct of its business or the ownership, use or operation of its properties,
except where a failure to so comply with any of clauses (i) through (v) could
not reasonably be expected to have a Material Adverse Effect. If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower, the Guarantors or their respective Subsidiaries may fulfill
any of its obligations hereunder, the Borrower, such Guarantor or such
Subsidiary will immediately take or cause to be taken all steps necessary to
obtain such authorization, consent, approval, permit or license and furnish the
Agent and the Lenders with evidence thereof. Borrower shall develop and
implement such programs, policies and procedures as are necessary to comply with
the Patriot Act and shall promptly advise Agent in writing in the event that
Borrower shall determine that any investors in Borrower are in violation of such
act.

§7.11 Further Assurances. The Borrower will and will cause each of the
Guarantors and their respective Subsidiaries to, cooperate with the Agent and
the Lenders and execute such further instruments and documents as the Lenders or
the Agent shall reasonably request to carry out to their reasonable satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.

§7.12 [Intentionally Omitted]

§7.13 [Intentionally Omitted]

§7.14 Business Operations. Borrower will not, and will not permit any Guarantor
or Subsidiary to, directly or indirectly, engage in any line of business other
than the ownership, operation, management and development of Data Center
Properties or businesses incidental thereto.

§7.15 [Intentionally Omitted]

§7.16 Ownership of Real Estate. Without the prior written consent of Agent, all
Real Estate and all interests (whether direct or indirect) of Borrower or REIT
in any real estate assets now owned or leased or acquired or leased after the
date hereof shall be owned or leased directly by Borrower or a Wholly Owned
Subsidiary of Borrower; provided, however that Borrower shall be permitted to
own or lease interests in Real Estate through non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates as permitted by §8.3 and may dispose of such interests
as permitted by §8.8.

§7.17 Distributions of Income to Borrower. Borrower shall cause all of its
Subsidiaries that are not Subsidiary Guarantors (subject to the terms of any
loan documents under which such Subsidiary is the borrower) to promptly
distribute to Borrower (but not less frequently than once each calendar quarter,
unless otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from its Subsidiaries’ use, operation, financing, refinancing, sale or
other disposition of their respective assets and properties after (a) the
payment by each Subsidiary of its debt service, operating expenses, capital
improvements and leasing commissions for such quarter, (b) the establishment of
reasonable reserves for the payment of operating expenses not paid on at least a
quarterly basis and capital improvements and tenant improvements to be made to
such Subsidiary’s assets and properties approved by such Subsidiary in the
course of its business consistent with its past practices, (c) with respect to
Subsidiaries not organized under the laws of a political subdivision of the
United States, retention of such funds as are necessary to comply with
applicable legal restrictions, to preserve tax status, or otherwise to address
currency exchange or other operating business

 

54



--------------------------------------------------------------------------------

issues as reasonably determined by the Board of REIT, and (d) with respect to
any Taxable REIT Subsidiary, retention of such funds as Borrower may reasonably
determine to the extent that such distribution could either (i) increase the
amount required to be distributed to the REIT’s shareholders for the REIT to
either (A) maintain its status as a real estate investment trust under the Code,
or (B) reduce the tax liability of the REIT, or (ii) affect the REIT’s ability
to satisfy the income tests in Section 856(c) of the Code.

§7.18 Ownership Restrictions. The Borrower covenants and agrees that REIT will
at all times own not less than fifty percent (50%) of the economic, voting and
beneficial interest in Borrower and shall be the sole general partner of
Borrower.

§7.19 Plan Assets. The Borrower will do, or cause to be done, all things
necessary to ensure that none of the assets included in the calculation of
Unencumbered Asset Value will be deemed to be Plan Assets at any time.

§7.20 [Intentionally Omitted]

§7.21 REIT Covenants. Borrower shall cause REIT to comply with the following
covenants:

(a) REIT will have as its sole business purpose owning ownership interests of
Borrower, performing duties as the general partner of Borrower and making equity
investments in such operating partnership, and shall not engage in any business
other than those described in this §7.21(a) and activities incidental thereto.
For clarity, nothing in this §7.21 shall be construed to prevent REIT from
maintaining reasonable cash balances.

(b) [Intentionally Omitted]

(c) [Intentionally Omitted]

(d) The REIT shall not dissolve, liquidate or otherwise wind-up its business,
affairs or assets.

§7.22 Unencumbered Properties.

(a) The Eligible Real Estate included in the calculation of the Unencumbered
Asset Value shall at all times satisfy all of the following conditions:

(i) the Eligible Real Estate and equipment used therein shall be owned 100% in
fee simple by Borrower or a Subsidiary Guarantor (or, with respect to the asset
commonly known as ACC8, by Yak Ventures LLC provided that (A) Yak Ventures LLC
is a Wholly Owned Subsidiary of Borrower, (B) any Subsidiaries of Borrower
owning a direct or indirect interest in Yak Ventures LLC is a Subsidiary
Guarantor, and (C) Yak Ventures LLC shall have no Indebtedness other than
Indebtedness of the type described in §8.1(a), (b), (c) and (e)). Such Eligible
Real Estate and equipment used therein shall be free and clear of all Liens
other than the Liens permitted in §8.2(i)(A) and (iv), and such Eligible Real
Estate shall not have applicable to it any restriction on the sale, pledge,
transfer, mortgage or assignment of such property (including any restrictions
contained in any applicable organizational documents), but for clarity,
excluding (A) any restrictions in the nature of unencumbered asset financial
covenants that are calculated with reference to such Eligible Real Estate and
(B) asset sale limitations of general applicability under the terms of other
Indebtedness that do not apply specifically to such Eligible Real Estate;

 

55



--------------------------------------------------------------------------------

(ii) (A) none of the Eligible Real Estate or any equipment used therein shall
have any material title, survey, structural or other defects that would give
rise to a materially adverse effect as to the value, use of or ability to sell
or finance such property and (B) such Eligible Real Estate shall be in
compliance with the representations in §6.20 and the requirements of §8.6;

(iii) If such Real Estate is owned by a Subsidiary Guarantor, or as permitted in
§7.22(a)(i), Yak Ventures LLC, the only asset of such Subsidiary shall be the
Eligible Real Estate included in the calculation of the Unencumbered Asset Value
and related personal property, and, without limiting the ability of such
Subsidiary Guarantor (but specifically excluding Yak Ventures LLC) to guaranty
Indebtedness otherwise permitted hereunder, such Subsidiary Guarantor shall not
be a borrower primary obligor with respect to any other Indebtedness;

(iv) such Eligible Real Estate is managed by Borrower;

(v) prior to inclusion of Real Estate as an Unencumbered Property included in
the calculation of the Unencumbered Asset Value, Borrower shall have delivered
to Agent a physical description of the Real Estate and current operating
statements, an operating and capital expenditure budget for such Real Estate
reasonably satisfactory to the Agent, and such other information as Agent may
reasonably require to determine the value attributable to such Real Estate for
the purposes of §9.1 and compliance with this §7.22;

(vi) if such Unencumbered Property is owned by a Subsidiary Guarantor, or as
permitted in §7.22(a)(i), Yak Ventures LLC, Borrower shall directly or
indirectly own 100% of all equity interests or other Voting Interests in such
Subsidiary Guarantor or Yak Ventures LLC any and all intermediate entities shall
be Subsidiary Guarantors, and no direct or indirect ownership or other interests
or rights in any such Subsidiary Guarantor or in Yak Ventures LLC, shall be
subject to any Lien;

(vii) such Real Estate has been designated as an “Unencumbered Asset Property”
on Schedule 1.2 hereto or in a Compliance Certificate in accordance with §7.4(c)
or delivered pursuant to this §7.22, and in any event has not been removed as an
Unencumbered Property included in the calculation of the Unencumbered Asset
Value pursuant to §7.22(b), §7.22(c) or §7.22(d); and

(viii) all of the representations and warranties in this Agreement with respect
to Unencumbered Properties are true and correct in all material respects, and no
Default or Event of Default would exist if such Unencumbered Property is
included in the calculation of Unencumbered Asset Value.

(b) In the event that all or any material portion of any Eligible Real Estate
included in the calculation of the Unencumbered Asset Value shall be materially
damaged or taken by condemnation, then Borrower shall promptly notify the Agent
thereof and such property may, at the reasonable determination of Agent, no
longer be included in the calculation of the Unencumbered Asset Value unless and
until (i) any damage to such real estate is repaired or restored, such real
estate becomes fully operational (if such property was a Stabilized Property),
and the Agent shall receive evidence satisfactory to the Agent of the value of
such real estate following such repair or restoration (both at such time and
prospectively), or (ii) Agent shall receive evidence reasonably satisfactory to
the Agent that the value of such real estate, both at such time and
prospectively (after giving consideration to such factors as Agent shall
reasonably consider, including, limitation, the availability of insurance
proceeds or condemnation awards, and the impact of such casualty or condemnation
upon continued occupancy by tenants under their leases) shall not be materially
adversely affected (in Agent’s good faith determination) by such damage or
condemnation, provided that in the event of a material adverse effect on the
value (in Agent’s good faith determination) where some but not all of the leases
relating to such Eligible Real

 

56



--------------------------------------------------------------------------------

Estate may remain in effect after such casualty or condemnation, such property
shall continue to be included in the Unencumbered Asset Value subject to Agent
having reasonably approved an adjusted valuation of such Eligible Real Estate
following receipt from Borrower of a proposed reduced valuation for such
Eligible Real Estate (taking into account the reduced leasing of such Eligible
Real Estate) together with such other information as Agent may reasonably
request in order for Agent to evaluate and approve such proposed valuation for
such Eligible Real Estate.

(c) Upon any asset ceasing to qualify to be included in the calculation of the
Unencumbered Asset Value, such asset shall no longer be included in the
calculation of the Unencumbered Asset Value. Within five (5) Business Days after
any such disqualification, the Borrower shall deliver to the Agent a certificate
reflecting such disqualification, together with the identity of the disqualified
asset, a statement as to whether any Default or Event of Default arises as a
result of such disqualification, and a calculation of the Unencumbered Asset
Value attributable to such asset. Simultaneously with the delivery of the items
required pursuant to this clause (c), the Borrower shall deliver to the Agent a
pro forma Compliance Certificate demonstrating, after giving effect to such
removal or disqualification, compliance with the covenants contained in §9.1.

(d) In addition, the Borrower may voluntarily remove any Unencumbered Properties
from the calculation of Unencumbered Asset Value by delivering to the Agent, no
later than five (5) Business Days prior to date on which such removal is to be
effected, notice of such removal, together with a statement that no Default or
Event of Default then exists or would, upon the occurrence of such event or with
passage of time, result from such removal, and the identity of the Unencumbered
Property being removed, and a calculation of the value attributable to such
Unencumbered Property. Simultaneously with the delivery of the items required
pursuant above, the Borrower shall deliver to the Agent a pro forma Compliance
Certificate demonstrating, after giving effect to such removal or
disqualification, compliance with the covenants contained in §7.22 and §9.1.

(e) In the event that any Subsidiary of the Borrower that is not a Guarantor
owns Real Estate which would otherwise qualify as an Unencumbered Property
included in the calculation of Unencumbered Asset Value and the Borrower desires
for the same to become an Unencumbered Property included in the calculation of
Unencumbered Asset Value, then such property may become an Unencumbered Property
included in the calculation of Unencumbered Asset Value but only in the event
that:

(i) all of the terms and conditions of §5.2 are satisfied;

(ii) All representations in the Loan Documents herein of the Borrower and the
Guarantors and their Subsidiaries shall be true and correct in all material
respects with respect to such Subsidiary Guarantor;

(iii) No Default or Event of Default shall exist or might exist in the event
that such Subsidiary becomes a Subsidiary Guarantor or acquires such assets; and

(iv) The Real Estate assets acquired or owned by such Subsidiary Guarantor shall
qualify as Unencumbered Properties hereunder.

(f) Notwithstanding anything herein to the contrary, if the Agent is required to
make a determination under this Agreement with respect to any Eligible Real
Estate or Unencumbered Property or any matter hereunder requires Agent approval
with respect to any Eligible Real Estate or Unencumbered Property, any
determination or approval made by the “Agent” (or such other similar term as
used therein) under the Existing Credit Agreement with respect to such matters
will be deemed to be the determination or approval of the Agent under this
Agreement without any further Agent determination or approval hereunder
required.

 

57



--------------------------------------------------------------------------------

§8. NEGATIVE COVENANTS.

The Borrower covenants and agrees that, so long as the Loan or any Note is
outstanding or any of the Lenders has any obligation to make any Advances of the
Loan:

§8.1 Restrictions on Indebtedness. The Borrower will not, and will not permit
its Subsidiaries or REIT to, create, incur, assume, guarantee or be or remain
liable, contingently or otherwise, with respect to any Indebtedness other than:

(a) Indebtedness to the Lenders arising under any of the Loan Documents;

(b) current liabilities of the Borrower or its respective Subsidiaries incurred
in the ordinary course of business but not incurred through (i) the borrowing of
money, or (ii) the obtaining of credit except for credit on an open account
basis customarily extended and in fact extended in connection with normal
purchases of goods and services;

(c) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

(d) Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in a Default;

(e) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(f) subject to the provisions of §9, (i) Secured Debt of the Borrower and its
Subsidiaries that is Recourse Indebtedness, provided that the aggregate amount
of such Indebtedness shall not exceed fifteen percent (15%) of Gross Asset
Value, and (ii) Secured Debt of the Borrower and its Subsidiaries, provided that
the aggregate amount of such Indebtedness shall not exceed forty percent (40%)
of Gross Asset Value; and

(g) Subject to the provisions of §9, Unsecured Debt of the Borrower and its
Subsidiaries and REIT.

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(f) above shall be secured by any asset included
in the calculation of the Unencumbered Asset Value or any interest therein or
any direct or indirect ownership interest in any Subsidiary Guarantor owning
such an asset as collateral and (ii) REIT shall not create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness (including, without limitation, pursuant to any conditional or
limited guaranty or indemnity agreement creating liability with respect to usual
and customary exclusions from the non-recourse limitations governing the
Non-Recourse Indebtedness of any Person, or otherwise) other than Indebtedness
described in §§8.1(a)-(e) and (g) above.

§8.2 Restrictions on Liens, Etc. The Borrower will not, and will not permit its
Subsidiaries or REIT to (a) create or incur or suffer to be created or incurred
or to exist any lien, security title, encumbrance, mortgage, pledge, charge,
restriction or other security interest of any kind upon any of their

 

58



--------------------------------------------------------------------------------

respective property or assets of any character whether now owned or hereafter
acquired, or upon the income or profits therefrom; (b) transfer any of their
property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement; (d) suffer to exist for a period of more than thirty (30) days
after the same shall have been incurred any Indebtedness or claim or demand
against any of them that if unpaid could by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over any of their
general creditors; or (e) pledge, encumber or otherwise transfer as part of a
financing transaction any accounts, contract rights, general intangibles,
chattel paper or instruments, with or without recourse (collectively, “Liens”);
provided that notwithstanding anything to the contrary contained herein, the
Borrower and any such Subsidiary of Borrower may create or incur or suffer to be
created or incurred or to exist:

(i) (A) Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not then
delinquent or not otherwise required to be paid or discharged under the terms of
this Agreement or any of the other Loan Documents and (B) Liens on assets other
than the assets included in the calculation of Unencumbered Asset Value in
respect of judgments permitted by §8.1(d);

(ii) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations or any letters of credit under the Existing Credit
Agreement;

(iii) Liens granted by Borrower or any Subsidiary of Borrower that would not be
a Material Subsidiary pursuant to clause (a) of the definition thereof on any
asset of such Person securing Indebtedness which is permitted by §8.1(f),
provided that none of such assets shall include any asset directly or indirectly
included in the calculation of Unencumbered Asset Value, or any direct or
indirect right, title, interest, rent, issue, profit, proceed or other asset
related thereto, directly or indirectly included in the calculation of the
Unencumbered Asset Value (including, without limitation, any asset of, in or
relating to a Subsidiary Guarantor which directly or indirectly owns an asset
included in the calculation of Unencumbered Asset Value), nor may the granting
of such Lien otherwise violate any other provision of this Agreement (including
without limitation §7.22 and §8.13); and

(iv) (A) encumbrances on properties consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Borrower or any such Subsidiary is a party, purchase money security
interests and other liens or encumbrances, which do not individually or in the
aggregate have a Material Adverse Effect, (B) banker’s liens, rights of setoff
or similar rights and remedies as to deposit accounts or other funds maintained
with deposit institutions provided that such liens, rights or remedies are not
security for or otherwise related to Indebtedness, and none of such liens,
rights or remedies relate to any asset included in the calculation of
Unencumbered Asset Value, and (C) UCC pre-filings in respect of Permitted Liens
prior to incurrence of such Permitted Liens; provided that if the Indebtedness
to which such pre-filing relates is not promptly closed following such
pre-filing, such pre-filed UCC financing statement shall be promptly released.

Notwithstanding anything in this Agreement to the contrary, REIT shall not
create or suffer to be created or incurred or to exist any Lien other than Liens
contemplated in §8.1(i)(A).

 

59



--------------------------------------------------------------------------------

§8.3 Restrictions on Investments. Neither the Borrower will, nor will it permit
any of its Subsidiaries to, make or permit to exist or to remain outstanding any
Investment except Investments in:

(a) Cash Equivalents;

(b) [Intentionally Omitted];

(c) [Intentionally Omitted];

(d) [Intentionally Omitted];

(e) [Intentionally Omitted];

(f) [Intentionally Omitted];

(g) [Intentionally Omitted];

(h) the acquisition of fee interests or long-term ground lease interests by
Borrower or its Subsidiaries in (i) Real Estate which is utilized for
income-producing Data Center Properties located in the continental United States
or the District of Columbia and businesses and investments incidental thereto,
and (ii) subject to the restrictions set forth in this §8.3, the acquisition of
Land Assets to be developed for the foregoing purposes and Development
Properties to be used for the purposes set forth in §8.3(h)(i);

(i) Investments by Borrower in Wholly Owned Subsidiaries of Borrower;

(j) Investments in Land Assets, provided that the aggregate Investment therein
shall not exceed five percent (5%) of Gross Asset Value;

(k) Investments in International Investments, provided that the aggregate
Investment therein shall not exceed the lesser of (i) thirty-five percent
(35%) of Gross Asset Value or (ii) $1,000,000,000.00;

(l) Investments in non-wholly owned Subsidiaries and Unconsolidated Affiliates,
provided that the aggregate Investment therein shall not exceed twenty percent
(20%) of Gross Asset Value;

(m) Investments in Development Properties, provided that the aggregate
Investment therein shall not exceed the lesser of (i) thirty-five percent
(35%) of Gross Asset Value or (ii) $1,000,000,000.00;

(n) Investments in Mortgage Notes, provided that the aggregate Investment
therein shall not exceed five percent (5%) of Gross Asset Value; and

(o) Investments (i) in equipment which will be incorporated into the development
of Data Center Properties, (ii) with utility companies to bring critical power
to Data Center Properties, and (iii) with fiber optic companies to bring fiber
optics to Data Center Properties; and

(p) other Investments not otherwise permitted by this §8.3 in an amount not to
exceed $1,000,000.00 at any time outstanding.

 

60



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of Borrower and its Subsidiaries in the Investments described in
§8.3(j)-(n) exceed fifty percent (50%) of Gross Asset Value at any time.

For the purposes of this §8.3, the Investment of Borrower or its Subsidiaries in
any non-Wholly Owned Subsidiaries and Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person’s pro rata share of their
Non-Wholly Owned Subsidiaries’ and Unconsolidated Affiliate’s Investment in Land
Assets and Development Properties; plus (ii) such Person’s pro rata share of
their Non-Wholly Owned Subsidiaries’ and Consolidated Affiliates’ Investment in
Mortgage Notes valued at the lesser of GAAP book value and outstanding principal
balance; plus (iii) such Person’s pro rata share of any other Investments valued
at the GAAP book value.

§8.4 Merger, Consolidation. Borrower will not, nor will Borrower permit REIT or
any of their respective Subsidiaries to, become a party to any dissolution,
liquidation, disposition of all or substantially all of its assets or business,
merger, reorganization, consolidation or other business combination or agree to
effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing, except for (i) the merger or consolidation of one or more
of the Subsidiaries of Borrower with and into Borrower (it being understood and
agreed that in any such event Borrower will be the surviving Person), (ii) the
merger or consolidation of two or more Subsidiaries of Borrower, (iii) any
dissolution of a Subsidiary that owns no assets, (iv) dispositions permitted by
§8.8, and (v) a merger of a Person with (x) Borrower (so long as Borrower is the
surviving entity) or (y) a Subsidiary of the Borrower (other than a Subsidiary
which is a Subsidiary Guarantor or a Subsidiary that in either case directly or
indirectly owns an Unencumbered Property), so long as (A) in the case of a
merger with a Subsidiary of Borrower organized under the laws of a political
subdivision of the United States, such Person was organized under the laws of
the United States of America or one of its states; (B) if such Subsidiary is a
Subsidiary Guarantor, such Subsidiary is the survivor of such merger, and if
such Subsidiary is not a Subsidiary Guarantor, the surviving Person is
controlled by the Borrower; (C) the Borrower shall have given the Agent at least
ten (10) Business Days’ prior written notice of such merger; (D) such merger is
completed as a result of negotiations with the approval of the board of
directors or similar body of such Person and is not a so called “hostile
takeover”; (E) following such merger, the Borrower and its Subsidiaries will
continue to be engaged solely in the businesses permitted by §7.14; and (F) such
merger, together with all other mergers permitted by this §8.4(v) and
consummated in the same fiscal year as such merger, shall not increase the Gross
Asset Value by more than fifty percent (50%) of the Gross Asset Value as of the
end of the previous fiscal year; provided that no such merger or consolidation
shall be permitted in the event that a Default or Event of Default exists
immediately before or would exist after giving effect thereto.

§8.5 Sale and Leaseback. The Borrower will not, and will not permit any
Guarantor or their respective Subsidiaries, to enter into any arrangement,
directly or indirectly, whereby Borrower, any Guarantor or any such Subsidiary
shall sell or transfer any Real Estate owned by it in order that then or
thereafter Borrower, any Guarantor or any such Subsidiary shall lease back such
Real Estate without the prior written consent of Agent, such consent not to be
unreasonably withheld.

§8.6 Compliance with Environmental Laws. None of the Borrower or Guarantors
will, nor will it permit any of their Subsidiaries or any other Person to, do
any of the following: (a) use any of the Real Estate or any portion thereof as a
facility for the handling, processing, storage or disposal of Hazardous
Substances, except for quantities of Hazardous Substances used in the ordinary
course of operating large-scale data centers and in material compliance with all
applicable Environmental Laws, (b) cause or permit to be located on any of the
Real Estate any underground tank or other underground storage receptacle for
Hazardous Substances except in full compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Real Estate except in full
compliance with

 

61



--------------------------------------------------------------------------------

Environmental Laws, (d) conduct any activity at any Real Estate or use any Real
Estate in any manner that could reasonably be contemplated to cause a Release of
Hazardous Substances on, upon or into the Real Estate or any surrounding
properties or any threatened Release of Hazardous Substances could reasonably be
expected to give rise to liability under CERCLA or any other Environmental Law,
or (e) directly or indirectly transport or arrange for the transport of any
Hazardous Substances (except in compliance with all Environmental Laws), except,
in each case, (i) with respect to any Real Estate other than an Unencumbered
Property included in the calculation of Unencumbered Asset Value where any such
use, generation, conduct or other activity has not had and could not reasonably
be expected to have a Material Adverse Effect, and (ii) with respect to any
Unencumbered Property included in the calculation of Unencumbered Asset Value
where any such use, generation, conduct or other activity has not had and could
not reasonably be expected, when taken with other matters covered by §6.20 and
this §8.6, to result in liability, clean-up, remediation, containment,
correction or other costs to Borrower or any Guarantor individually or in the
aggregate with other Unencumbered Properties in excess of $10,000,000.00 or
materially adversely affect the operation of or ability to use such property;
provided, that in the case of this clause (ii) such estimated liability or other
costs shall be promptly reported to the Agent and deducted in the calculation of
Unencumbered Asset Value, and Borrower shall diligently and continuously pursue
corrective, remedial and other actions to bring such Unencumbered Property or
Properties into compliance with Environmental Laws and to eliminate such
liability. The Lenders acknowledge that the existing environmental conditions of
the property located in Piscataway, New Jersey, shall not be deemed to violate
the provisions of this §8.6 so long as the remediation and monitoring plans
currently in place and provided to Agent are continued, it being acknowledged by
the Agent that such remediation and monitoring plans in place as of the Closing
Date have been provided to the Agent; provided that any liability, clean-up,
remediation, containment, correction or other costs of Borrower or its
Subsidiaries with respect to such property shall be included for the purposes of
the preceding sentence.

The Borrower shall, and shall cause its Subsidiaries to:

(i) in the event of any change in Environmental Laws governing the assessment,
release or removal of Hazardous Substances, take all reasonable action
(including, without limitation, the conducting of engineering tests at the sole
expense of the Borrower) to confirm that no Hazardous Substances are or ever
were Released or disposed of on the Unencumbered Properties included in the
calculation of Unencumbered Asset Value in violation of applicable Environmental
Laws; and

(ii) if any Release or disposal of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on any
Unencumbered Property included in the calculation of Unencumbered Asset Value
(including without limitation any such Release or disposal occurring prior to
the acquisition or leasing of such Unencumbered Property by the Borrower or any
such Subsidiary), the Borrower shall, after obtaining knowledge thereof, cause
the prompt containment and removal of such Hazardous Substances and remediation
of such Unencumbered Property in full compliance with all applicable
Environmental Laws; provided, that each of the Borrower and its Subsidiaries
shall be deemed to be in compliance with Environmental Laws for the purpose of
this clause (ii) so long as it or a responsible third party with sufficient
financial resources is taking reasonable action to remediate or manage any event
of noncompliance to the satisfaction of the Agent and no action shall have been
commenced by any enforcement agency. The Agent may engage its own environmental
consultant to review the environmental assessments and the compliance with the
covenants contained herein.

At any time after an Event of Default shall have occurred hereunder the Agent
may at its election (and will at the request of the Required Lenders) obtain
such environmental assessments of any or all of the Unencumbered Properties
included in the calculation of Unencumbered Asset Value prepared by an
environmental consultant as may be necessary or advisable for the purpose of
evaluating or confirming

 

62



--------------------------------------------------------------------------------

(i) whether any Hazardous Substances are present in the soil or water at or
adjacent to any such Unencumbered Property and (ii) whether the use and
operation of any such Unencumbered Property complies with all Environmental Laws
to the extent required by the Loan Documents. Additionally, at any time that the
Agent or the Required Lenders shall have reasonable and objective grounds to
believe that a Release or threatened Release of Hazardous Substances which any
Person may be legally obligated to contain, correct or otherwise remediate or
which otherwise may expose such Person to liability may have occurred, relating
to any Unencumbered Property included in the calculation of Unencumbered Asset
Value, or that any of the Unencumbered Property included in the calculation of
Unencumbered Asset Value is not in compliance with Environmental Laws to the
extent required by the Loan Documents, Borrower shall promptly upon the request
of Agent obtain and deliver to Agent such environmental assessments of such
Unencumbered Property prepared by an environmental consultant reasonably
acceptable to the Agent as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are present in the
soil or water at or adjacent to such Unencumbered Property and (ii) whether the
use and operation of such Unencumbered Property comply with all Environmental
Laws to the extent required by the Loan Documents. Environmental assessments may
include detailed visual inspections of such Unencumbered Property including,
without limitation, any and all storage areas, storage tanks, drains, dry wells
and leaching areas, and the taking of soil samples, as well as such other
investigations or analyses as are reasonably necessary or appropriate for a
complete determination of the compliance of such Unencumbered Property and the
use and operation thereof with all applicable Environmental Laws. All
environmental assessments contemplated by this §8.6 shall be at the sole cost
and expense of the Borrower.

§8.7 Distributions.

(a) Borrower shall not pay any Distribution to the partners, members or other
owners of Borrower, and REIT shall not pay any Distribution to its partners,
members or other owners, if such Distribution is in excess of the amount which,
when added to the amount of all other Distributions paid in the same calendar
quarter and the preceding three (3) calendar quarters, would exceed ninety-five
percent (95%) of such Person’s Adjusted Funds from Operations for such period;
provided that the limitations contained in this §8.7(a) shall not preclude the
Borrower and REIT from making Distributions in an amount equal to the amount
that would need to be distributed to all of the Borrower’s partners to cause the
REIT to receive the minimum distributions required to be distributed to its
shareholders under the Code (A) to maintain the REIT Status of REIT, as
evidenced by a certification of the principal financial or accounting officer of
Borrower containing calculations in detail reasonably satisfactory in form and
substance to the Agent, (B) to avoid the payment of taxes imposed under Code
Section 857(b)(1) and 4981 of the Code, and (C) to avoid the a payment of taxes
imposed under Section 857(b)(3) of the Code, provided that no Distribution under
this clause (C) may be paid if a Default exists or would arise as a result of
such Distribution. The foregoing provisions of this §8.7(a) shall not limit the
ability of (i) Borrower to retain stock awarded to employees of Borrower
pursuant to equity compensation programs in the ordinary course of business in
order to pay applicable withholding tax obligations of such employee, or
(ii) Borrower to distribute funds to the REIT for the purpose of covering
administration and operating expense of the REIT in an amount not to exceed
$500,000.00 per calendar year.

In addition to the foregoing, provided that no Default or Event of Default has
occurred and is continuing and no Default or Event of Default would occur as a
result thereof, Borrower may pay Distributions to REIT and the other partners,
members or other owners of Borrower, which Distributions, in the case of
Distributions received by the REIT, shall be used solely by REIT to repurchase
Equity Interests of REIT, provided that the aggregate amount of (x) such
Distributions to REIT and the other partners, members or other owners of
Borrower shall not exceed $80,000,000.00 in any calendar year and (y) such
repurchases by REIT with the proceeds of such Distributions received by it
pursuant to this sentence shall not exceed $80,000,000.00 in any calendar year.
Borrower shall report the amount of such Distributions (and any related
repurchases of the Equity Interests of REIT) in the next Compliance Certificate
delivered hereunder following such Distributions.

 

63



--------------------------------------------------------------------------------

(b) In the event that an Event of Default shall have occurred and be continuing,
(i) Borrower shall make no Distributions, and REIT shall not pay any
Distribution to its partners, members or other owners, other than Distributions
in an amount equal to the amount that would need to be distributed to all of the
Borrower’s partners to cause the REIT to receive the minimum distributions
required under the Code to maintain the REIT Status of REIT, as evidenced by a
certification of the principal financial or accounting officer of Borrower
containing calculations in detail reasonably satisfactory in form and substance
to the Agent.

(c) Notwithstanding the foregoing, at any time when a Change of Control has
occurred, an Event of Default under §12.1(a), (b), (h), (i) or (j) shall have
occurred and be continuing or the maturity of the Obligations has been
accelerated, Borrower shall not, and shall not permit REIT to, make any
Distributions whatsoever, directly or indirectly.

§8.8 Asset Sales. Borrower will not, and will not permit its Subsidiaries to,
sell, transfer or otherwise dispose of any material asset to a Person that is
not a Wholly Owned Subsidiary other than pursuant to a bona fide arm’s length
transaction or, with respect to transactions subject to §8.13, as permitted by
§8.13. Neither Borrower nor any Subsidiary thereof shall sell, transfer or
otherwise dispose of any Real Estate in one transaction or a series of
transactions during any four (4) consecutive fiscal quarters in excess of an
amount equal to thirty-five percent (35%) of Gross Asset Value, except (i) as
the result of a condemnation or casualty and (ii) for the granting of Permitted
Liens. For the purpose of calculating the 35% threshold in the preceding
sentence, in the event of any sale, transfer or other disposition of any Real
Estate by Borrower or any Subsidiary to any Person which is not a Wholly Owned
Subsidiary of Borrower, only the portion of the Real Estate in which Borrower or
the transferring Subsidiary does not retain an interest shall be counted toward
such threshold. A transfer from Borrower to a Wholly Owned Subsidiary of
Borrower or among Wholly Owned Subsidiaries of Borrower shall not count against
the thirty-five percent (35%) limit.

§8.9 Intentionally Omitted.

§8.10 Restriction on Prepayment of Indebtedness. Borrower will not, and will not
permit its Subsidiaries to, (a) prepay, redeem, defease, purchase or otherwise
retire the principal amount, in whole or in part, of any Indebtedness other than
the Obligations after the occurrence and during the continuance of any Event of
Default; provided, that the foregoing shall not prohibit (x) the prepayment of
Indebtedness which is financed solely from the proceeds of a new loan which
would otherwise be permitted by the terms of §8.1 and proceeds described in the
following clause (y); and (y) the prepayment, redemption, defeasance or other
retirement of the principal of Indebtedness secured by Real Estate which is
satisfied solely from the proceeds of a sale or other disposition of the Real
Estate securing such Indebtedness;; and (b) after the occurrence and during the
continuance of an Event of Default, modify any document evidencing any
Indebtedness (other than the Obligations) to accelerate the maturity date of
such Indebtedness.

§8.11 [Intentionally Omitted.]

§8.12 Derivatives Contracts. Neither the Borrower nor any of its Subsidiaries
shall contract, create, incur, assume or suffer to exist any Derivatives
Contracts except for interest rate swap, collar, cap or similar agreements
providing interest rate protection and currency swaps and currency options made
in the ordinary course of business and, to the extent constituting Indebtedness,
permitted pursuant to §8.1.

 

64



--------------------------------------------------------------------------------

§8.13 Transactions with Affiliates. Borrower shall not, and shall not permit any
Guarantor or any of their respective Subsidiaries to, permit to exist or enter
into, any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (but not including
any Wholly Owned Subsidiary of Borrower), except (i) transactions set forth on
Schedule 6.15 attached hereto, (ii) transactions pursuant to the reasonable
requirements of the business of such Person and upon fair and reasonable terms
which are substantially no less favorable to such Person than would be obtained
in a comparable arm’s length transaction with a Person that is not an Affiliate
(which, in connection with any transaction with a non-Wholly Owned Subsidiary,
may take into account any enhancement to the value of the equity owned by a
Wholly Owned Subsidiary of Borrower as a result of the transaction), and
(iii) Distributions permitted pursuant to §8.7.

§8.14 Equity Pledges. Notwithstanding anything in this Agreement to the
contrary, (a) REIT will not create or incur or suffer to be created or incurred
any Lien on any of its direct or indirect legal, equitable or beneficial
interest in Borrower, including, without limitation, any Distributions or rights
to Distributions on account thereof, and (b) neither Borrower nor any other
Subsidiary will create or incur or suffer to be created or incurred any Lien on
any of its direct or indirect legal, equitable and beneficial interest in any
other Subsidiary Guarantor, including, without limitation, any Distributions or
right to receive Distributions on account thereof.

 

§9. FINANCIAL COVENANTS.

The Borrower covenants and agrees that, so long as the Loan or any Note is
outstanding or any Lender has any obligation to make any Advances of the Loan:

§9.1 Unencumbered Asset Tests. (a) Borrower will not at any time permit the
Consolidated Total Unsecured Debt of the Borrower and its Subsidiaries
(including the Loan and loans under the Existing Credit Agreement) to exceed
sixty percent (60%) of the Unencumbered Asset Value.

(b) Borrower will not at any time permit the Unencumbered Property Debt Yield to
be less than 12.5%.

§9.2 Consolidated Total Indebtedness to Gross Asset Value. Borrower will not at
any time permit Consolidated Total Indebtedness to exceed sixty percent (60%) of
Borrower’s Gross Asset Value.

§9.3 Consolidated EBITDA to Consolidated Fixed Charges. The Borrower will not at
any time permit the ratio of Consolidated EBITDA determined for the most
recently ended calendar quarter to Consolidated Fixed Charges for the most
recently ended calendar quarter, to be less than 1.70 to 1.00.

§9.4 Minimum Consolidated Tangible Net Worth. The Borrower will not at any time
permit Borrower’s Consolidated Tangible Net Worth to be less than the sum of
(i) $1,300,000,000.00, plus (ii) eighty percent (80%) of the sum of (A) any Net
Offering Proceeds after March 21, 2012, plus (B) the value of interests in
Borrower or interests in REIT issued upon the contribution of assets to Borrower
or its Subsidiaries after March 21, 2012 (with such value determined at the time
of contribution).

§9.5 Unhedged Variable Rate Debt. The Borrower shall not at any time permit the
Unhedged Variable Rate Debt of Borrower and its Subsidiaries to exceed thirty
percent (30%) of Gross Asset Value.

 

§10. CLOSING CONDITIONS.

The obligation of the Lenders to make the Initial Advance shall be subject to
the satisfaction of the following conditions precedent:

§10.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect. The Agent shall have received a fully executed counterpart of each such
document.

 

65



--------------------------------------------------------------------------------

§10.2 Certified Copies of Organizational Documents. The Agent shall have
received from Borrower and each Guarantor a copy, certified as of a recent date
by the appropriate officer of each State in which such Person is organized and
in which the Unencumbered Properties included in the calculation of Unencumbered
Asset Value are located and a duly authorized officer, partner or member of such
Person, as applicable, to be true and complete, of the partnership agreement,
corporate charter or operating agreement and/or other organizational agreements
of such Person, as applicable, and its qualification to do business, as
applicable, as in effect on such date of certification.

§10.3 Resolutions. All action on the part of Borrower and Guarantors, as
applicable, necessary for the valid execution, delivery and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to become a party shall have been duly and effectively taken, and evidence
thereof reasonably satisfactory to the Agent shall have been provided to the
Agent.

§10.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from Borrower and Guarantors an incumbency certificate, dated as of the Closing
Date, signed by a duly authorized officer of such Person and giving the name and
bearing a specimen signature of each individual who shall be authorized to sign,
in the name and on behalf of such Person, each of the Loan Documents to which
such Person is or is to become a party. The Agent shall have also received from
Borrower a certificate, dated as of the Closing Date, signed by a duly
authorized representative of Borrower and giving the name and specimen signature
of each Authorized Officer who shall be authorized to make Loan Requests and
Conversion/Continuation Requests and to give notices and to take other action on
behalf of the Borrower under the Loan Documents.

§10.5 Opinion of Counsel. The Agent shall have received an opinion addressed to
the Lenders and the Agent and dated as of the Closing Date from counsel to the
Borrower and Guarantors in form and substance reasonably satisfactory to the
Agent.

§10.6 Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7 Performance; No Default. Borrower and Guarantors shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.

§10.8 Representations and Warranties. The representations and warranties made by
the Borrower and Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower and Guarantors and their respective Subsidiaries in
connection therewith or after the date thereof shall have been true and correct
in all material respects when made and shall also be true and correct in all
material respects on the Closing Date.

§10.9 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

 

66



--------------------------------------------------------------------------------

§10.10 Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein as of the most recent calendar
quarter for which Borrower has provided financial statements under §6.4 adjusted
in the best good faith estimate of Borrower as of the Closing Date.

§10.11 Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.12 Contribution Agreement. The Agent shall have received an executed
counterpart of the Contribution Agreement.

§10.13 Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

 

§11. CONDITIONS TO ALL ADVANCES.

The obligations of the Lenders to make the Initial Advance and any subsequent
Advance, whether on or after the Closing Date, shall also be subject to the
satisfaction of the following conditions precedent:

§11.1 Prior Conditions Satisfied. All conditions set forth in §10 shall continue
to be satisfied as of the date upon which any Advance is to be made.

§11.2 Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrower, Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
they were made and shall also be true in all material respects as of the time of
the making of such Loan, with the same effect as if made at and as of that time,
except to the extent of changes resulting from transactions permitted by the
Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date),
and no Default or Change of Control or Event of Default shall have occurred and
be continuing.

§11.3 Borrowing Documents. The Agent shall have received a fully completed Loan
Request for such Advance and the other documents and information (including,
without limitation, a Compliance Certificate) as required by §2.7.

 

§12. EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a) the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

 

67



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay any interest on the Loan or any fees or other
sums due hereunder or under any of the other Loan Documents when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(c) the Borrower shall fail to comply with the covenant contained in §9.1 and
such failure shall continue for five (5) days after written notice thereof shall
have been given to the Borrower by the Agent;

(d) the Borrower shall fail to perform any other term, covenant or agreement
contained in §9.2, §9.3, §9.4 or §9.5;

(e) the Borrower, the Guarantors or any of their respective Subsidiaries shall
fail to perform any other term, covenant or agreement contained herein or in any
of the other Loan Documents which they are required to perform (other than those
specified in the other subclauses of this §12 or in the other Loan Documents);

(f) any representation or warranty made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for an Advance or in any other document or instrument delivered pursuant to or
in connection with this Agreement, any advance of a Loan or any of the other
Loan Documents shall prove to have been false in any material respect upon the
date when made or deemed to have been made or repeated;

(g) any of the Borrower, the Guarantors or any of their Subsidiaries shall fail
to pay when due (including, without limitation, at maturity), or within any
applicable period of grace, any principal, interest or other amount on account
any obligation for borrowed money or credit received or other Indebtedness, or
shall fail to observe or perform any term, covenant or agreement contained in
any agreement by which it is bound, evidencing or securing any obligation for
borrowed money or credit received or other Indebtedness for such period of time
as would permit (assuming the giving of appropriate notice if required) the
holder or holders thereof or of any obligations issued thereunder to accelerate
the maturity thereof or to require the prepayment, purchase or redemption
thereof; provided that the events described in §12.1(g) shall not constitute an
Event of Default unless such failure to perform, together with other failures to
perform as described in §12.1(g), involve singly or in the aggregate obligations
for borrowed money or credit received or other Indebtedness totaling in excess
of $25,000,000.00;

(h) the Borrower, any Guarantor or any of their respective Subsidiaries,
(i) shall make an assignment for the benefit of creditors, or admit in writing
its general inability to pay or generally fail to pay its debts as they mature
or become due, or shall petition or apply for the appointment of a trustee or
other custodian, liquidator or receiver for it or any substantial part of its
assets, (ii) shall commence any case or other proceeding relating to it under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize or in furtherance of any
of the foregoing;

(i) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of the Borrower, any Guarantor or any of
their respective Subsidiaries or any substantial part of the assets of any
thereof, or a case or other proceeding shall be commenced against any such
Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty
(60) days following the filing or commencement thereof;

 

68



--------------------------------------------------------------------------------

(j) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for the Borrower, any Guarantor or any of their respective Subsidiaries
or adjudicating any such Person, bankrupt or insolvent, or approving a petition
in any such case or other proceeding, or a decree or order for relief is entered
in respect of any such Person in an involuntary case under federal bankruptcy
laws as now or hereafter constituted;

(k) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against Borrower, any Guarantor or any of their
respective Subsidiaries that, either individually or in the aggregate, exceed
$10,000,000.00;

(l) any of the Loan Documents or the Contribution Agreement shall be canceled,
terminated, revoked or rescinded otherwise than in accordance with the terms
thereof or the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents or the Contribution
Agreement shall be commenced by or on behalf of the Borrower or a Guarantor, or
any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination, or issue a judgment, order,
decree or ruling, to the effect that any one or more of the Loan Documents or
the Contribution Agreement is illegal, invalid or unenforceable in accordance
with the terms thereof;

(m) any dissolution, termination, partial or complete liquidation, merger or
consolidation of the Borrower, any Guarantor or any of their respective
Subsidiaries shall occur or any sale, transfer or other disposition of the
assets of the Borrower, any Guarantor or any of their respective Subsidiaries
shall occur other than as permitted under the terms of this Agreement or the
other Loan Documents;

(n) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Required Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of any of the Borrower, any Guarantor or any of their respective Subsidiaries to
the PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$1,000,000.00 and (x) such event in the circumstances occurring reasonably could
constitute grounds for the termination of such Guaranteed Pension Plan by the
PBGC or for the appointment by the appropriate United States District Court of a
trustee to administer such Guaranteed Pension Plan; or (y) a trustee shall have
been appointed by the United States District Court to administer such Plan; or
(z) the PBGC shall have instituted proceedings to terminate such Guaranteed
Pension Plan;

(o) Borrower, any Guarantor or any of their respective Subsidiaries or any
shareholder, officer, director, partner or member of any of them shall be
indicted for a federal crime, a punishment for which could include the
forfeiture of (i) any assets of Borrower, any Guarantor or any of their
respective Subsidiaries which in the good faith judgment of the Required Lenders
could reasonably be expected to have a Material Adverse Effect, or (ii) the
assets included in the calculation of the Unencumbered Asset Value;

(p) any Guarantor denies that it has any liability or obligations under the
Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or cancel the Contribution Agreement or any other Loan Document, or
shall fail to observe or comply with any term, covenant, condition or agreement
under the Guaranty or any other Loan Document; or

 

69



--------------------------------------------------------------------------------

(q) an Event of Default under any of the other Loan Documents shall occur;

then, and in any such event, the Agent may, and upon the request of the Required
Lenders shall, by notice in writing to the Borrower declare all amounts owing
with respect to this Agreement, the Notes and the other Loan Documents to be,
and they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; provided that in the event of any Event
of Default specified in §12.1(h), §12.1(i) or §12.1(j), all such amounts shall
become immediately due and payable automatically and without any requirement of
presentment, demand, protest or other notice of any kind from any of the Lenders
or the Agent.

§12.2 Certain Cure Periods; Limitation of Cure Periods. Notwithstanding anything
contained in §12.1 to the contrary, (i) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(b) with respect
to the payment of interest or other fees on the Loans in the event that the
Borrower cures such Default within five (5) Business Days after the date such
payment is due, provided that no such cure period shall apply to any payments
due upon the maturity of the Notes, and (ii) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(e) in the event
that the Borrower cures such Default within thirty (30) days following receipt
of written notice of such default, provided that the provisions of this clause
(ii) shall not pertain to any default consisting of a failure to comply with
§7.4(c), §7.14, §7.19, §7.22, §8.1, §8.2, §8.3, §8.4, §8.7, §8.8, §8.9 or §8.14
or to any Default excluded from any provision of cure of defaults contained in
any other of the Loan Documents.

In the event that there shall occur any Default that affects only certain
Unencumbered Property included in the calculation of the Unencumbered Asset
Value, then the Borrower may elect to cure such Default (so long as no other
Default or Event of Default would arise as a result) by electing to have Agent
remove such Unencumbered Property from the calculation of Borrowing Base
Availability and Unencumbered Asset Value and by reducing the outstanding Loans
by the amount of the Borrowing Base Availability attributable to such
Unencumbered Property, in which event such removal and reduction shall be
completed within five (5) Business Days after the earlier of (i) Borrower
obtaining knowledge of such Default and (ii) receipt of notice of such Default
from the Agent or the Required Lenders.

§12.3 Termination of Commitments. If any one or more Events of Default specified
in §12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and without any
action on the part of the Agent or any Lender any unused portion of the credit
hereunder shall terminate and the Lenders shall be relieved of all obligations
to make Advances to the Borrower. If any other Event of Default shall have
occurred, the Agent may, and upon the election of the Required Lenders shall, by
notice to the Borrower terminate the obligation to make Advances to the
Borrower. No termination under this §12.3 shall relieve the Borrower of their
obligations to the Lenders arising under this Agreement or the other Loan
Documents.

§12.4 Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may,
and upon the direction of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes and/or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by applicable law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to

 

70



--------------------------------------------------------------------------------

every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute or any other provision of law. Notwithstanding the
provisions of this Agreement providing that the Loans may be evidenced by
multiple Notes in favor of the Lenders, the Lenders acknowledge and agree that
only the Agent may exercise any remedies arising by reason of a Default or Event
of Default. If Borrower or any Guarantor fails to perform any agreement or
covenant contained in this Agreement or any of the other Loan Documents beyond
any applicable period for notice and cure, Agent may itself perform, or cause to
be performed, any agreement or covenant of such Person contained in this
Agreement or any of the other Loan Documents which such Person shall fail to
perform, and the out-of-pocket costs of such performance, together with any
reasonable expenses, including reasonable attorneys’ fees actually incurred
(including attorneys’ fees incurred in any appeal) by Agent in connection
therewith, shall be payable by Borrower upon demand and shall constitute a part
of the Obligations and shall if not paid within five (5) days after demand bear
interest at the rate for overdue amounts as set forth in this Agreement. In the
event that all or any portion of the Obligations is collected by or through an
attorney-at-law, the Borrower shall pay all costs of collection including, but
not limited to, reasonable attorney’s fees.

§12.5 Distribution of Proceeds. In the event that, following the occurrence and
during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any of the assets of Borrower or Guarantors,
such monies shall be distributed for application as follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent in connection with the collection of such monies by the Agent, for the
exercise, protection or enforcement by the Agent of all or any of the rights,
remedies, powers and privileges of the Agent or the Lenders under this Agreement
or any of the other Loan Documents or in support of any provision of adequate
indemnity to the Agent against any taxes or liens which by law shall have, or
may have, priority over the rights of the Agent or the Lenders to such monies;

(b) Second, to all other Obligations (including any interest, expenses or other
obligations incurred after the commencement of a bankruptcy) in such order or
preference as the Required Lenders shall determine; provided, that
(i) distributions in respect of such other Obligations shall include, on a pari
passu basis, any Agent’s fee payable pursuant to §4.2; (ii) in the event that
any Lender shall have wrongfully failed or refused to make an advance under §2.7
and such failure or refusal shall be continuing, advances made by other Lenders
during the pendency of such failure or refusal shall be entitled to be repaid as
to principal and accrued interest in priority to the other Obligations described
in this subsection (b), and (iii) except as otherwise provided in clause (ii),
Obligations owing to the Lenders with respect to each type of Obligation such as
interest, principal, fees and expenses shall be made among the Lenders pro rata;
and provided, further that the Required Lenders may in their discretion make
proper allowance to take into account any Obligations not then due and payable;
and

(c) Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

§12.6 [Intentionally Omitted].

 

§13. SETOFF.

Regardless of the adequacy of any collateral, if any, during the continuance of
any Event of Default, any deposits (general or specific, time or demand,
provisional or final, regardless of currency, maturity, or the branch where such
deposits are held) or other sums credited by or due from any Lender to

 

71



--------------------------------------------------------------------------------

the Borrower or any Guarantor and any securities or other property of the
Borrower or any Guarantor in the possession of such Lender may, without notice
to Borrower or any Guarantor (any such notice being expressly waived by Borrower
and Guarantors) but with the prior written approval of Agent, be applied to or
set off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of such Person to such Lender. Each of the Lenders agrees
with each other Lender that if such Lender shall receive from Borrower or any
Guarantor, whether by voluntary payment, exercise of the right of setoff, or
otherwise, and shall retain and apply to the payment of the Note or Notes held
by such Lender any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest. In the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

§14. THE AGENT.

§14.1 Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents. The
Borrower, Guarantors and any other Person shall be entitled to conclusively rely
on a statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

§14.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrower
to the extent provided for in §15.

§14.3 No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful

 

72



--------------------------------------------------------------------------------

misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods or (b) any
action taken or not taken by Agent with the consent or at the request of the
Required Lenders. The Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Agent for the account of the Lenders, unless the Agent has received notice
from a Lender or the Borrower referring to the Loan Documents and describing
with reasonable specificity such Default or Event of Default and stating that
such notice is a “notice of default”.

§14.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of any collateral or any other assets of the
Borrower, the Guarantors or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent’s Special Counsel has only represented Agent and
RBC in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent’s Special Counsel and Agent or
RBC. Each Lender has been independently represented by separate counsel on all
matters regarding the Loan Documents.

§14.5 Payments.

(a) A payment by the Borrower or the Guarantors to the Agent hereunder or under
any of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender not later
than one Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents. In
the event that the Agent fails to distribute such amounts within one Business
Day as provided above, the Agent shall pay interest on such amount at a rate per
annum equal to the Federal Funds Effective Rate from time to time in effect.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, each payment by the Borrower hereunder shall be
applied in accordance with §2.13(d).

 

73



--------------------------------------------------------------------------------

(b) If in the opinion of the Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

§14.6 Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold harmless
the Agent from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which the Agent has not been reimbursed by the Borrower as required
by §15), and liabilities of every nature and character arising out of or related
to this Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8 Agent as Lender. In its individual capacity, RBC shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9 Resignation. The Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Required Lenders, subject to the terms
of §18.1, shall have the right to appoint as a successor Agent any Lender or any
bank whose senior debt obligations are rated not less than “A” or its equivalent
by Moody’s or not less than “A” or its equivalent by S&P and which has a net
worth of not less than $500,000,000.00. Unless a Default or Event of Default
shall have occurred and be continuing, such successor Agent, shall be reasonably
acceptable to the Borrower. If no successor Agent shall have been appointed and
shall have accepted such appointment within thirty (30) days after the retiring
Agent’s giving of notice of resignation, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent, which shall be any Lender or any
financial institution whose senior debt obligations are rated not less than “A2”
or its equivalent by Moody’s or not less than “A” or its equivalent by S&P and
which has a net worth of not less than $500,000,000.00. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent, such successor Agent,
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder as Agent. After any
retiring Agent’s resignation, the provisions of this Agreement and the other
Loan Documents shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent. Upon
any change in the Agent under this Agreement, the resigning Agent shall execute
such assignments of and amendments to the Loan Documents as may be necessary to
substitute the successor Agent for the resigning Agent.

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any

 

74



--------------------------------------------------------------------------------

legal and equitable and other rights or remedies as it may have; provided,
however, that unless and until the Agent shall have received such directions,
the Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem to be in the best interests of the Lenders. Without limiting the generality
of the foregoing, if Agent reasonably determines payment is in the best interest
of all the Lenders, Agent may without the approval of the Lenders pay taxes and
insurance premiums and spend money for maintenance, repairs or other expenses
which may be necessary to be incurred, and Agent shall promptly thereafter
notify the Lenders of such action. Each Lender shall, within thirty (30) days of
request therefor, pay to the Agent its Commitment Percentage of the reasonable
costs incurred by the Agent in taking any such actions hereunder to the extent
that such costs shall not be promptly reimbursed to the Agent by the Borrower or
the Guarantors within such period. The Required Lenders may direct the Agent in
writing as to the method and the extent of any such exercise, the Lenders hereby
agreeing to indemnify and hold the Agent harmless in accordance with their
respective Commitment Percentages from all liabilities incurred in respect of
all actions taken or omitted in accordance with such directions, except to the
extent that any of the same shall be directly caused by the Agent’s willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods, provided
that the Agent need not comply with any such direction to the extent that the
Agent reasonably believes the Agent’s compliance with such direction to be
unlawful in any applicable jurisdiction or commercially unreasonable under the
UCC as enacted in any applicable jurisdiction.

§14.11 Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Required Lenders or all of the Lenders as required by this
Agreement. Each Lender irrevocably waives its right to file or pursue a separate
proof of claim in any such proceedings unless Agent fails to file such claim
within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.

§14.12 Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Advance. The Agent may consult with legal counsel (who may be counsel
for the Borrower or the Guarantors), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

§14.13 Approvals. If consent is required for some action under this Agreement,
or except as otherwise provided herein an approval of the Lenders or the
Required Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) days of receipt of the request for
action together with all reasonably requested information related thereto (or
such lesser period of time required by the terms of the Loan Documents), notice
in writing of approval or disapproval (collectively “Directions”) in respect of
any action requested or proposed in writing pursuant to the terms hereof. To the
extent that any Lender does not approve any recommendation of Agent, such Lender
shall in such notice to Agent describe the actions that would be acceptable to
such Lender. If consent is required for

 

75



--------------------------------------------------------------------------------

the requested action, any Lender’s failure to respond to a request for
Directions within the required time period shall be deemed to constitute a
Direction to take such requested action. In the event that any recommendation is
not approved by the requisite number of Lenders and a subsequent approval on the
same subject matter is requested by Agent, then for the purposes of this
paragraph each Lender shall be required to respond to a request for Directions
within five (5) Business Days of receipt of such request. Agent and each Lender
shall be entitled to assume that any officer of the other Lenders delivering any
notice, consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing.

§14.14 Borrower and Guarantors Not Beneficiary. Except for the provisions of
§14.9 relating to the appointment of a successor Agent, the provisions of this
§14 are solely for the benefit of the Agent and the Lenders, may not be enforced
by the Borrower or the Guarantors, and except for the provisions of §14.9, may
be modified or waived without the approval or consent of the Borrower or the
Guarantors.

 

§15. EXPENSES.

The Borrower agrees to pay, without duplication, (a) the reasonable and
documented out-of-pocket costs of producing and reproducing this Agreement, the
other Loan Documents and the other agreements and instruments mentioned herein,
(b) any imposed taxes (including any interest and penalties in respect thereto)
payable by the Agent or any of the Lenders (other than taxes based upon the
Agent’s or any Lender’s gross or net income, and franchise or other similar
taxes imposed in lieu thereof), including any taxes payable on or with respect
to the transactions contemplated by this Agreement, including any such taxes
payable by the Agent or any of the Lenders after the Closing Date (the Borrower
hereby agreeing to indemnify the Agent and each Lender with respect thereto),
(c) all environmental reviews and the reasonable and documented out-of-pocket
fees, expenses and disbursements of the counsel to the Agent and any local
counsel to the Agent incurred in connection with the preparation,
administration, or interpretation of the Loan Documents and other instruments
mentioned herein, and amendments, modifications, approvals, consents or waivers
hereto or hereunder, (d) the out-of-pocket fees, costs, expenses and
disbursements of Agent incurred in connection with the syndication of the Loans,
(e) all other reasonable and documented out-of-pocket fees, expenses and
disbursements of the Agent incurred by the Agent in connection with the
preparation or interpretation of the Loan Documents and other instruments
mentioned herein, the making of each Advance hereunder, and the syndication of
the Commitments pursuant to §18 (without duplication of those items addressed in
subparagraph (d), above), (f) all out-of-pocket expenses (including reasonable
and documented out-of-pocket fees and costs of appraisers, attorneys, engineers,
investment bankers or other experts retained by any Lender or the Agent)
incurred by any Lender or the Agent in connection with (i) the enforcement of or
preservation of rights under any of the Loan Documents against the Borrower or
the Guarantors or the administration thereof after the occurrence of a Default
or Event of Default and (ii) any litigation, proceeding or dispute whether
arising hereunder or otherwise, in any way related to the Agent’s or any of the
Lenders’ relationship with the Borrower or the Guarantors (provided that any
attorneys fees and costs pursuant to this clause (f) shall be limited to those
incurred by the Agent and one other counsel with respect to the Lenders as a
group), (g) all reasonable and documented out-of-pocket fees, expenses and
disbursements of the Agent incurred in connection with UCC searches or title
searches, (h) all reasonable and documented out-of-pocket fees, expenses and
disbursements (including reasonable and documented out-of-pocket attorneys’ fees
and costs and CUSIP fees and costs) which may be incurred by RBC in connection
with the execution and delivery of this Agreement and the other Loan Documents,
and (i) all reasonable and documented out-of-pocket expenses relating to the use
of Intralinks, SyndTrak or any other similar system for the dissemination and
sharing of documents and information in connection with the Loans. The covenants
of this §15 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder.

 

76



--------------------------------------------------------------------------------

§16. INDEMNIFICATION.

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
the Arranger and each director, officer, employee, agent and Affiliate thereof
against any and all claims, actions and suits, whether groundless or otherwise,
and from and against any and all liabilities, losses, damages and expenses of
every nature and character arising out of or relating to this Agreement or any
of the other Loan Documents or the transactions contemplated hereby and thereby
including, without limitation, (a) any and all claims for brokerage, leasing,
finders or similar fees which may be made relating to the Unencumbered
Properties or the Loans, (b) any condition of the Unencumbered Properties or any
other Real Estate, (c) any actual or proposed use by the Borrower of the
proceeds of the Loan, (d) any actual or alleged infringement of any patent,
copyright, trademark, service mark or similar right of the Borrower, the
Guarantors or any of their respective Subsidiaries, (e) the Borrower and
Guarantors entering into or performing this Agreement or any of the other Loan
Documents, (f) any actual or alleged violation of any law, ordinance, code,
order, rule, regulation, approval, consent, permit or license relating to the
Unencumbered Properties or any other Real Estate, (g) with respect to the
Borrower and their respective Subsidiaries and their respective properties and
assets, the violation of any Environmental Law, the Release or threatened
Release of any Hazardous Substances or any action, suit, proceeding or
investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury, nuisance or damage to property), and (h) any use of Intralinks, SyndTrak
or any other system for the dissemination and sharing of documents and
information, in each case including, without limitation, the reasonable and
documented out-of-pocket fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, that the Borrower shall not be obligated under this §16 to
indemnify any Person for liabilities arising from such Person’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods. In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel and, in addition to
the foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees
and expenses of such counsel. If, and to the extent that the obligations of the
Borrower under this §16 are unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment in satisfaction of such
obligations which is permissible under applicable law. The provisions of this
§16 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder.

 

§17. SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any Advances, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Lender has any
obligation to make any Advance. The indemnification obligations of the Borrower
provided herein and in the other Loan Documents shall survive the full repayment
of amounts due and the termination of the obligations of the Lenders hereunder
and thereunder to the extent provided herein and therein. All statements
contained in any certificate delivered to any Lender or the Agent at any time by
or on behalf of the Borrower, the Guarantors or any of their respective
Subsidiaries pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by such Person hereunder.

 

77



--------------------------------------------------------------------------------

§18. ASSIGNMENT AND PARTICIPATION.

§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent and, so long as no Default or Event of Default exists hereunder, Borrower
shall have each given its prior written consent to such assignment, which
consent shall not be unreasonably withheld or delayed (provided that such
consent shall not be required for any assignment to an Approved Fund, to another
Lender, to a lender or an Affiliate of a Lender which controls, is controlled by
or is under common control with the assigning Lender or to a wholly-owned
Subsidiary of such Lender, except as provided in 18.1(i) hereunder), (b) each
such assignment shall be of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations under this Agreement with respect to
its Commitment, (c) the parties to such assignment shall execute and deliver to
the Agent, for recording in the Register (as hereinafter defined) an Assignment
and Acceptance Agreement in the form of Exhibit E annexed hereto, together with
any Notes subject to such assignment, (d) in no event shall any assignment be to
any Person controlling, controlled by or under common control with, or which is
not otherwise free from influence or control by, Borrower, any Guarantor or
REIT, or to a Defaulting Lender or an Affiliate of a Defaulting Lender, (e) such
assignee shall have a net worth as of the date of such assignment of not less
than $100,000,000.00 (unless otherwise approved by Agent and, so long as no
Default or Event of Default exists hereunder, Borrower), (f) such assignee shall
acquire an interest in the Loan of not less than $5,000,000.00 and integral
multiples of $1,000,000.00 in excess thereof (or if less, the remaining portion
of the Loan applicable to the assignor), unless waived by the Agent, and so long
as no Default or Event of Default exists hereunder, Borrower, (g) such assignee
shall be subject to the terms of any intercreditor agreement among the Lenders
and the Agent, (h) in no event shall any assignment be to a natural person, and
(i) no assignment shall be permitted without the prior written consent of the
Agent until the earlier of the date (i) which is 30 days after the Closing Date,
or (ii) that the Agent shall have notified the Lenders that syndication of the
Commitments hereunder has been completed. Upon execution, delivery, acceptance
and recording of such Assignment and Acceptance Agreement, (i) the assignee
thereunder shall be a party hereto and all other Loan Documents executed by the
Lenders and, to the extent provided in such Assignment and Acceptance Agreement,
have the rights and obligations of a Lender hereunder, (ii) the assigning Lender
shall, upon payment to the Agent of the registration fee referred to in §18.2,
be released from its obligations under this Agreement arising after the
effective date of such assignment with respect to the assigned portion of its
interests, rights and obligations under this Agreement, and (iii) the Agent may
unilaterally amend Schedule 1.1 to reflect such assignment. In connection with
each assignment, the assignee shall represent and warrant to the Agent, the
assignor and each other Lender as to whether such assignee is controlling,
controlled by, under common control with or is not otherwise free from influence
or control by, the Borrower, any Guarantor and REIT and whether such assignee is
a Defaulting Lender or an Affiliate of a Defaulting Lender. In connection with
any assignment of rights and obligations of any Defaulting Lender, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or actions, including funding, with the consent
of the Borrower and the Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all the Loan in accordance
with its Commitment Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

78



--------------------------------------------------------------------------------

§18.2 Register. The Agent shall maintain on behalf of the Borrower a copy of
each assignment delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loan owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Guarantors, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assigning
Lender agrees to pay to the Agent a registration fee in the sum of $3,500.00.

§18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered Notes shall be canceled and returned to the Borrower.

§18.4 Participations. Each Lender may sell participations to one or more Lenders
or other entities in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents; provided that (a) any such
sale or participation shall not affect the rights and duties of the selling
Lender hereunder, (b) such participation shall not entitle such participant to
any rights or privileges under this Agreement or any Loan Documents, including
without limitation, rights granted to the Lenders under §4.8, §4.9 and §4.10,
(c) such participation shall not entitle the participant to the right to approve
waivers, amendments or modifications, (d) such participant shall have no direct
rights against the Borrower, (e) such sale is effected in accordance with all
applicable laws, and (f) such participant shall not be a Person controlling,
controlled by or under common control with, or which is not otherwise free from
influence or control by the Borrower, any Guarantor or REIT and shall not be a
Defaulting Lender or an Affiliate of a Defaulting Lender; provided, however,
such Lender may agree with the participant that it will not, without the consent
of the participant, agree to (i) increase, or extend the term or extend the time
or waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender, (iii) reduce the
amount of any such payment of principal, (iv) reduce the rate at which interest
is payable thereon or (v) release Borrower or any Guarantor (except as otherwise
permitted under this Agreement).

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or to such other Person as the Agent may
approve to secure obligations of such lenders. No such pledge or the enforcement
thereof shall release the pledgor Lender from its obligations hereunder or under
any of the other Loan Documents.

 

79



--------------------------------------------------------------------------------

§18.6 No Assignment by Borrower. The Borrower shall not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each of the Lenders.

§18.7 Disclosure. Borrower agrees to promptly cooperate with any Lender in
connection with any proposed assignment or participation of all or any portion
of its Commitment. The Borrower agrees that in addition to disclosures made in
accordance with standard banking practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder. Each Lender agrees for itself
that it shall use reasonable efforts in accordance with its customary procedures
to hold confidential all non-public information obtained from Borrower that has
been identified in writing as confidential by it, and shall use reasonable
efforts in accordance with its customary procedures to not disclose such
information to any other Person, it being understood and agreed that,
notwithstanding the foregoing, a Lender may make (a) disclosures to its
participants (provided such Persons are advised of the provisions of this
§18.7), (b) disclosures to its directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors of such
Lender (provided that such Persons who are not employees of such Lender are
advised of the provision of this §18.7), (c) disclosures customarily provided or
reasonably required by any potential or actual bona fide assignee, transferee or
participant or their respective directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors in
connection with a potential or actual assignment or transfer by such Lender of
any Loans or any participations therein (provided such Persons are advised of
the provisions of this §18.7), (d) disclosures to bank regulatory authorities or
self-regulatory bodies with jurisdiction over such Lender, or (e) disclosures
required or requested by any other governmental authority or representative
thereof or pursuant to legal process; provided that, unless specifically
prohibited by applicable law, rule, regulation or court order, each Lender shall
notify Borrower of any request by any governmental authority or representative
thereof prior to disclosure (other than any such request in connection with any
examination of such Lender by such government authority) for disclosure of any
such non-public information prior to disclosure of such information. In
addition, each Lender may make disclosure of such information to any contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisors (so long as such contractual counterparty or professional advisors
agree to be bound by the provisions of this §18.7). Non-public information shall
not include any information which is or subsequently becomes publicly available
other than as a result of a disclosure of such information by a Lender, or prior
to the delivery to such Lender is within the possession of such Lender if such
information is not known by such Lender to be subject to another confidentiality
agreement with or other obligations of secrecy to the Borrower, or is disclosed
with the prior approval of Borrower. Nothing herein shall prohibit the
disclosure of non-public information to the extent necessary to enforce the Loan
Documents.

§18.8 Amendments to Loan Documents. Upon any such assignment or participation,
the Borrower shall (and shall cause the Guarantors to), upon the request of the
Agent, enter into such documents as may be reasonably required by the Agent to
modify the Loan Documents to reflect such assignment or participation.

§18.9 Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender.

§18.10 Mandatory Assignment. In the event Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request is approved by Agent but is not approved by
one or more of the Lenders (any such non-consenting Lender shall hereafter be
referred to as the “Non-Consenting Lender”), then, within thirty (30) days after
Borrower’s receipt of notice of such disapproval by such Non-Consenting Lender,
Borrower shall have the right as to such Non-Consenting Lender, to be exercised
by delivery of written notice delivered to the Agent and the Non-Consenting
Lender within thirty (30) days of receipt of such notice, to elect to cause

 

80



--------------------------------------------------------------------------------

the Non-Consenting Lender to transfer all of its interests, rights and
obligations under this Agreement (including all of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it and the
Notes held by it) (collectively, the “Transferred Interest”). The Agent shall
promptly (but in any event, no later than three (3) Business Days after receipt
of such notice from Borrower) notify the remaining Lenders (each such notice,
the “Lender Offer Notice”) that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Transferred Interest, pro rata
based upon their relevant Commitment Percentages, of the Non-Consenting Lender
(or if any of such Lenders does not elect to purchase its pro rata share, then
to such remaining Lenders in such proportion as approved by the Agent). In the
event that the Lenders do not elect to acquire all of the Non-Consenting
Lender’s Transferred Interest within ten (10) Business Days of receipt of the
Lender Offer Notice, then the Borrower may endeavor to find a new Lender or
Lenders to acquire such remaining portion of the Transferred Interest, such
Lender or Lenders to be subject to the approval of Agent, such approval not to
be unreasonably withheld (such Lender, the “Replacement Lender”). Upon any such
purchase of the Transferred Interest of the Non-Consenting Lender, the
Non-Consenting Lender’s interests in the Obligations and its rights hereunder
and under the Loan Documents shall terminate at the date of purchase, and the
Non-Consenting Lender shall promptly execute and deliver any and all documents
reasonably requested by Agent to surrender and transfer such Transferred
Interest, including, without limitation, an Assignment and Acceptance Agreement
and such Non-Consenting Lender’s original Note. Notwithstanding anything in this
§18.10 to the contrary, any Lender or other Lender assignee acquiring some or
all of the Transferred Interest of the Non-Consenting Lender must consent to the
proposed amendment, modification or waiver. The purchase price to be paid by the
acquiring Lenders for the Non-Consenting Lender’s Transferred Interest shall
equal the principal owed to such Non-Consenting Lender, and the Borrower shall
pay to such Non-Consenting Lender in addition thereto and as a condition to such
sale any and all other amounts outstanding and owed by Borrower to the
Non-Consenting Lender hereunder or under any of the other Loan Documents,
including all accrued and unpaid interest or fees which would be owed to such
Non-Consenting Lender hereunder or under any of the other Loan Documents if the
Loans were to be repaid in full on the date of such purchase of the
Non-Consenting Lender’s Transferred Interest. No registration fee under §18.2
shall be required in connection with such assignment. If such Non-Consenting
Lender does not execute and deliver to the Agent a duly completed Assignment and
Acceptance and/or any other documentation necessary to reflect such replacement
within a period of time deemed reasonable by the Agent (but in any event, no
later than 2 Business Days) after the later of (i) the date on which the
Replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (ii) the date on which the Non-Consenting Lender
receives all payments required to be paid to it by this §18.10, then such
Non-Consenting Lender shall be deemed to have executed and delivered such
Assignment and Acceptance and/or such other documentation as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance and/or such other documentation on behalf of such
assigning Lender.

 

§19. NOTICES.

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telegraph, telecopy, telefax or telex, and
addressed as follows:

If to the Agent or RBC:

Royal Bank of Canada

200 Vesey Street, 12th Floor

New York, New York 10281

Attn: Dan LePage

Telecopy No.: (212) 428-6460

 

81



--------------------------------------------------------------------------------

With a copy to:

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022

Attn: Malcolm K. Montgomery, Esq.

Telecopy No.: (646) 848-7587

If to the Borrower:

DuPont Fabros Technology, L.P.

1212 New York Avenue, N.W.

Suite 900

Washington, DC 20005

Attn: General Counsel

Telecopy No.: (202) 728-0220

With a copy to:

Hogan Lovells US LLP

555 Thirteenth Street, N.W.

Washington, D.C. 20004-1109

Attn: Stuart A. Barr, Esq.

Telecopy No.: (202) 637-5910

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, Borrower, a Lender or Agent shall
have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.

 

82



--------------------------------------------------------------------------------

§20. RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, the Guarantors or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and Agent, and the Borrower is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

 

§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS SHALL, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF
COMPETENT JURISDICTION IN THE STATE AND COUNTY OF NEW YORK (INCLUDING ANY
FEDERAL COURT SITTING THEREIN). THE BORROWER FURTHER ACCEPTS, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED
APPELLATE COURT AND IRREVOCABLY (i) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY WITH RESPECT TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND
(ii) WAIVES ANY OBJECTION ANY OF THEM MAY NOW OR HEREAFTER HAVE AS TO THE VENUE
OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN
INCONVENIENT FORUM. THE BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY
SUCH SUIT MAY BE MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN
SECTION 19 HEREOF. IN ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY
FEDERAL COURT SITTING THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR
ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY ASSETS OF BORROWER EXIST AND THE
BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE
ADDRESS SPECIFIED IN SECTION 19 HEREOF.

 

§22. HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

§23. COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought. Delivery of an executed counterpart of a signature page
to this Agreement by telecopier or by email with a pdf or similar attachment
shall be effective as delivery of an original executed counterpart of this
Agreement.

 

83



--------------------------------------------------------------------------------

§24. ENTIRE AGREEMENT, ETC.

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. BORROWER ACKNOWLEDGES THAT IT
HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT BORROWER
AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

§26. DEALINGS WITH THE BORROWER.

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, RBC or its
Affiliates may receive information regarding such Persons (including information
that may be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them. Borrower acknowledges, on behalf of itself and its
Affiliates, that the Agent and each of the Lenders and their respective
Affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) in which Borrower and its Affiliates may
have conflicting interests regarding the transactions described herein and
otherwise. Neither the Agent nor any Lender will use confidential information
obtained from Borrower by virtue of the transactions contemplated hereby or its
other relationships with Borrower and its Affiliates in connection with the
performance by the Agent or such Lender or their respective Affiliates of
services for other companies, and neither the Agent nor any Lender nor their
Affiliates will furnish any such information to other companies. Borrower, on
behalf of itself and its Affiliates, also acknowledges that neither the Agent
nor any Lender has any obligation to use in connection with the transactions
contemplated hereby, or to furnish to Borrower, confidential

 

84



--------------------------------------------------------------------------------

information obtained from other companies. Borrower, on behalf of itself and its
Affiliates, further acknowledges that one or more of the Agent and Lenders and
their respective Affiliates may be a full service securities firm and may from
time to time effect transactions, for its own or its Affiliates’ account or the
account of customers, and hold positions in loans, securities or options on
loans or securities of Borrower and its Affiliates.

 

§27. CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Required Lenders. Notwithstanding the
foregoing, no such amendment, waiver or consent shall result in: (a) a reduction
in the rate of interest on the Notes (other than a reduction or waiver of
default interest) without the written consent of each Lender entitled to receive
such amount; provided, however, that for the avoidance of doubt, an amendment to
any financial covenant hereunder (or any defined term used therein), even if the
effect of such amendment would be to reduce the rate of interest on any Loan,
shall require the consent of the Required Lenders; (b) an increase in the amount
of the Commitment of any Lender without the written consent of such Lender
(except as provided in §2.11 and §18.1); (c) a forgiveness, reduction or waiver
of the principal of any unpaid Loan or any interest thereon or fee payable under
the Loan Documents due to the Lenders (or any of them) (other than a reduction
or waiver of default interest) without the written consent of each Lender
entitled to receive such payment; provided, however, that for the avoidance of
doubt, an amendment to any financial covenant hereunder (or any defined term
used therein), even if the effect of such amendment would be to reduce the rate
of interest on any Loan or reduce any fee payable hereunder, shall require the
consent of the Required Lenders; (d) a change in the amount of any fee payable
to a Lender hereunder without the written consent of each Lender entitled to
receive such fee; (e) the postponement of any date fixed for any payment of
principal of or interest on the Loan or fee payable under the Loan Documents due
to the Lenders (or any of them) without the written consent of each Lender
entitled to receive such payment; (f) an extension of the Maturity Date with
respect to the Commitment and Loans of any Lender without the written consent of
such Lender; (g) a change in the manner of distribution of any payments to the
Lenders or the Agent without the written consent of each Lender directly and
adversely affected thereby; (h) the release of Borrower or any Guarantor without
the written consent of all Lenders, except as otherwise provided in this
Agreement; (i) an amendment of the definition of Required Lenders without the
written consent of all Lenders; (j) any modification to require a Lender to fund
a pro rata share of a request for an advance of the Loan made by the Borrower
other than based on its Commitment Percentage without the written consent of all
Lenders; (k) an amendment to this §27 without the written consent of all
Lenders; or (l) an amendment of any provision of this Agreement or the Loan
Documents which requires the approval of all of the Lenders or the Required
Lenders to require a lesser number of Lenders to approve such action without the
written consent of all Lenders. The provisions of §14 may not be amended without
the written consent of the Agent. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon. No
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon any of the Borrower or
Guarantors shall entitle the Borrower or Guarantors to other or further notice
or demand in similar or other circumstances. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders, except that (x) the Commitment of any Defaulting Lender
may not be increased

 

85



--------------------------------------------------------------------------------

without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender).

The provisions in §1.2(k), §5.2, §6, §§7.2 through 7.22, §8, §9 and §12.1 of
this Agreement, including, in each case, any associated definitions in §1.1,
contain essentially the same provisions with respect to the REIT, the Borrower
and their Subsidiaries as those contained in §1.2(k), §5.2, §6, §§7.2 through
7.22, §8, §9 and §12.1 of the Existing Credit Agreement and in the associated
definitions in the Existing Credit Agreement (the “Revolver Provisions”). In the
event that there is (x) an approval by the “Required Lenders” (as defined in the
Existing Credit Agreement) of the addition of Eligible Real Estate in the
calculation of Unencumbered Asset Value which does not meet one or more of the
Unencumbered Property conditions set forth in §7.22, or (y) a proposal to
modify, waive or restate, or request a consent or approval with respect to, the
Revolver Provisions (including any associated definitions) of the Existing
Credit Agreement in writing (which may include a written waiver of an existing
actual or potential default or event of default that is intended to be
eliminated by such modification, restatement or waiver) (each of the foregoing
in clauses (x) and (y), a “Proposed Modification”), then (A) any Lender under
this Agreement shall be deemed to have automatically approved the Proposed
Modification hereunder of any corresponding Revolver Provisions contained in
this Agreement for purposes of determining if the requisite approvals hereunder
have been obtained if such Lender or an Affiliate of such Lender approved the
Proposed Modification under the Existing Credit Agreement in its capacity as a
“Lender” under the Existing Credit Agreement and (B) in the case that the
Lenders under this Agreement described in clause (A) above constitute the
Required Lenders hereunder, then simultaneously with the agreement to or
granting of such Proposed Modification under the Existing Credit Agreement, this
Agreement shall be deemed modified or restated, or such waiver, consent or
approval granted, in a manner consistent with the Proposed Modifications under
the Existing Credit Agreement, unless such modification, restatement, waiver,
consent or approval requires the consent of each Lender or each Lender directly
and adversely affected thereby under the terms of this §27. If requested by the
Borrower or the Agent, the Borrower, the REIT, the Agent and each approving
Lender (including any Lender deemed to have approved pursuant to this §27) shall
execute and deliver a written amendment to, restatement of, or waiver, consent
or approval under, this Agreement memorializing such modification, restatement,
waiver, consent or approval.

 

§28. SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

§29. TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement and the other Loan Documents.

 

§30. NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

 

86



--------------------------------------------------------------------------------

§31. REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute and deliver, in lieu
thereof, a replacement Note, identical in form and substance to the applicable
Note and dated as of the date of the applicable Note and upon such execution and
delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.

 

§32. NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent and their permitted successors and assigns, and no other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement or any of the other
Loan Documents. All conditions to the performance of the obligations of the
Agent and the Lenders under this Agreement, including the obligation to make
Loans, are imposed solely and exclusively for the benefit of the Agent and the
Lenders and no other Person shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that the
Agent and the Lenders will refuse to make Loans in the absence of strict
compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by the Agent and the Lenders at
any time if in their sole discretion they deem it desirable to do so. In
particular, the Agent and the Lenders make no representations and assume no
obligations as to third parties concerning the quality of the construction by
the Borrower or any of their Subsidiaries of any development or the absence
therefrom of defects.

 

§33. PATRIOT ACT.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower and Guarantors that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower and Guarantors, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify Borrower in accordance with the Patriot Act.

[continued on next page]

 

87



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

BORROWER:

DUPONT FABROS TECHNOLOGY, L.P.,

a Maryland limited partnership

By:   Dupont Fabros Technology, Inc.,   a Maryland corporation,   its sole
General Partner   By:  

/s/ Mark L. Wetzel

    Mark L. Wetzel, Executive Vice President,     Chief Financial Officer and
Treasurer

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

  S-1   Term Loan Agreement



--------------------------------------------------------------------------------

AGENT AND LENDERS:

ROYAL BANK OF CANADA,

as Agent

By:  

/s/ Yvonne Brazier

Name:   Yvonne Brazier Title:   Manager, Agency

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

  S-2   Term Loan Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender By:  

/s/ Dan LePage

Name:   Dan LePage Title:   Authorized Signatory Address: Royal Bank of Canada
200 Vesey Street, 12th Floor New York, New York 10281 Attention: Dan LePage

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

  S-3   Term Loan Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Lender By:  

/s/ Jason R. Weaver

Name:   Jason R. Weaver Title:   Senior Vice President Address: KeyBank National
Association 127 Public Square, 8th Floor Cleveland, OH Tel: 216-689-4784
Fax: 216-689-7724 Attention: Jason Weaver

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

  S-4   Term Loan Agreement



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as Lender By:  

/s/ Alexander L. Rody

Name:   Alexander L. Rody Title:   Senior Vice President

 

Address:

 

Raymond James Bank, N.A.

710 Carillon Parkway St. Petersburg, FL 33716 Tel: 727-567-4196 Fax:
1-866-205-1396 Attention: Thomas G. Scott

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

  S-5   Term Loan Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:  

/s/ Nancy B. Richards

Name:   Nancy B. Richards Title:   Senior Vice President Address: SunTrust Bank
8330 Boone Blvd. Vienna, VA 22182 Tel: 703-442-1557 Fax: 703-442-1570 Attention:
Nancy Richards

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

  S-6   Term Loan Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender By:  

/s/ Nicole Ferry Lacchia

Name:   Nicole Ferry Lacchia Title:   Authorized Signatory Address: Goldman
Sachs Bank USA 200 West Street New York, NY 10282 Fax: 917-977-3966 Attention:
Operations Contact

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

  S-7   Term Loan Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender

By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Authorized Signatory By:  

/s/ Tyler R. Smith

Name:   Tyler R. Smith Title:   Authorized Signatory Address: Credit Suisse AG,
Cayman Islands Branch Eleven Madison Avenue New York, NY 10010 Tel: 212-325-5714
Fax: 646-935-8518 Attention: Mikhail Faybusovich

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

  S-8   Term Loan Agreement



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as Lender By:  

/s/ David R. Jablonowski

Name:   David R. Jablonowski Title:   Vice President Address: RBS CITIZENS, N.A.
1215 Superior Avenue, 6th Floor Cleveland, OH 44114 Tel: (216) 277-8667
Fax: (216) 277-7106 Attention: David R. Jablonowski

 

  S-9   Term Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TERM LOAN NOTE

 

$        

              , 2013

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                          (“Payee”), or order, in accordance
with the terms of that certain Credit Agreement, dated as of September 13, 2013,
as from time to time in effect, among DuPont Fabros Technology, L.P., Royal Bank
of Canada, for itself and as Agent, and such other Lenders, including Payee, as
may be from time to time named therein (the “Loan Agreement”), to the extent not
sooner paid, on or before the Maturity Date, the principal sum of
                     ($        ), with daily interest from the date thereof,
computed as provided in the Loan Agreement, on the principal amount hereof from
time to time unpaid, at a rate per annum on each portion of the principal amount
which shall at all times be equal to the rate of interest applicable to such
portion in accordance with the Loan Agreement, and with interest on overdue
principal and, to the extent permitted by applicable law, on overdue
installments of interest at the rates provided in the Loan Agreement. Interest
shall be payable on the dates specified in the Loan Agreement, except that all
accrued interest shall be paid at the stated or accelerated maturity hereof or
upon the prepayment in full hereof. Capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Loan
Agreement.

Payments hereunder shall be made to the Agent for the Payee at
[                    ], or at such other address as Agent may designate from
time to time.

This Note is one of one or more Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Loan Agreement.
The principal of this Note may be due and payable in whole or in part prior to
the Maturity Date and is subject to mandatory prepayment in the amounts and
under the circumstances set forth in the Loan Agreement, and may be prepaid in
whole or from time to time in part, all as set forth in the Loan Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Loan Agreement.

 

A-1



--------------------------------------------------------------------------------

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Loan Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership By:   Dupont
Fabros Technology, Inc.,   a Maryland corporation,   its sole General Partner  
By:  

 

    Hossein Fateh, Chief Executive Officer

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of             ,
20    , by                             , a                             
(“Joining Party”), and delivered to Royal Bank of Canada, as Agent, pursuant to
§5.2 of the Term Loan Agreement dated as of September 13, 2013, as from time to
time in effect (the “Loan Agreement”), among DuPont Fabros Technology, L.P. (the
“Borrower”), Royal Bank of Canada, for itself and as Agent, and the other
Lenders from time to time party thereto. Terms used but not defined in this
Joinder Agreement shall have the meanings defined for those terms in the Loan
Agreement.

RECITALS

A. Joining Party is required, pursuant to §5.2 of the Loan Agreement, to become
an additional Subsidiary Guarantor under the Guaranty and the Contribution
Agreement.

B. Joining Party expects to realize direct and indirect benefits as a result of
the availability to Borrower of the credit facilities under the Loan Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1. Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Guaranty, and the other Loan
Documents with respect to all the Obligations of Borrower now or hereafter
incurred under the Loan Agreement and the other Loan Documents, and a
“Subsidiary Guarantor” under the Contribution Agreement. Joining Party agrees
that Joining Party is and shall be bound by, and hereby assumes, all
representations, warranties, covenants, terms, conditions, duties and waivers
applicable to a Subsidiary Guarantor and a Guarantor under the Guaranty, the
other Loan Documents and the Contribution Agreement.

2. Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Loan
Agreement and are attached hereto as Schedule A), the representations and
warranties contained in the Loan Agreement and the other Loan Documents are true
and correct in all material respects as applied to Joining Party as a Subsidiary
Guarantor and a Guarantor on and as of the Effective Date as though made on that
date. As of the Effective Date, all covenants and agreements in the Loan
Documents and the Contribution Agreement of the Subsidiary Guarantor are true
and correct with respect to Joining Party and no Default or Event of Default
shall exist or might exist upon the Effective Date in the event that Joining
Party becomes a Subsidiary Guarantor.

3. Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Guaranty, the Contribution Agreement and the other Loan Documents
heretofore delivered to the Agent and the Lenders shall be a joint and several
obligation of Joining Party to the same extent as if executed and delivered by
Joining Party, and upon request by Agent, will promptly become a party to the
Guaranty, the Contribution Agreement and the other Loan Documents to confirm
such obligation.

4. Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

 

B-1



--------------------------------------------------------------------------------

5. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

6. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

7. The effective date (the “Effective Date”) of this Joinder Agreement is
            , 20    .

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

“JOINING PARTY”                                     
                                        , a                                     
                     By:  

 

Name:  

 

Title:  

 

  [SEAL]

 

ACKNOWLEDGED: ROYAL BANK OF CANADA, as Agent By:  

 

Its:  

 

          [Printed Name and Title]

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LOAN REQUEST

Royal Bank of Canada

20 King Street West, 4th Floor

Toronto, ON M5H 1C4

Attention: Yvonne Brazier

Tel: (416) 842-3910

Fax: (416) 842-4023

Ladies and Gentlemen:

Pursuant to the provisions of §2.7 of the Term Loan Agreement dated as of
September 13, 2013 (as the same may hereafter be amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among DuPont Fabros
Technology, L.P. (the “Borrower”), Royal Bank of Canada for itself and as Agent,
and the other Lenders from time to time party thereto, the undersigned Borrower
hereby requests and certifies as follows:

1. Advance. The undersigned Borrower hereby requests an Advance of the Loan
under §2.7 of the Loan Agreement:

Principal Amount: $        

Type (LIBOR Rate, Base Rate):

Drawdown Date:

Interest Period for LIBOR Rate Loans:

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office or to the account specified by Borrower on Schedule A hereto
pursuant to the wiring instructions set forth on Schedule A.

2. Use of Proceeds. Such Loan shall be used for purposes permitted by §2.9 of
the Loan Agreement.

3. No Default. The undersigned chief financial officer or chief accounting
officer of Borrower (or of the REIT) certifies in his capacity as an officer of
Borrower or REIT, as applicable, and not individually, that the Borrower is and
will be in compliance with all covenants under the Loan Documents after giving
effect to the making of the Advance requested hereby and no Default or Event of
Default has occurred and is continuing. Attached hereto is a Compliance
Certificate setting forth a calculation of the Borrowing Base Availability after
giving effect to the Loan requested hereby.

4. Representations True. The undersigned chief financial officer or chief
accounting officer of Borrower (or of the REIT) certifies in his capacity as an
officer of Borrower or REIT, as applicable, and not individually, represents and
agrees that each of the representations and warranties made by or on behalf of
the Borrower, the Guarantors or their respective Subsidiaries, contained in the
Loan Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Loan Agreement was true in all
material respects as of the date on which it was made and, is true in all
material respects as of the date hereof and shall also be true at and as of the
Drawdown Date for the Loan requested hereby, with the same effect as if made at
and as of such Drawdown Date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date).

 

C-1



--------------------------------------------------------------------------------

5. Other Conditions. The undersigned chief financial officer or chief accounting
officer of Borrower or of REIT, as applicable, certifies, represents and agrees
in his capacity as an officer of Borrower or REIT, as applicable, and not
individually, that all other conditions to the making of the Advance requested
hereby set forth in the Loan Agreement have been satisfied.

6. Definitions. Terms defined in the Loan Agreement are used herein with the
meanings so defined.

IN WITNESS WHEREOF, the undersigned has duly executed this request this
                     day of             , 200    .

 

DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership By:   Dupont
Fabros Technology, Inc.,   a Maryland corporation,   its sole General Partner  
By:  

 

  Name:  

 

  Title:  

 

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Royal Bank of Canada

20 King Street West, 4th Floor

Toronto, ON M5H 1C4

Attention: Yvonne Brazier

Tel: (416) 842-3910

Fax: (416) 842-4023

Ladies and Gentlemen:

Reference is made to the Term Loan Agreement dated as of September 13, 2013 (as
the same may hereafter be amended, supplemented or modified from time to time,
the “Loan Agreement”) by and among DuPont Fabros Technology, L.P. (“Borrower”),
Royal Bank of Canada for itself and as Agent, and the other Lenders from time to
time party thereto. Terms defined in the Loan Agreement and not otherwise
defined herein are used herein as defined in the Loan Agreement.

Pursuant to the Loan Agreement, Borrower is furnishing to you herewith (or have
most recently furnished to you) the consolidated financial statements of REIT
for the fiscal period ended                      (the “Balance Sheet Date”).
Such financial statements have been prepared in accordance with GAAP and present
fairly the consolidated financial position of REIT and its Subsidiaries at the
date thereof and the results of its operations for the periods covered thereby.

This certificate is submitted in compliance with requirements of §2.11(d),
§5.2(b), §7.4(c), §7.5(d), §7.22(c), §7.22(d), §10.10 or §11.3 of the Loan
Agreement. If this certificate is provided under a provision other than §7.4(c),
the calculations provided below are made using the consolidated financial
statements of REIT as of the Balance Sheet Date adjusted in the best good faith
estimate of REIT to give effect to the making of an Advance, acquisition or
disposition of property or other event that occasions the preparation of this
certificate; and the nature of such event and the estimate of Borrower of its
effects are set forth in reasonable detail in an attachment hereto. The
undersigned officer is the chief financial officer or chief accounting officer
of REIT.

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of the existence as of the date hereof of
any Default or Event of Default. (Note: If the signer does have knowledge of any
Default or Event of Default, the form of certificate should be revised to
specify the Default or Event of Default, the nature thereof and the actions
taken, being taken or proposed to be taken by the Borrower with respect
thereto.)

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this                      day of             , 20    .

 

DUPONT FABROS TECHNOLOGY, INC.,

a Maryland corporation

By:

 

 

Name:

 

 

Title:

 

 

 

D-2



--------------------------------------------------------------------------------

APPENDIX TO COMPLIANCE CERTIFICATE

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
                    , by and between                      (“Assignor”), and
                     (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is a party to that certain Term Loan Agreement, dated
September 13, 2013, by and among DUPONT FABROS TECHNOLOGY, L.P. (“Borrower”),
the other lenders that are or may become a party thereto, and ROYAL BANK OF
CANADA, individually and as Agent (as amended, supplemented or modified from
time to time, the “Loan Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee a Commitment under the Loan
Agreement and its rights with respect to the Commitment assigned and its
Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Definitions. Terms defined in the Loan Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.

2. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of
this Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, [all/a] portion of its Note in the amount of $        
representing a $         Commitment, and a                      percent
(    %) Commitment Percentage, and a corresponding interest in and to all of the
other rights and obligations under the Loan Agreement and the other Loan
Documents relating thereto (the assigned interests being hereinafter referred to
as the “Assigned Interests”), including Assignor’s share of all outstanding
Loans with respect to the Assigned Interests and the right to receive interest
and principal on and all other fees and amounts with respect to the Assigned
Interests, all from and after the Assignment Date, all as if Assignee were an
original Lender under and signatory to the Loan Agreement having a Commitment
Percentage equal to the amount of the respective Assigned Interests.

(b) Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Loan Agreement and the “Intercreditor Agreement” (as hereinafter
defined), which obligations shall include, but shall not be limited to, the
obligation to make the Loan to the Borrower with respect to the Assigned
Interests and to indemnify the Agent as provided therein (such obligations,
together with all other obligations set forth in the Loan Agreement and the
other Loan Documents are hereinafter collectively referred to as the “Assigned
Obligations”). Assignor shall have no further duties or obligations with respect
to, and shall have no further interest in, the Assigned Obligations or the
Assigned Interests.

 

E-1



--------------------------------------------------------------------------------

3. Representations and Requests of Assignor.

(a) Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s Note is $        and the aggregate outstanding
principal balance of the portion of the Loan made by it equals $        , and
(iii) that it has forwarded to the Agent the Note held by Assignor. Assignor
makes no representation or warranty, express or implied, and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Documents or the execution, legality,
validity, enforceability, genuineness or sufficiency of any Loan Document or any
other instrument or document furnished pursuant thereto or in connection with
the Loan, the collectability of the Loans, the continued solvency of the
Borrower or the Guarantors or the continued existence, sufficiency or value of
any assets of the Borrower or the Guarantors which may be realized upon for the
repayment of the Loans, or the performance or observance by the Borrower or the
Guarantors of any of their respective obligations under the Loan Documents to
which it is a party or any other instrument or document delivered or executed
pursuant thereto or in connection with the Loan; other than that it is the legal
and beneficial owner of, or has the right to assign, the interests being
assigned by it hereunder and that such interests are free and clear of any
adverse claim.

(b) Assignor requests that the Agent obtain replacement notes for each of
Assignor and Assignee as provided in the Loan Agreement.

4. Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Loan Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loan, the Loan Documents, the
creditworthiness of the Borrower and the Guarantors and the value of the assets
of the Borrower and the Guarantors, and taking or not taking action under the
Loan Documents and any intercreditor agreement among the Lenders and the Agent
(the “Intercreditor Agreement”); (d) appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers as are reasonably
incidental thereto pursuant to the terms of the Loan Documents and the
Intercreditor Agreement; (e) agrees that, by this Assignment, Assignee has
become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents and the Intercreditor
Agreement are required to be performed by it as a Lender; (f) represents and
warrants that Assignee does not control, is not controlled by, is not under
common control with and is otherwise free from influence or control by, the
Borrower, any Guarantor or REIT and is not a Defaulting Lender or an Affiliate
of a Defaulting Lender, (g) agrees that if Assignee is not incorporated under
the laws of the United States of America or any State, it has on or prior to the
date hereof delivered to Borrower and Agent certification as to its exemption
(or lack thereof) from deduction or withholding of any United States federal
income taxes and (h) Assignee has a net worth as of the date hereof of not less
than $100,000,000.00 unless waived in writing by Borrower and Agent as required
by the Loan Agreement. Assignee agrees that Borrower may rely on the
representation contained in Section 4(h).

5. Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $        representing the aggregate
principal amount outstanding of the portion of the Loan owing to Assignor under
the Loan Agreement and the other Loan Documents with respect to the Assigned
Interests.

 

E-2



--------------------------------------------------------------------------------

6. Payments by Assignor. Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Loan Agreement.

7. Effectiveness.

(a) The effective date for this Agreement shall be             (the “Assignment
Date”). Following the execution of this Agreement, each party hereto shall
deliver its duly executed counterpart hereof to the Agent for acceptance and
recording in the Register by the Agent.

(b) Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Loan Agreement and the Intercreditor
Agreement and, to the extent of the Assigned Interests, have the rights and
obligations of a Lender thereunder, and (ii) Assignor shall, with respect to the
Assigned Interests, relinquish its rights and be released from its obligations
under the Loan Agreement and the Intercreditor Agreement.

(c) Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

(d) All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

8. Notices. Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:

 

Notice Address:  

 

   

 

   

 

   

 

    Attn:  

 

    Facsimile:  

 

 

 

Domestic Lending Office:    Same as above       Eurodollar Lending Office:   
Same as above      

9. Payment Instructions. All payments to Assignee under the Loan Agreement shall
be made as provided in the Loan Agreement in accordance with the separate
instructions delivered to Agent.

10. Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO NEW YORK GENERAL OBLIGATIONS
LAW SECTION 5-1401 (WITHOUT REFERENCE TO CONFLICT OF LAWS).

11. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

 

E-3



--------------------------------------------------------------------------------

12. Amendments. This Agreement may not be amended, modified or terminated except
by an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.

13. Successors. This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of Loan
Agreement and the Intercreditor Agreement.

[signatures on following page]

 

E-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

ASSIGNEE: By:  

 

Title:   ASSIGNOR: By:  

 

Title:  

RECEIPT ACKNOWLEDGED AND

ASSIGNMENT CONSENTED TO BY:

ROYAL BANK OF CANADA,

as Agent

 

By:  

 

Title:  

CONSENTED TO BY:1

 

DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership By:   Dupont
Fabros Technology, Inc.,   a Maryland corporation,   its sole General Partner  
By:  

 

  Name:  

 

  Title:  

 

 

 

1  Insert to extent required by Credit Agreement.

 

E-5



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF CONVERSION/CONTINUATION REQUEST

Royal Bank of Canada

20 King Street West, 4th Floor

Toronto, ON M5H 1C4

Attention: Yvonne Brazier

Tel: (416) 842-3910

Fax: (416) 842-4023

Ladies and Gentlemen:

Pursuant to the provisions of §4.1 of the Term Loan Agreement dated as of
September 13, 2013 (as the same may hereafter be amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among DuPont Fabros
Technology, L.P. (the “Borrower”), Royal Bank of Canada for itself and as Agent,
and the other Lenders from time to time party thereto, the undersigned Borrower
hereby requests and certifies as follows:

1. Conversion/Continuation. The undersigned Borrower hereby irrevocably requests
a conversion or continuation of an outstanding Advance of the Loan under §4.1 of
the Loan Agreement, and in connection with that request sets forth below the
information relating to such conversion or continuation (the “Proposed
Advance”):

(a) The Business Day of the Proposed Advance is             , 20    .

(b) The Proposed Advance will be composed of [Base Rate Loans] [LIBOR Rate
Loans].

(c) The aggregate amount of the Advance to be converted or continued is
$         and consists of [Base Rate Loans] [LIBOR Rate Loans].

(d) The Proposed Advance consists of [a conversion to [Base Rate Loans] [LIBOR
Rate Loans]] [a continuation of [Base Rate Loans] [LIBOR Rate Loans]].

(e) The Interest Period for each LIBOR Rate Loan made as part of the proposed
Advance is [             month[s]].

2. Compliance. The undersigned Authorized Officer of Borrower or REIT hereby,
certifies, represents and agrees in his capacity as an officer of Borrower or
REIT, as applicable, and not individually, that all conditions to the making of
the conversion and/or continuation requested hereby set forth in the Loan
Agreement have been satisfied.

3. Definitions. Terms defined in the Loan Agreement are used herein with the
meanings so defined.

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this request this
                     day of             , 20    .

 

DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership By:   Dupont
Fabros Technology, Inc.,   a Maryland corporation,   its sole General Partner  
By:  

 

  Name:  

 

  Title:  

 

 

F-2



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

 

Name and Address

   Commitment      Commitment Percentage  

Royal Bank of Canada

Three World Financial Center

200 Vesey Street, 12th Floor

New York, New York 10281-8098

Attention: Global Loans Administration, NY

Tel: 877-332-7455

Fax: 212-428-2372

 

LIBOR Lending Office

Same as Above

   $ 45,000,000         23.076923 % 

SunTrust Bank

8330 Boone Blvd.

Vienna, VA 22182

Attention: Nancy Richards

Tel: 703-442-1557

Fax: 703-442-1570

 

LIBOR Lending Office

Same as Above

   $ 45,000,000         23.076923 % 

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Attention: Operations Contact

Fax: 917-977-3966

 

LIBOR Lending Office

Same as Above

   $ 35,000,000         17.948718 % 

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Attention: Mikhail Faybusovich

Tel: 212-325-5714

Fax: 646-935-8518

 

LIBOR Lending Office

Same as Above

   $ 30,000,000         15.384615 % 

 

Schedule 1.1 – Page 1



--------------------------------------------------------------------------------

Name and Address

   Commitment      Commitment Percentage  

KeyBank National Association

127 Public Square, 8th Floor

Cleveland, OH

Attention: Jason Weaver

Tel: 216-689-4784

Fax: 216-689-7724

 

LIBOR Lending Office

Same as Above

   $ 17,500,000         8.974359 % 

RBS Citizens, N.A.

1215 Superior Avenue, 6th Floor

Cleveland, Ohio 44114

Attention: David R. Jablonowski

Telephone: (216) 277-8667

Facsimile: (216) 277-7106

 

LIBOR Lending Office

Same as Above

   $ 15,000,000         7.692308 % 

Raymond James Bank, N.A.

710 Carillon Parkway

St. Petersburg, FL 33716

Attention: Thomas G. Scott

Tel: 727-567-4196

Fax: 1-866-205-1396

 

LIBOR Lending Office

Same as Above

   $ 7,500,000         3.846154 %    

 

 

    

 

 

 

*TOTAL

   $ 195,000,000         100 %    

 

 

    

 

 

 

 

Schedule 1.1 - Page 2



--------------------------------------------------------------------------------

SCHEDULE 1.2

INITIAL UNENCUMBERED PROPERTIES

 

1. Data Center Facility known as ACC2, located at 44490 Chilum Place, Ashburn,
Virginia, and owned by Rhino Equity LLC;

 

2. Data Center Facility known as ACC4, located at 44480 Hastings Road, Ashburn,
Virginia, and owned by Grizzly Ventures LLC;

 

3. Data Center Facilities known as ACC5, located at 44521 Hastings Drive,
Ashburn, Virginia, and ACC6, located at 44461 Chilum Place, Ashburn, Virginia,
and owned by Fox Properties LLC;

 

4. Data Center Facility known as CH1, located at 2200 Busse Road, Elk Grove
Village, Illinois, and owned by Tarantula Ventures LLC;

 

5. Data Center Facility known as NJ1, located at 101 Possumtown Road,
Piscataway, New Jersey, and owned by Whale Ventures LLC;

 

6. Data Center Facility known as VA3, located at 1780 Business Center Drive,
Reston, Virginia, and owned by Lemur Properties LLC;

 

7. Data Center Facility known as VA4, located at 8217 Linton Hall Road,
Gainesville, Virginia, and owned by Porpoise Ventures LLC;

 

8. Data Center Facility known as SC1 and site for future data center facility to
be known as SC2, located at 555 Reed Street, Santa Clara, California, and owned
by Xeres Ventures LLC; and

 

9. Site for future Data Center Facility to be known as ACC8, located at 21362
Smith Switch Road, Ashburn, Virginia, and owned by Yak Ventures LLC.

 

Schedule 1.2 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.3

LIST OF ALL ENCUMBRANCES ON ASSETS

1. Credit Agreement, dated as of March 27, 2013, by and among Quill Equity LLC,
as Borrower, DuPont Fabros Technology, L.P., as Guarantor, KeyBank National
Association, as Agent and a Lender, and the other lending institutions that are
parties thereto (and the other lending institutions that may become party
thereto), as Lenders, and KeyBanc Capital Markets, as Sole Lead Arranger and
Sole Book Manager, which is secured by the Collateral as defined in such Credit
Agreement.

 

Schedule 6.3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.5

NO MATERIAL CHANGES

None.

 

Schedule 6.5 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.7

PENDING LITIGATION

None.

 

Schedule 6.7 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.15

CERTAIN TRANSACTIONS

Leasing Arrangements

REIT and one of its subsidiaries, DF Property Management LLC, lease
approximately 9,337 square feet of office space in Washington, D.C., in an
office building owned by entities affiliated with REIT’s Chairman of the Board
and President and Chief Executive Officer, on terms that the tenants believe are
fair and reasonable and reflect the terms that they would expect to obtain in an
arm’s length transaction for the lease of comparable space.

Aircraft Charter

From time to time, REIT chartered an aircraft owned by its President and CEO, at
rates that REIT believes are fair and reasonable and reflect the terms that it
would expect to obtain in an arm’s length transaction for use of a comparable
aircraft.

 

Schedule 6.15 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.20(c)

ENVIRONMENTAL RELEASES

At the property located in Piscataway, New Jersey, and owned by Whale Ventures
LLC (a Subsidiary of Guarantor), there exist certain environmental conditions
which have been previously disclosed to Agent. Currently, there are remediation
and monitoring plans in place at the property, which plans have been provided to
Agent, and with which Whale Ventures LLC is required to comply. Notwithstanding
the foregoing, there is no indication that these environmental conditions will
have a Material Adverse Effect.

 

Schedule 6.20(c) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.20(d)

REQUIRED ENVIRONMENTAL ACTIONS

None.

 

Schedule 6.20(d) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.21(a)

SUBSIDIARIES OF GUARANTOR

 

Name of Entity

  

Jurisdiction of

Formation

  

Direct and Indirect Ownership Interests

DuPont Fabros Technology, L.P.

   Maryland    80.3% owned by REIT as of June 30, 2013

Rhino Equity LLC

   Delaware    100% owned by Borrower

Quill Equity LLC

   Delaware    100% owned by Borrower

Porpoise Ventures LLC

   Delaware    100% owned by Borrower

Lemur Properties LLC

   Delaware    100% owned by Borrower

Fox Properties LLC

   Delaware    100% owned by Borrower

Tarantula Interests LLC

   Delaware    100% owned by Borrower

Tarantula Ventures LLC

   Delaware    100% owned by Tarantula Interests LLC

Grizzly Equity LLC

   Delaware    100% owned by Borrower

Grizzly Ventures LLC

   Delaware    100% owned by Grizzly Equity LLC

Whale Holdings LLC

   Delaware    100% owned by Borrower

Whale Interests LLC

   Delaware    100% owned by Whale Holdings LLC

Whale Ventures LLC

   Delaware    100% owned by Whale Interests LLC

Yak Management LLC

   Delaware    100% owned by Borrower

Yak Interests LLC

   Delaware    100% owned by Yak Management LLC

Yak Ventures LLC

   Delaware    100% owned by Yak Interests LLC

Xeres Management LLC

   Delaware    100% owned by Borrower

Xeres Interests LLC

   Delaware    100% owned by Xeres Management LLC

Xeres Ventures LLC

   Delaware    100% owned by Xeres Interests LLC

DF Technical Services, LLC

   Delaware    100% owned by Borrower

DF Property Management LLC

   Delaware    100% owned by Borrower

 

Schedule 6.21(a) – Page 1



--------------------------------------------------------------------------------

DF Holdings I LLC

   Delaware    100% owned by Borrower

Alshain Ventures LLC

   Delaware    100% owned by Borrower

Cosmic Ventures LLC

   Delaware    100% owned by Borrower

Beaver Ventures LLC

   Delaware    100% owned by Borrower

 

Schedule 1.2 – Page 2



--------------------------------------------------------------------------------

SCHEDULE 6.21(b)

UNCONSOLIDATED AFFILIATES OF GUARANTOR AND ITS SUBSIDIARIES

None.

 

Schedule 6.21(b) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.25

MATERIAL LOAN AGREEMENTS

Senior Notes due 2017

 

  •   Indenture, dated December 16, 2009, by and among Borrower, REIT, certain
of its subsidiaries and U.S. Bank National Association, as supplemented by the
Supplemental Indenture, dated March 27, 2013

 

  •   Registration Rights Agreement, dated December 16, 2009, by and among
Borrower, REIT, certain of its subsidiaries and Jefferies & Company, Inc.

Quill Credit Agreement

 

  •   Credit Agreement, dated as of March 27, 2013, by and among Quill Equity
LLC, as Borrower, DuPont Fabros Technology, L.P., as Guarantor, KeyBank National
Association, as Agent and a Lender, and the other lending institutions that are
parties thereto (and the other lending institutions that may become party
thereto), as Lenders, and KeyBanc Capital Markets, as Sole Lead Arranger and
Sole Book Manager (the “Quill Credit Agreement”)

 

  •   Each of the Loan Documents as defined in the Quill Credit Agreement

Existing Credit Agreement

 

  •   Existing Credit Agreement

 

  •   Each of the Loan Documents as defined in the Existing Credit Agreement

 

Schedule 6.25 – Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page   §1.    DEFINITIONS AND RULES OF INTERPRETATION      1   
   §1.1    Definitions      1       §1.2    Rules of Interpretation      23   
§2.    THE CREDIT FACILITY      24       §2.1    The Loan      24       §2.2   
[Intentionally Omitted.]      25       §2.3    [Intentionally Omitted]      25
      §2.4    Reduction and Termination of the Commitments      25       §2.5   
[Intentionally Omitted]      25       §2.6    Interest on Loans      25      
§2.7    Requests for Revolving Credit Loans      25       §2.8    Funds for
Loans      26       §2.9    Use of Proceeds      26       §2.10    Letters of
Credit      26       §2.11    Increase in Total Commitment      26       §2.12
   Extension of Maturity Date      28    §3.    REPAYMENT OF THE LOANS      31
      §3.1    Stated Maturity      31       §3.2    Mandatory Prepayments     
31       §3.3    Optional Prepayments      31       §3.4    Partial Prepayments
     32       §3.5    Effect of Prepayments      32    §4.    CERTAIN GENERAL
PROVISIONS      32       §4.1    Conversion Options      32       §4.2    Fees
     32       §4.3    [Intentionally Omitted.]      33       §4.4    Funds for
Payments      33       §4.5    Computations      34       §4.6    Suspension of
LIBOR Rate Loans      34       §4.7    Illegality      35       §4.8   
Additional Interest      35       §4.9    Additional Costs, Etc      35      
§4.10    Capital Adequacy      36       §4.11    Breakage Costs      37      
§4.12    Default Interest      37   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      §4.13    Certificate      37       §4.14    Limitation
on Interest      37       §4.15    Certain Provisions Relating to Increased
Costs and Non-Funding Lenders      37    §5.    UNSECURED OBLIGATIONS; GUARANTY
     38       §5.1    Collateral      38       §5.2    Additional Subsidiary
Guarantors      38    §6.    REPRESENTATIONS AND WARRANTIES      40       §6.1
   Corporate Authority, Etc      40       §6.2    Governmental Approvals      41
      §6.3    Title to Properties      41       §6.4    Financial Statements   
  41       §6.5    No Material Changes      41       §6.6    Franchises,
Patents, Copyrights, Etc      42       §6.7    Litigation      42       §6.8   
No Material Adverse Contracts, Etc      42       §6.9    Compliance with Other
Instruments, Laws, Etc      42       §6.10    Tax Status      42       §6.11   
No Event of Default      42       §6.12    Investment Company Act      43      
§6.13    Absence of UCC Financing Statements, Etc      43       §6.14   
[Intentionally Omitted.]      43       §6.15    Certain Transactions      43   
   §6.16    Employee Benefit Plans      43       §6.17    Disclosure      43   
   §6.18    Place of Business      44       §6.19    Regulations T, U and X     
44       §6.20    Environmental Compliance      44       §6.21    Subsidiaries;
Organizational Structure      46       §6.22    [Intentionally Omitted.]      46
      §6.23    Property      46       §6.24    Brokers      47       §6.25   
Other Debt      47       §6.26    Solvency      47       §6.27    No Bankruptcy
Filing      47       §6.28    No Fraudulent Intent      47   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      §6.29    Transaction in Best Interests of Borrower and
Guarantors; Consideration      48       §6.30    Contribution Agreement      48
      §6.31    OFAC      48       §6.32    Partners and the REIT      48      
§6.33    Unencumbered Properties      48    §7.    AFFIRMATIVE COVENANTS      48
      §7.1    Punctual Payment      48       §7.2    Maintenance of Office     
49       §7.3    Records and Accounts      49       §7.4    Financial
Statements, Certificates and Information      49       §7.5    Notices      51
      §7.6    Existence; Maintenance of Properties      52       §7.7   
Insurance      53       §7.8    Taxes; Liens      53       §7.9    Inspection of
Properties and Books      53       §7.10    Compliance with Laws, Contracts,
Licenses, and Permits      53       §7.11    Further Assurances      54      
§7.12    [Intentionally Omitted.]      54       §7.13    [Intentionally
Omitted.]      54       §7.14    Business Operations      54       §7.15   
[Intentionally Omitted.]      54       §7.16    Ownership of Real Estate      54
      §7.17    Distributions of Income to Borrower      54       §7.18   
Ownership Restrictions      55       §7.19    Plan Assets      55       §7.20   
[Intentionally Omitted.]      55       §7.21    REIT Covenants      55      
§7.22    Unencumbered Properties      55    §8.    NEGATIVE COVENANTS      58   
   §8.1    Restrictions on Indebtedness      58       §8.2    Restrictions on
Liens, Etc      58       §8.3    Restrictions on Investments      60       §8.4
   Merger, Consolidation      61       §8.5    Sale and Leaseback      61      
§8.6    Compliance with Environmental Laws      61   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      §8.7    Distributions      63       §8.8    Asset Sales
     64       §8.9    Development      64       §8.10    Restriction on
Prepayment of Indebtedness      64       §8.11    [Intentionally Omitted.]     
64       §8.12    Derivatives Contracts      64       §8.13    Transactions with
Affiliates      65       §8.14    Equity Pledges      65    §9.    FINANCIAL
COVENANTS      65       §9.1    Unencumbered Asset Tests      65       §9.2   
Consolidated Total Indebtedness to Gross Asset Value      65       §9.3   
Consolidated EBITDA to Consolidated Fixed Charges      65       §9.4    Minimum
Consolidated Tangible Net Worth      65       §9.5    Unhedged Variable Rate
Debt      65    §10.    CLOSING CONDITIONS      65       §10.1    Loan Documents
     65       §10.2    Certified Copies of Organizational Documents      66   
   §10.3    Resolutions      66       §10.4    Incumbency Certificate;
Authorized Signers      66       §10.5    Opinion of Counsel      66       §10.6
   Payment of Fees      66       §10.7    Performance; No Default      66      
§10.8    Representations and Warranties      66       §10.9    Proceedings and
Documents      66       §10.10    Compliance Certificate      67       §10.11   
Consents      67       §10.12    Contribution Agreement      67       §10.13   
Other      67    §11.    CONDITIONS TO ALL BORROWINGS      67       §11.1   
Prior Conditions Satisfied      67       §11.2    Representations True; No
Default      67       §11.3    Borrowing Documents      67    §12.    EVENTS OF
DEFAULT; ACCELERATION; ETC      67       §12.1    Events of Default and
Acceleration      67       §12.2    Certain Cure Periods; Limitation of Cure
Periods      70   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      §12.3    Termination of Commitments      70       §12.4
   Remedies      70       §12.5    Distribution of Proceeds      71    §13.   
SETOFF      71    §14.    THE AGENT      72       §14.1    Authorization      72
      §14.2    Employees and Agents      72       §14.3    No Liability      72
      §14.4    No Representations      73       §14.5    Payments      73      
§14.6    Holders of Notes      74       §14.7    Indemnity      74       §14.8
   Agent as Lender      74       §14.9    Resignation      74       §14.10   
Duties in the Case of Enforcement      74       §14.11    Bankruptcy      75   
   §14.12    Reliance by Agent      75       §14.13    Approvals      75      
§14.14    Borrower and Guarantors Not Beneficiary      76    §15.    EXPENSES   
  76    §16.    INDEMNIFICATION      77    §17.    SURVIVAL OF COVENANTS, ETC   
  77    §18.    ASSIGNMENT AND PARTICIPATION      78       §18.1    Conditions
to Assignment by Lenders      78       §18.2    Register      79       §18.3   
New Notes      79       §18.4    Participations      79       §18.5    Pledge by
Lender      79       §18.6    No Assignment by Borrower      80       §18.7   
Disclosure      80       §18.8    Amendments to Loan Documents      80      
§18.9    Titled Agents      80       §18.10    Mandatory Assignment      80   
§19.    NOTICES      81    §20.    RELATIONSHIP      83   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   §21.    GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE     
83    §22.    HEADINGS      83    §23.    COUNTERPARTS      83    §24.    ENTIRE
AGREEMENT, ETC      84    §25.    WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
     84    §26.    DEALINGS WITH THE BORROWER      84    §27.    CONSENTS,
AMENDMENTS, WAIVERS, ETC      85    §28.    SEVERABILITY      86    §29.    TIME
OF THE ESSENCE      86    §30.    NO UNWRITTEN AGREEMENTS      86    §31.   
REPLACEMENT NOTES      87    §32.    NO THIRD PARTIES BENEFITED      87    §33.
   PATRIOT ACT      87   

 

vi



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A    FORM OF NOTE Exhibit B    FORM OF JOINDER AGREEMENT Exhibit C   
FORM OF LOAN REQUEST Exhibit D    FORM OF COMPLIANCE CERTIFICATE Exhibit E   
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT Exhibit F    FORM OF
CONVERSION/CONTINUATION REQUEST Schedule 1.1    LENDERS AND COMMITMENTS Schedule
1.2    INITIAL UNENCUMBERED PROPERTIES Schedule 6.3    LIST OF ALL ENCUMBRANCES
ON ASSETS Schedule 6.5    NO MATERIAL CHANGES Schedule 6.7    PENDING LITIGATION
Schedule 6.15    CERTAIN TRANSACTIONS Schedule 6.20(c)    ENVIRONMENTAL RELEASES
Schedule 6.20(d)    REQUIRED ENVIRONMENTAL ACTIONS Schedule 6.21(a)   
SUBSIDIARIES Schedule 6.21(b)    UNCONSOLIDATED AFFILIATES OF REIT AND ITS
SUBSIDIARIES Schedule 6.25    MATERIAL LOAN AGREEMENTS

 

vii